EXECUTION VERSION



CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT

OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION


[ny012666425v1publican_image1.jpg]
    
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JANUARY 8, 2014
among
CINEDIGM CORP.,
as THE BORROWER,
SOCIÉTÉ GÉNÉRALE,
as ADMINISTRATIVE AGENT
ONEWEST BANK, FSB,
as COLLATERAL AGENT
AND
THE LENDERS PARTY HERETO,
SG AMERICAS SECURITIES, LLC,
as BOOKRUNNER


SG AMERICAS SECURITIES, LLC and ONEWEST BANK FSB,
as JOINT LEAD ARRANGERS

ONEWEST BANK FSB,
as SYNDICATION AGENT


SUNTRUST BANK,
as DOCUMENTATION AGENT

    
MILBANK, TWEED, HADLEY & MCCLOY LLP






--------------------------------------------------------------------------------

EXECUTION VERSION











--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.


TABLE OF CONTENTS
Page

ARTICLE I. DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS    1
Section 1.1.    Defined Terms                                1
Section 1.2.    UCC Terms                                42
Section 1.3.    Accounting Terms and Principles                    42
Section 1.4.    Payments                                42
Section 1.5.    Interpretation                                42
ARTICLE II. THE CREDIT                                    43
Section 2.1.    Commitments                                43
Section 2.2.    Loans and Borrowings                        44
Section 2.3.    Borrowing Procedures                        45
Section 2.4.    Letters of Credit                            47
Section 2.5.    Repayment of Obligations                        53
Section 2.6.
Termination and Reduction of Revolving Aggregate Maximum

Credit Amount                                54
Section 2.7.    Revolving Borrowing Base.                        54
Section 2.8.    Voluntary Prepayments                        55
Section 2.9.    Mandatory Prepayments                        55
Section 2.10.    Interest                                    57
Section 2.11.    Conversion and Continuation Options                57
Section 2.12.    Fees                                    58
Section 2.13.    Application of Payments                        59
Section 2.14.    Payments and Computations                        60
Section 2.15.    Evidence of Debt                            61
Section 2.16.    Suspension of Eurodollar Rate Option                62
Section 2.17.    Breakage Costs; Increased Costs; Capital Requirements        63
Section 2.18.    Taxes                                    65
Section 2.19.    Substitution of Lenders                        68
Section 2.20.    Incremental Commitments                        69
ARTICLE III. CONDITIONS TO AMENDMENT AND RESTATEMENT AND REVOLVING
LOANS                                            73
Section 3.1.    Conditions Precedent to Effectiveness                73
Section 3.2.    Additional Conditions to Each Borrowing                74

-i-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.


TABLE OF CONTENTS
(CONTINUED)
Page

ARTICLE IV. REPRESENTATIONS AND WARRANTIES                    75
Section 4.1.    Corporate Existence; Compliance with Law    75
Section 4.2.
Power and Authority; No Conflicts; Due Execution, Delivery and
Enforceability                                76

Section 4.3.    Ownership of Group Members                    76
Section 4.4.    Financial Statements                            77
Section 4.5.    Material Adverse Effect                        77
Section 4.6.    Solvency                                77
Section 4.7.    Litigation                                77
Section 4.8.    Taxes                                    78
Section 4.9.    Margin Regulations                            78
Section 4.10.    No Burdensome Obligations; No Defaults                78
Section 4.11.    Investment Company Act                        78
Section 4.12.    Labor Matters                                79
Section 4.13.    ERISA                                    79
Section 4.14.    Environmental Matters                        79
Section 4.15.    Intellectual Property                            80
Section 4.16.    Title; Real Property                            80
Section 4.17.    Full Disclosure                            81
Section 4.18.    Agreements and Other Documents                    81
Section 4.19.    Use of Proceeds                            81
Section 4.20.    Anti-Terrorism; Anti-Money Laundering; Corrupt
Practices        81
ARTICLE V. FINANCIAL COVENANTS                            82
Section 5.1.    Maximum Consolidated Leverage Ratio                83
Section 5.2.    Minimum Consolidated Fixed Charge Coverage Ratio        83
Section 5.3.    Minimum Consolidated Adjusted EBITDA                83
ARTICLE VI. AFFIRMATIVE COVENANTS                        84
Section 6.1.    Reporting                                84
Section 6.2.    Other Events                                88
Section 6.3.    Copies of Notices and Reports                    89
Section 6.4.    Taxes                                    89
Section 6.5.    Labor Matters                                89

-ii-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.


TABLE OF CONTENTS
(CONTINUED)
Page

Section 6.6.    ERISA Matters                            89
Section 6.7.    Environmental Matters                        90
Section 6.8.    Other Information                            90
Section 6.9.    Maintenance of Corporate Existence                    90
Section 6.10.    Compliance with Laws, Etc.                        90
Section 6.11.    Payment of Obligations                        90
Section 6.12.    Maintenance of Property                        91
Section 6.13.    Maintenance of Insurance                        91
Section 6.14.    Keeping of Books                            92
Section 6.15.    Access to Books and Property; Audit Rights                92
Section 6.16.    Environmental                                92
Section 6.17.    Use of Proceeds                            93
Section 6.18.    Additional Collateral and Guaranties                    93
Section 6.19.    USA Patriot Act                            94
Section 6.20.    Required Hedging                            94
Section 6.21.    Corporate Separateness                        94
Section 6.22.    Cinedigm Lockbox Accounts and Concentration Account        96
ARTICLE VII. NEGATIVE COVENANTS                            97
Section 7.1.    Indebtedness                                97
Section 7.2.    Liens                                    98
Section 7.3.    Investments                                98
Section 7.4.    Asset Sales; Stock Issuances                        99
Section 7.5.    Restricted Payments                            100
Section 7.6.    Prepayment of Indebtedness                        100
Section 7.7.    Fundamental Changes                            101
Section 7.8.    Change in Nature of Business                        101
Section 7.9.    Transactions with Affiliates                        101
Section 7.10.
Third-Party Restrictions on Indebtedness, Liens, Investments         or
Restricted Payments                        101

Section 7.11.    Modification of Certain Documents                    102
Section 7.12.    Accounting Changes; Fiscal Year                    102
Section 7.13.    Margin Regulations                            102

-iii-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.


TABLE OF CONTENTS
(CONTINUED)
Page

Section 7.14.    Compliance with ERISA                        102
Section 7.15.    Hazardous Materials                            102
Section 7.16.    Consolidated Capital Expenditures                    103
Section 7.17.    No Foreign Subsidiaries                        103
Section 7.18.    Bank Accounts                            103
ARTICLE VIII. EVENTS OF DEFAULT                            103
Section 8.1.    Events of Default                            103
Section 8.2.    Remedies                                105
ARTICLE IX. THE AGENTS                                106
Section 9.1.    Appointment and Authorization of the Agents            106
Section 9.2.    Binding Effect                                107
Section 9.3.    Use of Discretion                            107
Section 9.4.    Delegation of Rights and Duties                    108
Section 9.5.    Reliance and Liability                            108
Section 9.6.    Agents Individually                            109
Section 9.7.    Lender Credit Decision                        109
Section 9.8.    Expenses; Indemnities                        109
Section 9.9.    No Other Duties                            110
Section 9.10.    Resignation of Collateral Agent                    110
Section 9.11.    Resignation of Administrative Agent                    111
Section 9.12.    Release of Collateral or Guarantors                    112
Section 9.13.    Additional Secured Parties                        112
Section 9.14.    Removal of Agents                            113
ARTICLE X. MISCELLANEOUS                                113
Section 10.1.    Amendments, Waivers, Etc.                        113
Section 10.2.    Assignments and Participations; Binding Effect            115
Section 10.3.    Costs and Expenses                            118
Section 10.4.    Indemnities                                118
Section 10.5.    Survival                                119
Section 10.6.    Limitation of Liability for Certain Damages                120
Section 10.7.    Lender-Creditor Relationship                        120
Section 10.8.    Right of Setoff                                120

-iv-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.


TABLE OF CONTENTS
(CONTINUED)
Page

Section 10.9.    Sharing of Payments, Etc.                        120
Section 10.10.    Marshaling; Payments Set Aside                    121
Section 10.11.    Notices                                121
Section 10.12.    Electronic Transmissions                        122
Section 10.13.    Governing Law                            123
Section 10.14.    Jurisdiction                                123
Section 10.15.    WAIVER OF JURY TRIAL                        124
Section 10.16.    Severability                                124
Section 10.17.    Execution in Counterparts                        124
Section 10.18.    Entire Agreement                            124
Section 10.19.    Use of Name                                124
Section 10.20.    Non-Public Information; Confidentiality                125
Section 10.21.    USA Patriot Act; OFAC                        125





-v-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.


TABLE OF CONTENTS
(CONTINUED)

SCHEDULES
Schedule I    –    Revolving Commitments, Current Revolving
Utilization and Outstanding Initial Term Loans
Schedule II    –    Addresses for Notices
Schedule III    –    Cinedigm Lockbox Account Details
Schedule 1.1    –    Excess Cash Flow Scheduled Payment Exceptions
Schedule 4.2    –    Governmental Permits
Schedule 4.3    –    Ownership of Group Members and Subsidiaries
Schedule 4.13    –    ERISA
Schedule 4.14    –    Environmental Matters
Schedule 4.16    –    Real Property
Schedule 4.18    –    Material GVE Agreements, Distribution
Agreements and OLC Agreements
Schedule 6.13    –    Insurance
Schedule 7.1    –    Existing Indebtedness
Schedule 7.2    –    Existing Liens
Schedule 7.3    –    Existing Investments
Schedule 7.18    –    Bank Accounts
Schedule 8.1(i)    –    Intercompany Agreements
 
EXHIBITS
Exhibit A    –    Form of Assignment
Exhibit B-1    –    Form of Term Note
Exhibit B-2    –    Form of Revolving Note
Exhibit C    –    Form of Notice of Borrowing
Exhibit D    –    Form of Notice of Conversion or Continuation
Exhibit E    –    Form of Compliance Certificate
Exhibit F    –    Form of Guaranty Agreement
Exhibit G    –    Form of Tax Forms
Exhibit H    –     Form of Revolving Borrowing Base Certificate
Exhibit I    –     Form of Request for Letter of Credit Issuance
Exhibit J    –     Form of Blocked Account Control Agreement
Exhibit K    –     Form of Lockbox Control Agreement
Exhibit L    –     Account Roll-Forward Computations





-vi-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 8, 2014, is
entered into among CINEDIGM CORP., a Delaware corporation (the “Borrower”), the
Lenders, and SOCIÉTÉ GÉNÉRALE (“SG”), as Administrative Agent and OneWest Bank,
FSB, as Collateral Agent.
The Borrower, the Administrative Agent, SG as Collateral Agent and certain
Lenders entered into the Credit Agreement, dated as of October 17, 2013 (the
“Original Credit Agreement”), pursuant to which the Initial Loans were made to
the Borrower for the purposes set forth in Section 4.19 of this Agreement,
including the consummation of the acquisition on October 21, 2013, by the
Borrower (as buyer) of 100% of the issued and outstanding membership interests
of NewCo (the “Acquisition”) pursuant to the Membership Interest Purchase
Agreement, dated as October 17, 2013 (the “Purchase Agreement”) with Gaiam
Americas, Inc., as seller (the “Seller”)


The Borrower has requested that the Original Credit Agreement (and any
associated Loan Documents) be amended and restated to provide for certain
changes since the Initial Closing Date and OneWest Bank, FSB to be added as a
Lender and Collateral Agent.
 
As such, the parties to the Original Credit Agreement now desire to amend and
restate the Original Credit Agreement in its entirety to reflect such changes
and, in recognition of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Original Credit
Agreement is accordingly hereby amended and restated in its entirety as follows:


ARTICLE I.
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
Section 1.1.    Defined Terms. As used in this Agreement, the following terms
have the following meanings:
“Acceptable Appraiser” means FTI Consulting or any other third party appraiser
acceptable to the Administrative Agent and (unless during the pendency of a
Default) in consultation with the Borrower.
“Accounts Detail Report” means a report setting forth the amount of Receivables
of the Loan Parties showing, by Customer, the aggregate amount of Receivables
due by aging bucket and including reasonable detail on chargebacks, open credit
and returns memoranda, and amounts due and unpaid by 30-day aging categories and
showing Receivables unpaid more than 90 days after the original due date (but,
in any event, not to exceed 120 days after the original invoice date).
“Accounts Report” means a valuation report detailing the aggregate amount of
Eligible Receivables of the Borrower and its Restricted Subsidiaries, after
applying the criteria for Eligible Receivables set forth herein to the
Receivables set forth on the Accounts Detail Report.
“Acquisition” has the meaning specified in the preamble hereto.






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Additional Amounts” has the meaning specified in Section 2.10(d).
“Additional Revolving Loan Commitment” means one or more Revolving Loan
Commitments made pursuant to Section 2.20.
“Additional Revolving Loan Commitment Amount” means, at any time, the excess, if
any, of (a) $15,000,000 over the sum of (b)(i) the aggregate amount of all
Incremental Term Loan Commitments established prior to such time pursuant to
Section 2.20 plus (ii) the aggregate amount of all additional Revolving Loan
Commitments established prior to such time pursuant to Section 2.20.
“Additional Revolving Loan Commitment Assumption Agreement” means an Additional
Revolving Loan Commitment Assumption Agreement among, and in form and substance
reasonably satisfactory to, the Borrower, the Administrative Agent and one or
more Lenders providing Additional Revolving Loan Commitments pursuant to Section
2.20.
“Additional Revolving Loans” means any Revolving Loan made to the Borrower under
an Additional Revolving Loan Commitment.
“Adjusted Gross Margin” means, during the period of any Fiscal Quarter, in
respect of any Distributed and Licensed Content or Owned Library Content, the
net revenues received by the Loan Parties in respect thereof, less the costs of
goods sold, royalties paid, all mandatory payments in respect of licensed
content as such term is used in the definition of Distributed and Licensed
Content or in respect of Owned Library Content (participations and residuals,
corridors, etc.), sales and marketing expenses and freight and fulfillment
expenses and an overhead allocation of 8% of net revenues as reasonably
determined by the Borrower and confirmed by an Acceptable Appraiser, pursuant to
any Distribution Agreements (but only if such Distribution Agreements are
pledged to the Collateral Agent pursuant to the Security Documents).
“Administrative Agent” means SG, in its capacity as administrative agent under
the Loan Documents.
“Affected Lender” has the meaning specified in Section 2.19(a).
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
“Agents” means, collectively, the Collateral Agent and the Administrative Agent,
and “Agent” means any of them.



-2-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Amendment and Restatement Effective Date” means the date as of which the
Administrative Agent notifies the Borrower that the conditions to effectiveness
set forth in Section 3.1 have been satisfied or waived.
“Anti-Money Laundering Laws” means any Requirements of Law related to money
laundering, including (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank Secrecy
Act, 31 U.S.C. §§ 5311 et seq., as amended by the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (the “PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), and its
implementing regulations (collectively, the “Bank Secrecy Act”).
“Anti-Terrorism Laws” means any Requirements of Law related to terrorism
financing and economic sanctions, including the Trading With the Enemy Act (50
U.S.C. § 1 et seq.), the International Emergency Economic Powers Act (50 U.S.C.
§1701 et seq.) and Executive Order 13224 (effective September 24, 2001), and
their implementing regulations.
“Applicable Fronting Exposure” means, with respect to any Issuing Bank at any
time, the sum of (a) the aggregate amount of all Letters of Credit issued by
such Issuing Bank that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements made by such Issuing Bank that have not
yet been reimbursed by or on behalf of the Borrower at such time.
“Applicable Increased Term Loan Spread” means, at any time, with respect to any
then-existing Tranche of Term Loans at the time of the provision of any new
Tranche of Incremental Term Loans pursuant to Section 2.20 that is subject to an
Effective Yield less than the Effective Yield applicable to such new Tranche of
Incremental Term Loans by more than 0.50%, the amount per annum (expressed as a
percentage) determined in good faith by Administrative Agent (and notified to
the Lenders) as the amount per annum required to cause the Effective Yield
applicable to such then-existing Tranche of Term Loans to equal (a) the
Effective Yield applicable to such newly created Tranche of Incremental Term
Loans minus (b) 0.25%. Each determination of the “Applicable Increased Term Loan
Spread” shall be made by the Administrative Agent taking into account the
relevant factors outlined in Section 2.20 and shall be conclusive and binding on
all Lenders absent manifest error.
“Applicable Margin” means for the Loans: (a) in respect of Eurodollar Rate
Loans, 4.0% per annum; and (b) in respect of Base Rate Loans, 3.0% per annum.
Notwithstanding the foregoing: (i) the Applicable Margin of certain Term Loans
shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.20, and (ii) the Applicable Margins for any Tranche of
Incremental Term Loans shall be (A) in the case of Incremental Term Loans added
to an existing Tranche, the same as the Applicable Margins for such existing
Tranche, and (B) otherwise, as specified in the respective Incremental Term Loan
Assumption Agreement; provided that (x) on and after the date of the most recent
incurrence of any Tranche of Incremental Term Loans which gives rise to a
determination of a new Applicable Increased Term Loan Spread, the Applicable
Margins for any Tranche of Term Loans (other than such new Tranche of
Incremental Term Loans) shall be the higher of (a) the Applicable Increased Term
Loan Spread for such Tranche of Term Loans and (b) the Applicable Margin for
such Tranche of Term Loans as otherwise determined above in the absence of this
clause (x).

-3-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Applicable Percentage” means, with respect to any Revolving Lender at any time,
the percentage of the Revolving Aggregate Maximum Credit Amount represented by
such Revolving Lender’s Revolving Maximum Credit Amount at such time. The
Applicable Percentages of the Lenders as of the Amendment and Restatement
Effective Date are set forth on Annex I. If the Revolving Loan Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Loan Commitments most recently in effect, giving effect to any
assignments pursuant to this Agreement and to any Lender’s status as a
Defaulting Lender at the time of determination.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent, in substantially the form of Exhibit A.
“Available Amount” means, at any time of determination (the applicable
“Reference Date”), an amount equal to, without duplication:
(x) the sum of:
(i) the cumulative amount of Excess Cash Flow (which amount shall not be less
than zero for any Fiscal Year) not required to be paid to Lenders under Section
2.9(a) commencing with the Fiscal Year ending March 31, 2015 and prior to the
Reference Date with respect to which a certification of Excess Cash Flow has
been delivered to the Administrative Agent;
(ii) Net Cash Proceeds of Stock (other than Disqualified Stock) sold by the
Borrower;
(iii) without duplication of amounts included in clauses (i) or (ii) above, the
amount of any returns received by the Borrower or any Loan Party in respect of
any Investments;
(iv) the amount of Net Cash Proceeds arising from any Sale or other disposition
by any Group Member of any of its property not required to be paid to Lenders
under Section 2.9(c); and
(v) the Net Cash Proceeds from any Permitted Excluded Subsidiary Disposition;
minus:
(y) that portion of the Available Amount that has been spent on Investments
prior to the Reference Date.
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of

-4-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



the nation’s largest banks” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)(Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent), (b) the sum of 0.50% per annum and the
Federal Funds Rate, and (c) the sum of (i) the Eurodollar Rate (based on an
Interest Period of one month determined two Business Days prior to such day)
plus (ii) 1.00%. Any change in the Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the “base”
rate, the Federal Funds Rate or Eurodollar Rate for an interest period of one
month, as the case may be.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Blocked Account Control Agreement” means the Blocked Account Control Agreement
between the Borrower, the Collateral Agent and Société Générale, as account bank
in respect of the Concentration Account, substantially in the form of Exhibit J.
“Bookrunner” means SG Americas Securities, LLC, in its capacity as bookrunner
with respect to the Loan Documents.
“Borrower” has the meaning specified in the preamble hereto.
“Borrowing” means a borrowing of the Revolving Loans, the Incremental Term Loans
or the Additional Revolving Loans, or any or all of them, as the case may be.
“Budget” means, with respect to any period, an annual operating budget showing
quarterly detail for the Group Members, including an income statement, balance
sheet and statement of cash flows (as well as additional revenue details that
are provided on a monthly basis to the Board of Directors of the Borrower),
including all line item categories, line items and cumulative amounts (with a
detailed breakout of Consolidated Capital Expenditures), details and a statement
of underlying assumptions and estimates.
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

-5-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction or
any synthetic lease of any Person, the amount of all obligations of such Person
that is (or that would be required to be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, certificate of deposit, overnight bank deposit
or bankers’ acceptance issued or accepted by any Lender or any commercial bank
that is, in each case, rated investment grade by both S&P and Moody’s, (e)
interests in any money market fund registered under the Investment Company Act
of 1940 that (i) has substantially all of its assets invested continuously in
the types of investments referred to in clause (a), (b), (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States, and (f) other
cash equivalents determined by the Administrative Agent to have a risk
equivalent to items rated at least “A-1” by S&P or “P-1” by Moody’s and
otherwise acceptable from time to time to the Administrative Agent; provided,
however, that the maturities of all obligations specified in any of clauses (a)
through (d) above shall not exceed 365 days.
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
“Change of Control” means any event or circumstance, for whatever reason,
whereby (a) any Person or group of Persons acting in concert acquires control of
the Borrower (whether directly or indirectly); (b) except as otherwise expressly
permitted hereunder, the Borrower fails to own or control (whether directly or
indirectly) a minimum of 100% of the economic and voting rights associated with
ownership of the outstanding Voting Stock of all classes of Voting Stock of any
Restricted Subsidiary or (c) the majority of the seats (other than vacant seats)
on the Board of Directors of the Borrower cease to be occupied by Persons who
either (i) were members of the Board of Directors of the Borrower on the date of
the Original Credit Agreement or (ii) were nominated for election by the Board
of Directors of the Borrower, a majority of whom were directors on the date of
the Original Credit Agreement or whose election or nomination for election was
previously approved by a majority of such directors; provided that: (A) a Sale
of up to 100% of the Stock of Hollywood Software, Inc. shall not be deemed a
“Change of Control” so long as it is a Permitted Software Disposition and the
Borrower is in full compliance with Section 2.9(c)(A)-(C) and (B) a Sale of up
to 100% of the Stock of any Excluded Subsidiary shall not be deemed a “Change of
Control” so long as it is a Permitted Excluded Subsidiary Disposition. For the
purpose of this

-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



definition, “control” of a Person means: (x) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the United States
Securities and Exchange Commission thereunder as in effect on the date of the
Original Credit Agreement) of Stock representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Stock in the
Borrower; (y) the power to appoint or remove all or a majority of the members of
the board of directors of such Person or (z) otherwise directly or indirectly to
direct or have the power to direct the affairs and policies of such Person.
“Cinedigm Lockbox Accounts” shall mean the deposit accounts of the Borrower and
any associated lockbox address described on Schedule III attached hereto
(including the Operating Accounts) and such other accounts of the Borrower and
any associated lockbox address as may be agreed to in accordance with Section
7.18 to which Customers are directed to make payment.
“Code” means the U.S. Internal Revenue Code of 1986.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by such Loan Party (except for any property and
interests in property and proceeds of the Excluded Subsidiaries) in or upon
which a Lien is granted or purported or required to be granted pursuant to any
Loan Document.
“Collateral Agent” means OneWest Bank, FSB, in its capacity as collateral agent
under the Loan Documents.
“Commitment” means any Revolving Loan Commitment, Incremental Term Loan
Commitment or Additional Revolving Loan Commitment.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Concentration Account” shall mean an account of the Borrower maintained with
SG, as account bank and controlled by the Collateral Agent pursuant to the
Blocked Account Control Agreement into which funds are deposited from time to
time (including funds from the Cinedigm Lockbox Accounts).
“Connection Income Taxes” means with respect to any Secured Party, Taxes imposed
on its net income or that are franchise Taxes or branch profits Taxes arising
solely as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Taxes (other than connections arising that
are related to a Secured Party being a party to any Loan Document).
“Consigned Inventory” means any Inventory of the Borrower or any Loan Party that
is in the possession of another Person on a consignment, sale or return, or
other basis that does not constitute a final sale and acceptance of such
Inventory.
“Consolidated” means, with respect to any Person, the financial results of such
Person and its Subsidiaries consolidated in accordance with GAAP.

-7-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Consolidated Adjusted EBITDA” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, Consolidated
EBITDA, plus in the case of the first four full Fiscal Quarters following the
Initial Closing Date, such calculation shall also include in respect of the
Acquisition, the sum of: (i) non-recurring charges and severance charges
incurred during the period after the Initial Closing Date through March 31, 2015
not to exceed $2,000,000 in the aggregate, and (ii) “run-rate” cost savings
certified by a Responsible Officer and validated by an Acceptable Appraiser that
result from (A) actions taken on or prior to such period including cost savings
and operating expense reductions related to mergers and other business
combinations, acquisitions, divestitures, restructurings, cost-savings
initiatives and other similar initiatives, and expected to result in such period
(with such cost savings included in this clause (ii)(A) calculated on an
annualized basis) and (B) specific identifiable actions expected to be generated
prior to the end of the fourth full fiscal quarter after the Initial Closing
Date; and in the case of clauses (ii)(A) and (ii)(B), in an aggregate amount not
to exceed the lesser of $2,500,000 and 15% of Consolidated Adjusted EBITDA for
such period prior to giving effect to this add-back.
“Consolidated Capital Expenditures” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, the sum of the
aggregate of all expenditures (including that principal portion of Capital
Leases that is capitalized on the consolidated balance sheet of the Borrower and
its Restricted Subsidiaries and excluding normal replacements and maintenance
that are properly charged to current operations) during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the Consolidated statement of cash
flows of the Borrower and its Restricted Subsidiaries. For purposes of this
definition, (a) the purchase price of equipment that is purchased (i) within 30
days of the trade-in of existing equipment, (ii) with the Net Cash Proceeds of
any asset disposition or casualty, condemnation or taking or any insurance or
the net proceeds of any indemnity payments received from any third party (to the
extent permitted hereunder), (iii) with the proceeds of the issuance of Stock or
any equity capital contribution (to the extent permitted under Section 2.9(b)
and Section 7.4) or (iv) with the proceeds of the issuance of Indebtedness
permitted under Section 2.9(b) and Section 7.1 shall be included in Consolidated
Capital Expenditures only to the extent of the gross amount of such purchase
price less the credit granted by the seller of such equipment for the equipment
being traded in at such time, the amount of such net proceeds, the amount funded
with the proceeds of such equity issuance or equity capital contribution or the
amount funded with the proceeds of such issuance of Indebtedness, as the case
may be, and (b) acquisition costs in respect of the Acquisition or Permitted
Investments permitted under Section 7.3 shall be excluded from Consolidated
Capital Expenditures.
“Consolidated Capital Expenditure Allowance” has the meaning specified in
Section 7.16.
“Consolidated Cash Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, the Consolidated
Net Interest Expense for such period less the sum of, in each case to the extent
included in the definition of Consolidated Net Interest Expense, (a) the
amortized amount of debt discount and debt issuance costs, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing
Consolidated Total Debt, (c) interest payable in issuances of Indebtedness or by
addition to the principal of the related Indebtedness and (d) other non-cash
interest expense.

-8-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Consolidated Current Assets” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis as of any date of determination,
all amounts (other than cash, Cash Equivalents and any Indebtedness owing to
them by Affiliates) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet at such date.
“Consolidated Current Liabilities” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis as of any date of determination,
all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet at such date, but excluding the principal amount of the Loans then
outstanding, to the extent otherwise included therein.
“Consolidated Debt Service” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis as of any date of determination,
the sum of (a) Consolidated Cash Interest Expense and (b) scheduled principal
payments on Consolidated Total Debt for the four Fiscal Quarters most recently
ended.
“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries on a Consolidated basis for any period (other than in respect of a
Discontinued Operation), (a) the net income before Taxes for the four Fiscal
Quarters most recently ended plus (b) the sum of, in each case to the extent
included in the calculation of such net income before Taxes but without
duplication, (i) Consolidated Cash Interest Expense, amortization of debt
discount and commissions and other fees and charges associated with
Indebtedness, (ii) any loss from extraordinary items, and (iii) any
depreciation, depletion and amortization expense, and (iv) pre-releasing costs
incurred for Owned Library Content, minus (c) the sum of, in each case to the
extent included in the calculation of such net income before Taxes, (i) any
interest income and (ii) any gain from extraordinary items.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, in each case for the four Fiscal Quarters most recently ended,
the ratio of (a) Consolidated Adjusted EBITDA, minus the sum of Consolidated
Capital Expenditures and Consolidated Net Content Advances (excluding any
portion thereof any made through Permitted Reinvestments pursuant to a Sale in
accordance with Section 2.9(c)) to (b) Consolidated Fixed Charges.
“Consolidated Fixed Charges” means, as of any date of determination, in each
case in respect of the four Fiscal Quarters most recently ended, the sum of (a)
Consolidated Debt Service and (b) Consolidated Income Tax Liability in respect
of the four Fiscal Quarter period most recently ended.
“Consolidated Income Tax Liability” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period (other than in
respect of a Discontinued Operation), the total liability for United States
federal income taxes and other taxes measured by net income actually paid or,
without duplication, payable in cash for such period.
“Consolidated Leverage Ratio” means as of any date of determination and for such
period, the ratio of (a) Consolidated Total Debt to (b) Consolidated Adjusted
EBITDA.

-9-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Consolidated Net Content Advances” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated Basis as of any date of determination,
the sum, without duplication, of (a) production costs capitalized during such
period, net of capitalized production costs charged to income during such
period, (b) advertising costs deferred during such period, net of deferred
advertising costs charged to income during such period, (c) the net cash flow
impact of advance payments  made with respect to Distributed and Licensed
Content pursuant to Distribution Agreements during such period, and (d) advances
or purchase consideration made to acquire feature films or other items of
content for distribution as Owned Library Content, net of advances amortized and
charged to income during such period, in each case as reported in Consolidated
cash flow statements in accordance with GAAP.
“Consolidated Net Outstanding Content Advances” means, with respect to the
Borrower and its Restricted Subsidiaries on a Consolidated basis for each Fiscal
Quarter, for each of Distributed and Licensed Content and Owned Library Content,
the amount shown in the most recent Compliance Certificate.
“Consolidated Net Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, (a) Consolidated
total interest expense (including that attributable to Capital Lease
Obligations) for such period and including, in any event, (i) interest
capitalized during such period and net recurring costs under Interest Rate
Contracts permitted hereunder for such period including the amortized portion of
any premium paid for any such Interest Rate Contract containing a premium
payment (but excluding, for avoidance of doubt, all payments that would be
required to be made in respect of any Interest Rate Contract in the event of a
termination (including an early termination thereof)) and (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable during such period minus (b) the sum of (i) net recurring
amounts received under Interest Rate Contracts permitted hereunder for such
period (other than amounts that would be received in respect of any Interest
Rate Contract in the event of a termination (including an early termination
thereof)) and (ii) Consolidated interest income for such period.
“Consolidated Total Debt” means, with respect to the Borrower and its Restricted
Subsidiaries on a Consolidated basis as of any date of determination, all
Indebtedness of a type described in clause (a), (b), (c)(i), (d) or (f) of the
definition thereof (including the Mezzanine Financing and with the Revolving
Loans being measured utilizing the aggregate principal amount outstanding at the
end of any Fiscal Quarter) and, without duplication, all Guaranty Obligations
with respect to any such Indebtedness, but excluding: (x) obligations consisting
of undrawn letter of credit backing liabilities already reflected on the balance
sheet or backing obligations that would be considered an expense item when
calculating Consolidated EBITDA or Consolidated Adjusted EBITDA, (y) up to
$2,000,000 of Consolidated Working Capital adjustments paid through the
collection of the Holdback Accounts Receivables (as defined in the Purchase
Agreement) and (z) any payment to Shout Factory set forth on Schedule 1.1.

-10-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a Consolidated basis as of any date of determination,
Consolidated Current Assets at such date minus Consolidated Current Liabilities
at such date.
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or articles or
certificate of organization or formation of such Person, (b) the bylaws,
operating agreement, partnership agreement or joint venture agreement of such
Person, (c) any other constitutive, organizational or governing document of such
Person, whether or not equivalent, and (d) any other document setting forth the
manner of election or duties of the directors, officers, managers, managing
members or partners of such Person or the designation, amount or relative
rights, limitations and preferences of any Stock of such Person.
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject, including all
Distribution Agreements and OLC Agreements.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Corporate Chart” means a document setting forth, as of a date set forth
therein, for each Person that is a Loan Party, that is subject to Section 6.18
or that is a Subsidiary or joint venture of any of them, (a) the full legal name
of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the number of shares of each class of Stock of such Person authorized, the
number outstanding and the number and percentage of such outstanding shares for
each such class owned, directly or indirectly, by any Loan Party or any
Subsidiary of any of them.
“Current Financial Statements” means (a) the audited Consolidated and
consolidating balance sheet of the Group Members for the Fiscal Year ending
March 31, 2013 and related Consolidated and consolidating statements of income,
stockholders’ equity and cash flow for such Fiscal Year and (b) the Consolidated
and consolidating unaudited balance sheet of the Group Members for the Fiscal
Quarters ending September 30, 2013 and related Consolidated and consolidating
statements of income and cash flow for each such Fiscal Quarter and that portion
of the Fiscal Year ending as of the close of each such Fiscal Quarter.
“Customer” means the account debtor with respect to any Receivable or
prospective purchaser of goods, services or both with respect to any contract or
contract right, or any party who enters into or proposes to enter into any
contract or other arrangement with the Borrower or any other Loan Party,
pursuant to which the Borrower or such Loan Party is to deliver any personal
property to perform any services.

-11-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Customer Receipts” shall mean any and all payments received from Customers in
respect of Receivables.
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
(a)    Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above, for amounts that are not yet overdue or that are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are maintained on the books of such
Person in accordance with GAAP;
(b)    pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or (iii)
made in lieu of, or to secure the performance of, surety, customs, reclamation
or performance bonds (in each case not related to judgments or litigation);
(c)    judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
a Default under Section 8.1(f) and pledges or cash deposits made in lieu of, or
to secure the performance of, judgment or appeal bonds in respect of such
judgments and proceedings;
(d)    Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 7.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially impair the value or marketability of such real property or interfere
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;
(e)    Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and

-12-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(f)    the title and interest of a lessor or sublessor in and to personal
property permitted to be leased or subleased under this Agreement (other than
through a Capital Lease), in each case extending only to such personal property.
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
“Default Rate” has the meaning specified in Section 2.10(c).
“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan or other payment obligation including in respect of its participations
under a Letter of Credit (a “funding obligation”), (b) such Lender has notified
the Administrative Agent, or has stated publicly, that it will not comply with a
funding obligation hereunder, or has defaulted on its funding obligations under
any other loan agreement or credit agreement or other similar/other financing
agreement, (c) such Lender has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, or (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. Any determination that a Lender is a Defaulting Lender
under clauses (a) through (d) above will be made by the Administrative Agent and
shall be conclusive absent manifest error. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, with respect to an Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations owed to such Issuing
Bank other than such Letter of Credit obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related written materials prepared by or on behalf of (and with
the consent or at the direction of) a Loan Party in connection with the
syndication of the Loans and (b) all other documents filed by any Group Member
with the United States Securities and Exchange Commission.
“Discontinued Operation” means any Restricted Subsidiary of the Borrower that is
irrevocably designated by the Board of the Directors of the Borrower as
discontinued or for Sale, or designated as such on the Borrower’s Financial
Statements in accordance with Section 6.1(a) or Section 6.1(b).
“Disqualified Stock” means any Stock that by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Stock which is not otherwise
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof (other than solely for Stock
which is not otherwise Disqualified Stock), in whole or in part, (c) provides
for the scheduled payments or dividends in

-13-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Stock that would constitute Disqualified Stock, in each case, prior to
the date that is 91 days after the Term Maturity Date.
“Distributed and Licensed Content” means theatrical feature films, television
productions and other traditional or non-traditional video content, for which a
Group Member obtains the rights via Distribution Agreements to be exploited in
various manners, including one or more of theatrical distribution, DVDs,
Blu-Ray, internet or digital distribution, pay-television, cable television and
broadcast television.
“Distribution Agreements” means each agreement between a Group Member and a
Person other than a Group Member in respect of Distributed and Licensed Content
that grants such Group Member a right to distribute or market the Distributed
and Licensed Content of such other Person.
“Documentation Agent” means SunTrust Bank.
“Dollars” and the sign “$” each mean the lawful money of the United States.
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or another
reasonably adequate security system.
“Effective Yield” means, as to any Term Loans of any Tranche, the effective
yield on such Term Loans as determined by the Administrative Agent (which shall
be conclusive absent manifest error), taking into account the applicable
interest rate margins, any interest rate floors or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the Weighted Average Life to Maturity of such Term Loans and (y)
the three years following the date of incurrence thereof) payable generally to
Lenders making such Term Loans, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
the relevant Lenders and customary consent fees paid generally to consenting
Lenders.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

-14-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Eligible Assignee” means any commercial bank, institutional investor or other
financial institution organized under the laws of the United States or any of
the countries parties to the Organization for Economic Cooperation and
Development or any political subdivision of any thereof other than the Borrower,
any Affiliate of the Borrower, or any other holder of Stock or Stock Equivalents
of the Borrower or any Affiliate of the Borrower which Stock constitutes (or, in
the case of Stock Equivalents, would constitute if exercised) 5% or more of the
Voting Stock of the Borrower or such Affiliate.
“Eligible Inventory” means and includes Inventory, excluding work in process,
with respect to each Loan Party, valued at the lower of cost or market value,
determined on a first-in-first-out basis, which is not, in the Administrative
Agent’s reasonable opinion, obsolete, slow moving (not reasonably saleable in 90
days or less) or unmerchantable. In addition, Inventory shall not be Eligible
Inventory if it (a) does not conform in all material respects to all standards
imposed by any Governmental Authority that has regulatory authority over such
goods or the use or sale thereof, (b) is in-transit, (c) is located outside the
continental United States or at a location that is not otherwise in compliance
with the Loan Documents, (d) constitutes Consigned Inventory, (e) is the subject
of an intellectual property claim, (f) is subject to a license agreement or
other agreement that limits, conditions or restricts any Loan Party’s or Secured
Party’s right to sell or otherwise dispose of such Inventory, unless such Party
is a party to a licensor/agent agreement with the licensor under such license
agreement, (g) is situated at a location not owned by a Loan Party unless the
owner or occupier of such location has executed in favor of the Agents a lien
waiver agreement and a bailee agreement (in form and substance reasonably
satisfactory to the Administrative Agent) between the Collateral Agent, the
relevant owner or occupier, and the Borrower is in full force and effect, or (h)
or if the sale of such Inventory would result in an ineligible Receivable.
“Eligible Library Value” means, as of any date of determination, that portion of
the Library Value on such date for which a Group Member is (a) the Copyright
owner or (b) a licensee under a Distribution Agreement to the extent the terms
of such Distribution Agreement transfer an interest in the asset licensed under
such Distribution Agreement to such Group Member for a period of time
(reasonably satisfactory to the Administrative Agent) that survives or is
assumable in bankruptcy.
“Eligible Receivables” means with respect to each Loan Party, each of its
Receivables arising in the ordinary course of business, provided that a
Receivable shall not be deemed eligible unless such Receivable is subject to the
Secured Parties’ first priority perfected security interest and no other Lien
(other than Customary Permitted Liens), and is evidenced by an invoice or other
documentary evidence and provided, further that (x) in no event shall the
Holdback Accounts Receivable (as defined in the Purchase Agreement) be
considered an Eligible Receivable while such Receivable is encumbered by any
Lien that is in favor of the Seller or while such Receivable is not subject to
Secured Parties’ first priority perfected security interest and (y) if the
Receivables of any Customers are subject to a Lien permitted by the Loan
Documents, in order for any Receivables of such Customer to meet the eligibility
requirements under this definition and be designated an “Eligible Receivable”,
the Borrower must ensure that any such Receivables of such Customer that are
subject to a Lien or otherwise similarly encumbered shall have a different
customer number or other customer designation from any such Receivables of such
Customer that are not subject to a Lien. In addition, no Receivable shall be an
Eligible Receivable if:

-15-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(a)
such Receivable arises out of a sale made by a Loan Party to an Affiliate of
such Loan Party or to a Person controlled by an Affiliate of such Loan Party;

(b)
such Receivable is due or unpaid more than 90 days after the original due date
(not to exceed 120 days after the original invoice date);

(c)
the amount with respect to such Receivable for any Customer is attributable to
the excess of chargebacks for returned or rejected items, bona fide requests for
credit, adjustments, disputes or liability, over the amount of credit memoranda
or return credits previously issued in connection therewith (but only to the
extent of such excess);

(d)
any covenant, representation or warranty contained in the Loan Documents with
respect to such Receivable has been breached;

(e)
any Customer with respect to such Receivable shall (i) apply for, suffer, or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property or call a meeting of its creditors, (ii) admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (iii) make a general assignment for the
benefit of creditors, (iv) commence a voluntary case or proceeding under any
state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

(f)
such Receivable is sold to a Customer outside the continental United States of
America or Canada, to the extent all such Receivables sold to Customers outside
of the continental United States of America or Canada exceed $500,000 in the
aggregate, except for any sale on letter of credit, guaranty or acceptance
terms, in each case reasonably acceptable to the Administrative Agent;

(g)
such Receivable is sold to a Customer (other than VMI accounts) on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

(h)
the Customer of such Receivable is the United States of America, any state or
any department, agency or instrumentality of any of them, unless the Loan Party
assigns its right to payment of such Receivable to the Administrative Agent
pursuant to the Assignment of Claims Act of 1940 (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;

(i)
the goods giving rise to such Receivable have not been delivered to and accepted
by the Customer or the services giving rise to such Receivable have not been
performed by the


-16-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Loan Party and accepted by the Customer or the Receivable otherwise does not
represent a final sale;
(j)
such Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim (but only to the extent of such offset, deduction, defense or
counterclaim) or the Receivable is contingent in any respect or for any reason;

(k)
a Loan Party has made any agreement with any Customer for any deduction from
such Receivable (but only to the extent of such deduction), except for discounts
or allowances made in the ordinary course of business for prompt payment, all of
which discounts or allowances are reflected in the calculation of the face value
of each respective invoice related thereto;

(l)
such Receivable is not payable to a Loan Party;

(m)
such Receivable is in connection with a Discontinued Operation that is no longer
a going concern (it being understood that any such Receivable, so long as it
meets the other requirements of this definition, shall be an Eligible Receivable
for so long as it is connection with a Discontinued Operation that is currently
a going concern); or

(n)
the Administrative Agent reasonably believes that collection of such Receivable
could be in doubt either by reason of increased returns by a Customer (to the
extent of such increase) or by reason of the Customer’s financial inability to
pay.

“Embargoed Person” means any party that (a) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), is
a “designated national” pursuant to OFAC's Cuban Assets Control Regulations (31
C.F.R. 515.305), or resides, is organized or chartered, or has a place of
business in a country or territory that is prohibited pursuant to the OFAC
sanctions programs or (b) is publicly identified as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Requirements of Law.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources or
hazardous material, transportation, reuse, recycling, potential resale or
disposal of the Digital Systems, including CERCLA, the SWDA, the Hazardous
Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), Basel Convention on the
control of Transboundary Movements of Hazardous Wastes and their Disposal
(BASEL), the Waste Electrical and Electronic Equipment (WEEE), Directive
2002/96/EC of the European Parliament and the Council of 27 January 2003, and
any other similar federal, state or local laws relating to the foregoing, all

-17-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



regulations promulgated under any of the foregoing, all analogous Requirements
of Law and Permits and any environmental transfer of ownership notification or
approval statutes.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies), contingent or otherwise, imposed on, incurred by or
asserted against any Group Member as a result of, or related to, any claim,
suit, action, investigation, proceeding or demand by any Person, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law or otherwise, arising under any Environmental Law or
in connection with any environmental, health or safety condition or with any
Release and (a) arising out of the use, transportation, sale, recycling or
disposal of any property of a Group Member or (b) resulting from the ownership,
lease, sublease or other operation or occupation of property by any Group
Member, whether on, prior or after the date of the Original Credit Agreement.
“Equity Raise Notice” means a notice from the Borrower to the Administrative
Agent pursuant to Section 2.9(d) setting forth in reasonable detail the
Borrower’s plan for selling common equity securities of the Borrower in an
amount sufficient to cover the applicable Revolving Loan Excess.
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043 of ERISA (other than those events with respect to which the 30-day
notice requirement has been duly waived under the applicable regulations) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder or (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for a distress or involuntary termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent.

-18-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Escrow Agreement” means the Escrow Agreement, dated as of October 17, 2013,
between the Borrower, the Seller and SG, as escrow agent, in respect of the
Escrow Account.
“Escrow Account” means the independent third-party account to which the proceeds
in the GVE Account are transferred in accordance with the terms of the Purchase
Agreement and the Transition Services Agreement.
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the greater of (a) the offered rate per annum for deposits
of Dollars for such Interest Period that appears on Reuters Screen LIBOR01 Page
as of 11:00 A.M. (London, England time) two Business Days prior to the first day
of such Interest Period and (b) 1.00%. If no such offered rate exists, such rate
will be the rate of interest per annum as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two Business Days prior to the first day of such Interest Period
by major financial institutions satisfactory to the Administrative Agent in the
London interbank market for such Interest Period and for an amount equal or
comparable to the principal amount of the Loans borrowed, converted or continued
as Eurodollar Rate loans on such date of determination.
“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System; provided, that if no
Lender is a member bank at the time of determination, the Eurodollar Reserve
Requirement shall be deemed to be zero.
“Event of Default” has the meaning specified in Section 8.1.
“Excess Cash Flow” means, with respect to the Borrower and its Restricted
Subsidiaries on a Consolidated basis for any period, (a) Consolidated EBITDA for
such period, minus (b) without duplication, (i) any scheduled cash principal
payment on the Loans during such period (but only, in the case of payment in
respect of Revolving Loans, to the extent that the Revolving Loan Commitments
are permanently reduced by the amount of such payment) other than any mandatory
prepayment required pursuant to Section 2.9(a) because of the existence of
Excess Cash Flow, (ii)

-19-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



up to $2,000,000 of Consolidated Working Capital adjustments paid through the
collection of the Holdback Accounts Receivables (as defined in the Purchase
Agreement) or any payment to Shout Factory that has not yet been made as of the
Amendment and Restatement Effective Date pursuant to clause (y) of the
definition of Consolidated Total Debt (it being understood that this shall not
limit any other adjustments in Consolidated Working Capital otherwise set forth
in this definition), (iii) any scheduled or other mandatory cash principal
payment made by a Loan Party during such period on any Capitalized Lease
Obligation or other Indebtedness (but only, if such Indebtedness may be
reborrowed, to the extent such payment results in a permanent reduction in
commitments thereof), (iv) any Consolidated Capital Expenditures and
Consolidated Net Content Advances (to the extent positive), during such period
to the extent permitted by this Agreement, excluding any such Capital
Expenditure to the extent financed through the incurrence of Capitalized Lease
Obligations or any long-term Indebtedness other than the Obligations and any
Capitalized Lease Obligations and any scheduled payments set forth on Schedule
1.1, (v) the Consolidated Cash Interest Expense for such period, (vi) any cash
losses from extraordinary items, (vii) any cash payment made during such period
to satisfy obligations for United States federal income taxes or other taxes
measured by net income, (viii) any increase in the Consolidated Working Capital
during such period (measured as the excess of such Consolidated Working Capital
at the end of such period over such Consolidated Working Capital at the
beginning of such period), (ix) Restricted Payments made in cash to the extent
permitted to be made under Section 7.5 and financed with internally generated
cash flow of the Loan Parties (other than Restricted Payments only among Loan
Parties as permitted hereunder), (x) cash costs in connection with the
Acquisition incurred and not paid with the proceeds of the Loans, (xi) cash used
to consummate an Investment permitted pursuant to Section 7.3(d), (e) and (f) to
the extent not financed with the proceeds of long term Indebtedness, equity
issuances or other proceeds from a financing transaction that would not be
included in Consolidated EBITDA or resulting from Net Cash Proceeds from any
Sale, and (xii) cash expenses to the extent added back in the calculation of
Consolidated Adjusted EBITDA for such period; and plus (c) without duplication,
(i) to the extent included in the calculation of Consolidated EBITDA, any
provision for United States federal income taxes or other taxes measured by net
income, (ii) any interest income and (iii) any decrease in Consolidated Working
Capital during such period (measured as the excess of such Consolidated Working
Capital at the beginning of such period over such Consolidated Working Capital
at the end thereof).
“Excluded Subsidiaries” means Cinedigm DC Holdings, LLC; Access Digital Media,
Inc.; Christie/AIX, Inc.; Cinedigm Digital Funding I, LLC; Access Digital Cinema
Phase 2 Corp.; Access Digital Cinema Phase 2 B/AIX Corp.; CDF2 Holdings, LLC;
Cinedigm Digital Funding 2, LLC; Cinedigm Digital Cinema Australia Pty Ltd; and
their respective Subsidiaries.
“Excluded Taxes” means with respect to any Secured Party, (a) Taxes imposed on
or measured by net income or profits (including branch profits Taxes) and
franchise Taxes imposed in lieu of net income Taxes, in each case imposed on any
Secured Party as a result of a present or former connection between such Secured
Party and the jurisdiction of the Governmental Authority imposing such Tax or
any political subdivision or taxing authority thereof or therein (other than
such connection arising solely from any Secured Party having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document); (b) in the case of a Lender or Issuing Bank, U.S. federal withholding
Taxes imposed on amounts

-20-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment, Letter of Credit or unreimbursed LC
Disbursement pursuant to a law in effect on the date on which (i) such Lender or
Issuing Bank acquires such interest in the Loan or Commitment or unreimbursed LC
Disbursement or participation in a Letter of Credit (other than pursuant to a
substitution under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (c) Taxes that are directly attributable to the
failure by any Secured Party to deliver the documentation required to be
delivered pursuant to Section 2.18(f) or (d) if this Agreement (as it may be
modified) is not treated as a Grandfathered Obligation, any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Liens” means the Liens set forth on Schedule 7.2.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Original Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et
seq.).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
“Fee Letters” means (a) the Fee Letter dated October 17, 2013, (b) the
Collateral Agent fee letter, dated on or about the Amendment and Restatement
Effective Date and (c) any other fee letter agreements that may be entered into
on or about the Amendment and Restatement Effective Date.
“Financial Statement” means the Initial Financial Statements and each financial
statement delivered pursuant to Sections 6.1(a), (b) or (c).
“Fiscal Quarter” means each three-month fiscal period ending on March 31, June
30, September 30 or December 31.
“Fiscal Year” means each twelve month period ending on March 31.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Person.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements

-21-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



of the Financial Accounting Standards Board and in such other statements by such
other Person as may be in general use by significant segments of the accounting
profession in the United States that are applicable to the circumstances as of
the date of determination. Subject to Section 1.3, all references to “GAAP”
shall be to GAAP applied consistently with the principles used in the
preparation of the audited Initial Financial Statements referred to in clause
(a) of the definition of Initial Financial Statements.
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Grandfathered Obligation” has the meaning provided to it under Treasury
Regulations Section 1.1471-2(b)(2)(i)(A)(1).
“Group Members” means, collectively, the Loan Parties.
“Group Members’ Accountants” means Eisner LLP or any nationally-recognized
independent registered certified public accountants reasonably acceptable to the
Administrative Agent.
“Guaranty Agreement” means the Guaranty Agreement, dated as of October 17, 2013,
among the Administrative Agent, the Borrower and other Subsidiary Guarantors
from time to time party thereto.
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation or (d) any liability of such Person for a primary
obligation through any Contractual Obligation (contingent or otherwise) or other
arrangement (i) to purchase, repurchase or otherwise acquire such primary
obligation or any security therefor or to provide funds for the payment or
discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of non-

-22-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



performance by any other party to any Contractual Obligation, (iv) to purchase,
sell or lease (as lessor or lessee) any property, or to purchase or sell
services, primarily for the purpose of enabling the primary obligor to satisfy
such primary obligation or to protect the holder of such primary obligation
against loss or (v) to supply funds to or in any other manner invest in, such
primary obligor (including to pay for property or services irrespective of
whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include endorsements for
collection or deposit in the ordinary course of business or product warranties
given in the ordinary course of business. The outstanding amount of any Guaranty
Obligation shall equal the outstanding amount of the primary obligation so
guaranteed or otherwise supported or, if lower, the stated maximum amount for
which such Person may be liable under such Guaranty Obligation.
“GVE Account” means the existing lockbox account at PNC where account debtors of
GVE are instructed to make payment in respect of GVE’s receivables and where
certain Customers will be instructed to make payments during the Transition
Period until the earlier of (i) the end of the Transition Period and (ii) the
assignment of a new vendor number in respect of such Customer.
“GVE Agreements” means the agreements set forth on Schedule 4.18.
“Hazardous Material” means (a) any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances or (b) electronic
waste and parts or materials destined for recycling or disposal but not for
direct reuse that consists of lead or beryllium containing circuit boards,
cathode ray tubes (CRTs), CRT glass (processed and unprocessed), as well as
computers, monitors, peripherals and other electronics containing such circuit
boards and/or CRTs.
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument, and any other similar transaction and any other similar
agreement or arrangement designed to provide protection against fluctuations in
any interest rate.
“Incremental Term Borrowing” means a Borrowing consisting of Incremental Term
Loans.
“Incremental Term Loan Amount” means, at any time, the excess, if any, of (a)
$15,000,000 over the sum of (b)(i) the aggregate amount of all Incremental Term
Loan Commitments established prior to such time pursuant to Section 2.20 plus
(ii) the aggregate amount of all Additional Revolving Loan Commitments
established prior to such time pursuant to Section 2.20.
“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term Loan
Lenders (to the extent a party thereto).

-23-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.20. Incremental Term Loans may be made in the
form of any then-outstanding Tranches of Term Loans or, to the extent permitted
by Section 2.20 and provided for in the relevant Incremental Term Loan
Assumption Agreement, any additional Tranche of Term Loans.
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and other obligations with respect to (i) letters of credit
(whether drawn or undrawn), bank guarantees or bankers’ acceptances or (ii)
surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation) other than those entered into in the ordinary course of
business, (d) all obligations to pay the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business,
(e) all obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the Term Maturity Date, valued at, in
the case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any Hedging Agreement in the event of a termination (including an
early termination) on the date of determination, or (i) all Guaranty Obligations
for obligations of any other Person constituting Indebtedness of such other
Person; provided, however, that the items in each of clauses (a) through (i)
above shall constitute “Indebtedness” of such Person solely to the extent,
directly or indirectly, (x) such Person is liable for any part of any such item,
(y) any such item is secured by a Lien on such Person’s property or (z) any
other Person has a right, contingent or otherwise, to cause such Person to
become liable for any part of any such item or to grant such a Lien.
“Indemnified Matter” has the meaning specified in Section 10.4.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any other Loan Party under any Loan Document.
“Indemnitee” has the meaning specified in Section 10.4.

-24-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Initial Closing Date” means October 21, 2013.
“Initial Incremental Term Loan Maturity Date” means, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the respective Incremental Term Loan Assumption
Agreement relating thereto, provided that the initial final maturity date for
all Incremental Term Loans of a given Tranche shall be the same date.
“Initial Library Value Report” means the report from the Acceptable Appraiser
delivered on the Initial Closing Date setting forth the aggregate value of the
Distributed and Licensed Content and Owned Library Content (based on five-year
discounted cash flow criteria and five-year ultimates value of Adjusted Gross
Margin) as of June 30, 2013.
“Initial Operating Account” means the following account of the Borrower: Bank
Name: Citibank, Bank Address: 79 Fifth Avenue, New York, NY 10011, Account Name:
New Video Group, ABA (Routing) Number: 021000089, Account Number: , Swift Code:
CITIUS33.
“Initial Projections” means the financial forecast for the Group Members
prepared by or on behalf of Borrower’s management and dated as of the date of
the Original Credit Agreement demonstrating on a quarterly basis for the first
twelve months after the date of the Original Credit Agreement, and on an annual
basis thereafter, compliance with all financial covenants on a pro forma basis.
“Initial Term Loan Lender” means any Lender that holds an Initial Term Loan.
“Initial Term Loans” means the term loans disbursed to the Borrower on the
Initial Closing Date pursuant to the Original Credit Agreement in the amount of
$25,000,000.
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the United States Bankruptcy Code with respect to any
Loan Party, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Loan Party or with
respect to a material portion of its respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Loan Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
general assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Loan Party.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
“Intercompany Agreements” means all agreements among the Borrower, any Loan
Party or any Excluded Subsidiary evidencing indebtedness or obligations in
excess of $500,000 in the aggregate and including: (a) the Amended and Restated
Management Services Agreement, dated as of February 28, 2013, between the
Borrower, as administrative servicer, and Cinedigm Digital

-25-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Cinema Holdings, Inc. and (b) any software license agreements between Hollywood
Software, Inc. and any Excluded Subsidiary.
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending one,
two or three months thereafter, as selected by the Borrower pursuant hereto;
provided, however, that (v) if any Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (w) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
(x) the Borrower may not select any Interest Period for Eurodollar Rate Loans
ending after the Term Maturity Date, (y) the Borrower may not select any
Interest Period in respect of Loans having an aggregate principal amount of less
than $1,000,000 and (z) there shall be outstanding at any one time no more than
six Interest Periods for Eurodollar Rate Loans.
“Interest Rate Contracts” means any interest rate swap agreement, interest rate
cap agreement, agreement for the repurchase of the imbedded Eurodollar floor,
interest rate collar agreement and interest rate insurance entered into with a
Secured Hedging Counterparty or otherwise acceptable to the Administrative Agent
that protects against increases in the Eurodollar Rate or the Base Rate, as the
case may be, as such rates would reasonably impact the Loans.
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
“Inventory” means all of any Loan Party’s now owned or hereafter acquired goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description that are or might be used or consumed in such Loan
Party’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title or other documents
representing them.
“Inventory Log” means a valuation report of the Eligible Inventory of the
Borrower and its Restricted Subsidiaries.
“Investment” means, with respect to any Person, directly or indirectly, (a) the
ownership, purchase or other acquisition, in each case whether beneficially or
otherwise, of any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) the purchase or
other acquisition, whether in one transaction or in a series of transactions, of
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any

-26-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand and prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold. The
outstanding amount of any Investment shall be calculated as the excess of (x)
the initial cost of such Investment plus the cost of all additions thereto
(without any adjustments for increases or decreases in value, or write ups,
write downs or write offs with respect to such Investment) over (y) the sum of
(A) without duplication of amounts included in the Available Amount, any amount
paid, repaid, returned, distributed or otherwise received in cash or Cash
Equivalents from such Investment and (B) all liabilities of the investing Person
constituting all or a portion of the initial cost of such Investment expressly
transferred prior to such time in connection with the Sale of such Investment,
but only to the extent that the investing Person is fully released from such
liability by such transfer.
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States.
“Issuing Bank” means SG and each Revolving Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.4(k) (other than any Person that
shall have ceased to be an Issuing Bank as provided in Section 2.4(l)), each in
its capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“Joint Lead Arrangers” means SG Americas Securities, LLC and OneWest Bank, FSB,
in their capacities as joint lead arrangers with respect to the Loan Documents.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

-27-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
outstanding Letters of Credit that remains available for drawing at such time
and (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices (ISP98), such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
“Lender” or “Lenders” means, collectively, any Person that (a) is listed on the
signature pages hereof as a “Lender” or (b) from time to time becomes a party
hereto by execution of an Assignment, an Incremental Term Loan Assumption
Agreement or an Additional Revolving Loan Commitment Assumption Agreement.
“Lender Insolvency Event” means that (a) a Lender or its Lender Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, or (b) such Lender or its
Lender Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Lender Parent Company, or such Lender or its Lender Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment.
“Lender Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, or any Person owning, beneficially or of record, directly or indirectly,
a majority of the shares of such Lender.
“Letter of Credit” means any letter of credit or bank guarantee issued pursuant
to this Agreement.
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving Loan
Commitments.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

-28-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Library Value” shall mean, as of any date of determination, the amount shown as
the “Library Value” in the then-most recently delivered Library Value Report.
“Library Value Report” means a report from the Acceptable Appraiser as may be
delivered pursuant to Section 2.20 and setting forth the aggregate value of the
Distributed and Licensed Content and Owned Library Content (based on five-year
discounted cash flow criteria and five-year ultimates value of Adjusted Gross
Margin) as of such date of delivery.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever with
respect to any asset, including any conditional sale contract or other title
retention agreement, the interest of a lessor under a Capital Lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing.
“Loan” means, collectively, the Initial Term Loans, loans made pursuant to
Section 2.1 and any Incremental Term Loans or Additional Revolving Loans.
“Loan Documents” means, collectively, this Agreement, the Fee Letters, each
Incremental Term Loan Assumption Agreement, each Additional Revolving Loan
Commitment Assumption Agreement, any Notes, any Letter of Credit, the Guaranty
Agreement, the Security Documents, the Escrow Agreement, and, when executed,
each document executed by a Loan Party (including any certificate or instrument
delivered by or on behalf of a Loan Party in connection with or pursuant to any
Loan Document) and delivered to the Administrative Agent, the Collateral Agent
or any Lender in connection with or pursuant to any of the foregoing or the
Obligations (other than any Secured Hedging Document), together with any
modification of any term, or any waiver with respect to, any of the foregoing.
“Loan Party” means the Borrower and each Subsidiary Guarantor.
“Lockbox Control Agreements” means the account control agreements between the
Borrower, the Collateral Agent and the relevant account banks, in respect of the
Cinedigm Lockbox Accounts, substantially in the form of Exhibit K.
“Management Report” means the management report delivered pursuant to Section
6.1(a)
“Material Adverse Effect” means an effect that results in or causes a material
adverse change in any of (a) the condition (financial or otherwise), business,
performance, prospects, operations or property of the Loan Parties, taken as a
whole, or the Group Members, taken as a whole, (b) the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party or (c)
the validity or enforceability of any Loan Document or the rights and remedies
of any Agent, the Lenders or any other Secured Party under any Loan Document.
“Material DL OLC Agreement” means any Distribution Agreement, OLC Agreement or
GVE Agreement that has generated in excess of $250,000 in net cash revenues in
the preceding 12-

-29-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



month period or is reasonably expected to generate in excess of $250,000 in net
cash revenues in the immediately following 12-month period.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.
“Mezzanine Financing” means unsecured Indebtedness of the Borrower pursuant to
the Subordinated Note (subordinated on terms and conditions reasonably
satisfactory to the Administrative Agent), dated the Initial Closing Date in an
aggregate principal amount of up to $5,000,000 with an interest coupon of 9.0%
per annum and a five year maturity.


“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Collateral Agent as security for the
Obligations.


“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Collateral Agent for such title insurer
to deliver endorsements to such title insurance as reasonably requested by the
Collateral Agent), environmental assessments and reports and evidence regarding
recording and payment of fees, insurance premium and taxes) that the Collateral
Agent may reasonably request, to create, register, perfect, maintain, evidence
the existence, substance, form or validity of or enforce a valid lien on such
parcel of real property in favor of the Collateral Agent for the benefit of the
Secured Parties, subject only to Customary Permitted Liens.


“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, any casualty insurance or any
business interruption insurance, net of (i) the customary out-of-pocket cash
costs, fees and expenses paid or required to be paid in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof and
(iii) any amount required to be paid or prepaid on Indebtedness (other than the
Obligations and Indebtedness owing to any Group Member) secured by such property
or (b) any sale or issuance of Stock or incurrence of Indebtedness, in each case
net of brokers’, advisors’ and investment banking fees and other customary
out-of-pocket underwriting discounts, commissions and other customary
out-of-pocket cash costs, fees and expenses, in each case to the extent actually
incurred in connection with such transaction; provided, however, that any such
proceeds received by any Loan Party that is not a Wholly Owned Subsidiary of the
Borrower shall constitute “Net Cash Proceeds” only to the extent of the
aggregate direct and indirect beneficial ownership interest of the Borrower
therein.

-30-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“NewCo” means Cinedigm Home Entertainment, LLC, a Delaware limited liability
company, formed to hold assets that were acquired pursuant to the Purchase
Agreement, which includes the entertainment division of Gaiam, Inc., known as
“Gaiam Vivendi Entertainment”.
“Non-U.S. Lender Party” means each of the Agents, each Lender, each SPV and each
participant, in each case that is not a Domestic Person.
“Note” means: (a) any promissory notes issued to Initial Term Loan Lenders and
Revolving Lenders on the Initial Closing Date; (b) any promissory notes issued
pursuant to Section 2.2(c); and (c) any promissory note of the Borrower that may
be issued in accordance with an Incremental Term Loan Assumption Agreement or
Additional Revolving Loan Commitment Assumption Agreement.
“Notice of Borrowing” has the meaning specified in Section 2.3.
“Notice of Conversion or Continuation” has the meaning specified in Section
2.11.
“Obligations” means (a) all amounts, obligations, liabilities, covenants and
duties of every type and description owing by any Loan Party to the Agents, any
Lender, any Issuing Bank, any Secured Party, any other Indemnitee, any
participant or any SPV, in each case arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (i) if such Loan Party is the Borrower, all
Loans, amounts due in respect of Letters of Credit and unreimbursed
participations in LC Disbursements, (ii) all interest, whether or not accruing
after the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(iii) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document and (b) all Secured Hedging Obligations owing to a Secured
Hedging Counterparty.
“OLC Agreement” means an agreement entered into by a Loan Party providing for
the rights to release Owned Library Content for a time-period greater than or
equal to ten years in the United States or the United States and other
international jurisdictions.
“Operating Accounts” means the Initial Operating Account and when created, the
Secondary Operating Account.
“Original Credit Agreement” has the meaning specified in the preamble.
“Other Taxes” has the meaning specified in Section 2.18(b).
“Owned Library Content” means theatrical feature films, television productions
and other traditional or non-traditional video content, owned by a Group Member
and either (a) exploited

-31-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



by such Group Member in various manners, including one or more of theatrical
distribution, DVDs, Blu-Ray, internet or digital distribution, pay-television,
cable television and broadcast television or otherwise or (b) licensed by the
applicable Group Member to a third party pursuant to OLC Agreements.
“Participant Register” has the meaning specified in Section 2.15(a).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority and applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
“Permitted Excluded Subsidiary Disposition” means any sale, transfer or series
of related sale or transfer transactions of 50.1% or more of the Stock of an
Excluded Subsidiary or substantially all of the assets of an Excluded
Subsidiary, for which at least 75% of the proceeds received are in cash.
“Permitted Indebtedness” means any Indebtedness of any Group Member that is
permitted by Section 7.1.
“Permitted Investment” means any Investment of any Group Member that is
permitted by Section 7.3.
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is permitted by Section 7.2.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (e) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, no Guaranty Obligation for such
Indebtedness shall constitute part of such Permitted Refinancing unless similar
Guaranty Obligations with respect to such Permitted Indebtedness existed and
constituted Permitted Indebtedness prior to such refinancing or extension.

-32-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Consolidated Capital
Expenditures to finance the acquisition, repair, improvement or construction
of), to the extent otherwise permitted hereunder, property useful in the
business of the Borrower or any of its Restricted Subsidiaries (including
through a Permitted Investment) or, if such Property Loss Event involves loss or
damage to property, to repair such loss or damage.
“Permitted Software Disposition” means any sale, transfer or series of related
sale or transfer transactions of 50.1% or more of the Stock of Hollywood
Software, Inc. or substantially all of the assets of Hollywood Software, Inc.,
for which: (x) at least 75% of the proceeds received are in cash; and (y) the
Net Cash Proceeds are equal to or greater than the current balance of Eligible
Receivables that consist of software (as set forth on the most recent Accounts
Report) plus $1,000,000.
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture, successors and assigns and any other entity or
Governmental Authority.
“Potential Defaulting Lender” means, at any time, a Lender (a) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Subsidiary or financial institution Affiliate of
such Lender, (b) as to which the Administrative Agent has in good faith
determined and notified the Borrower that such Lender or its Lender Parent
Company or a Subsidiary or financial institution Affiliate thereof has notified
the Administrative Agent, or has stated publicly, that it will not comply with
its funding obligations under any other loan agreement or credit agreement or
other similar/other financing agreement or (c) that has, or whose Lender Parent
Company has, a non-investment grade rating from a nationally recognized rating
agency. Any determination that a Lender is a Potential Defaulting Lender under
either of clause (b) or (c) above will be made by the Administrative Agent and
shall be conclusive absent manifest error. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
“Principal Payment Date” means each date set forth in Section 2.5 or if such day
is not a Business Day, the immediately preceding Business Day.
“Projections” means, collectively, the Initial Projections and any additional
forecasts delivered pursuant to Section 6.1(f).
“Property Loss Event” means, with respect to any property of any Group Member,
any loss of or damage to such property or any taking of such property or
condemnation thereof.
“Purchase Agreement” has the meaning specified in the preamble hereto.
“Receivable” means all of any Loan Party’s “accounts”, as such term is defined
in Section 9-102(a)(2) of the UCC, contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit

-33-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



card receivables and all other forms of obligations owing to such Loan Party
arising out of or in connection with the sale or lease of Inventory or the
rendition of services, all supporting obligations, guarantees and other security
therefor, whether secured or unsecured, now existing or hereafter created, and
whether or not specifically sold or assigned to a Secured Party hereunder.
“Register” has the meaning specified in Section 2.15(b).
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the date
that is 270 days after receipt of such Net Cash Proceeds and, if so committed to
be reinvested, the 180th day after the date of the relevant commitment, (b) the
date that is five Business Days after the date on which the Borrower shall have
notified the Administrative Agent of the Borrower’s determination not to make
Permitted Reinvestments with such Net Cash Proceeds, (c) the occurrence of any
Event of Default set forth in Section 8.1(e)(ii) and (d) five Business Days
after the delivery of a notice by the Administrative Agent or the Required
Lenders to the Borrower during the continuance of any other Event of Default.
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 9.4 or any
comparable provision of any Loan Document.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required under applicable Environmental Laws
to (a) clean up, remove, treat or in any other way address any Hazardous
Material in the indoor or outdoor environment, (b) prevent or minimize any
Release so that a Hazardous Material does not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment or (c)
perform pre‑remedial studies and investigations and post-remedial monitoring and
care with respect to any Hazardous Material.
“Required Lenders” means, at any time, Lenders whose aggregate outstanding
Revolving Exposures, Term Loans (including all Tranches) and unused Commitments
represent more than 50% of the aggregate Revolving Exposures, outstanding Term
Loans and unused Commitments at such time; provided that whenever there are one
or more Defaulting Lenders, the total outstanding

-34-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Term Loans (including all Tranches) and Revolving Exposures of, and the unused
Commitments of, each Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders in accordance with the provisions of Section
10.1(c).
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, and that
are applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event (a) with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and (b) with respect to the Corporate
Chart, other documents delivered pursuant to Section 6.1(e), documents delivered
on the Initial Closing Date and documents delivered pursuant to Section 6.18,
the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.
“Restricted Payment” means (a) any dividend, return of capital or any other
payment or Sale of property for materially less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower or any of its Restricted
Subsidiaries, in each case now or hereafter outstanding, including with respect
to a claim for rescission of a Sale of such Stock or Stock Equivalent and (b)
any redemption, retirement, termination, defeasance, cancellation, purchase or
other acquisition for value, whether direct or indirect (including through the
use of Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Stock or Stock
Equivalent of any Group Member or of any direct or indirect parent entity of the
Borrower, now or hereafter outstanding, and any payment or other transfer
setting aside funds for any such redemption, retirement, termination,
cancellation, purchase or other acquisition, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise.
“Restricted Subsidiaries” means each Loan Party other than the Borrower and each
of their respective Subsidiaries, excluding for the avoidance of doubt any
Excluded Subsidiary.
“Revolving Aggregate Maximum Credit Amount” at any time shall equal the sum of
the Revolving Maximum Credit Amounts as the same may be reduced or terminated
pursuant to Section 2.6, or otherwise modified in accordance with this
Agreement.
“Revolving Availability Period” means the period from and including the Initial
Closing Date to but excluding the Revolving Termination Date.

-35-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Revolving Borrowing Base” has meaning specified in Section 2.7.
“Revolving Borrowing Base Certificate” has the meaning specified in Section
6.1(k).
“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.
“Revolving Lender” means any Lender that at the time holds a Revolving Loan
Commitment.
“Revolving Loan” has meaning specified in Section 2.1(b) and includes any
Additional Revolving Loan.
“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrower and
to acquire participations in Letters of Credit, as such commitment may be (a)
modified from time to time pursuant to Section 2.6, (b) modified from time to
time pursuant to assignments by or to such Revolving Lender pursuant to Section
10.2(b) or (c) otherwise modified in accordance with this Agreement, including
Section 2.20. The aggregate amount of the Revolving Loan Commitments (as well as
any current utilizations of such Revolving Loan Commitment as of the date
hereof) is set forth on Schedule I.
“Revolving Maturity Date” means the earlier to occur of (a) the date that is the
third anniversary of the Amendment and Restatement Effective Date and (b) the
date the Revolving Loan Commitments are sooner terminated pursuant to Section
2.6 or Section 8.2; provided that if such date is not a Business Day, the
Revolving Maturity Date shall be the immediately preceding Business Day.
“Revolving Maximum Credit Amount” means, as to each Revolving Lender, the amount
set forth opposite such Revolving Lender’s name on Schedule I under the caption
“Revolving Maximum Credit Amount”, as the same may be (a) reduced or terminated
from time to time in connection with a reduction or termination of the Revolving
Aggregate Maximum Credit Amount pursuant to Section 2.6 or (b) modified from
time to time pursuant to any assignment permitted by Section 10.2(b) or Section
2.20 by Additional Revolving Loan Commitments.
“Revolving Measurement Date” means the last Business Day of each calendar month
and the 15th day of each calendar month (or if such day is not a Business Day,
the immediately preceding Business Day), commencing with the first such date
that is at least 15 days after the Initial Closing Date.
“Revolving Termination Date” means the earlier of the Revolving Maturity Date
and the date of termination of the Revolving Loan Commitments pursuant to
Section 2.6.
“Revolving Utilization” has the meaning specified in Section 2.12(a).
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting

-36-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



of a lease by such obligor of any property that, directly or indirectly, has
been or is to be Sold by the obligor to such counterparty or to any other Person
to whom funds have been advanced by such counterparty based on a Lien on, or an
assignment of, such property or any obligations of such obligor under such
lease.
“Scheduled Maturity Date” means, with respect to the relevant Tranche of Term
Loans, the respective Term Maturity Date.
“Secondary Operating Account” has the meaning specified in Section 6.22.
“Secured Hedging Counterparty” means (a) any Agent or an Affiliate thereof or
(b) any other Person (other than any Group Member) that entered into a Hedging
Agreement with the Borrower at a time when such Person was a Lender or an
Affiliate of a Lender.
“Secured Hedging Documents” means, collectively, any Hedging Agreement that (a)
is entered into by the Borrower and any Secured Hedging Counterparty therefor,
(b) in the case of any Secured Hedging Counterparty that is not (i) an Agent or
(ii) an Affiliate of an Agent, is expressly identified as being a “Secured
Hedging Document” hereunder in a joint notice from the Borrower and such Secured
Hedging Counterparty delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 6.20.
“Secured Hedging Obligation” means any obligation of the Borrower to make
payments to any Secured Hedging Counterparty under any Secured Hedging Documents
to which such Secured Hedging Counterparty is a party.
“Secured Parties” means, at any time, the Lenders, the Issuing Banks, the
Agents, the Secured Hedging Counterparties, each other Indemnitee and any other
holder at the time of any Obligation of any Loan Party.
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
“Security Agreement” means the Security Agreement, dated as October 20, 2013
among the Borrower, certain Subsidiaries of the Borrower and the Collateral
Agent.
“Security Documents” means the (a) the Security Agreement, (b) the Blocked
Account Control Agreement, (c) the Lockbox Control Agreements, (d) any Mortgages
and (e) any other agreement that creates or purports to create a Lien in favor
of the Collateral Agent to secure the Obligations for the benefit of the
underlying secured parties.
“Sell” means, with respect to any property of any Person, to sell, convey,
transfer, assign, license, lease or otherwise dispose of, any interest therein
or to permit any other Person to acquire any such interest, including, in each
case, through an operating lease, Capital Lease, Sale and Leaseback Transaction
or through a sale, factoring at maturity, collection of or other disposal, with

-37-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or without recourse, of any notes or accounts receivable. Conjugated forms
thereof and the noun “Sale” have correlative meanings.
“Seller” has the meaning specified in the preamble hereto.
“SG” has the meaning specified in the preamble hereto.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Event of Default” means any Event of Default pursuant to Section
8.1(a), (e) or (g) hereof.
“SPV” means any special purpose funding vehicle identified as such in writing by
any Lender to the Administrative Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not currently convertible, exchangeable or exercisable.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
“Subsidiary Guarantor” means, except for any Excluded Subsidiary: Hollywood
Software, Inc. (d/b/a AccessIT Software); ADM Cinema Corporation (d/b/a the
Pavilion Theatre); Vistachiara Productions Inc. (d/b/a The Bigger Picture);
Vistachiara Entertainment, Inc.; Cinedigm Entertainment Corp.; Cinedigm
Entertainment Holdings, LLC; NewCo; and each other Person that enters into any
Guaranty Obligation with respect to any Obligation of any Loan Party.
“Substitute Lender” has the meaning specified in Section 2.19(a).

-38-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Supermajority Lenders” means, at any time, at least two Lenders whose aggregate
outstanding Revolving Exposures, Term Loans (including all Tranches) and unused
Commitments represent more than 66-2/3% of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time; provided
that whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans (including all Tranches) and Revolving Exposures of, and the unused
Commitments of, each Defaulting Lender shall be excluded for purposes of making
a determination of Supermajority Lenders in accordance with the provisions of
Section 10.1(c).
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
“Syndication Agent” means OneWest Bank FSB.
“Tax Affiliate” means (a) the Borrower and its Restricted Subsidiaries and (b)
any Affiliate of the Borrower with which the Borrower files or is eligible to
file consolidated, combined or unitary tax returns.
“Tax Return” has the meaning specified in Section 4.8.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means any Initial Term Loan Lender and any Incremental Term Loan
Lender.
“Term Loan” means the Initial Term Loans and any Incremental Term Loans.
“Term Maturity Date” means (a) with respect to the Initial Term Loans, the date
that is the third anniversary of the Amendment and Restatement Effective Date;
provided that if such date is not a Business Day, the Term Maturity Date shall
be the immediately preceding Business Day, and, (b) with respect to any
Incremental Term Loan, the Initial Incremental Term Loan Maturity Date.
“Test Period” has the meaning specified in Section 6.1(m).
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

-39-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Tranche” means one or more tranches of Term Loans that may be designated
pursuant to the Section 2.20 (with the Initial Term Loans being the initial
Tranche, as applicable pursuant to Section 2.20).
“Transition Period” has the meaning specified in the Transition Services
Agreement.
“Transition Services Agreement” means the Transition Services Agreement, dated
as October 17, 2013, between the Borrower and the Seller, entered into in
connection with the Purchase Agreement.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
“United States” means the United States of America.
“U.S. Lender Party” means each of the Agents, each Lender, each SPV and each
participant, in each case that is a Domestic Person.
“VMI Account” shall mean, as of any date of determination, a Receivable owing
from an account debtor of a Loan Party arising from the sale of inventory on a
“sale or return” basis to such account debtor under such Loan Party’s “vendor
managed inventory” program so long as (a) such sale was originated from an order
placed by such account debtor or by such Loan Party in good faith on behalf of
such account debtor under the authority provided to such Loan Party by such
account debtor under such Loan Party’s “vendor managed inventory” program and
(b) such Loan Party has in good faith established an adequate return reserve in
respect of such VMI Account; provided that Receivables otherwise described above
in this definition shall not be VMI Accounts to the extent the Inventory giving
rise to such Receivables is Inventory that is more than six-months old and such
Inventory constitutes more than 10% of all inventory giving rise to Receivables
that would otherwise qualify as VMI Accounts as of the date of the determination
thereof.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(a) the sum of the products each obtained by computing the (i) the amount of
each then remaining installment, sinking fund, serial maturity for other
required payments of principal, including payment at final maturity, in respect
thereof by (ii) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment, by
(b) the then outstanding principal amount of such Indebtedness.

-40-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
Section 1.2.    UCC Terms. The following terms have the meanings given to them
in the applicable UCC: “deposit account,” “equipment,” “general intangible,”
“goods,” “instruments,” “inventory,” and “securities account”.
Section 1.3.    Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any Financial Statement hereafter adopted by the
Borrower shall be given effect if such change would affect a calculation that
measures compliance with any provision of Article V or VII unless the
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such change in GAAP and, unless such provisions are modified, all
Financial Statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP.
Section 1.4.    Payments. The Administrative Agent may set up commercially
reasonable standards and procedures to determine or redetermine the equivalent
in Dollars of any amount expressed in any currency other than Dollars and
otherwise may, but shall not be obligated to, rely on any determination made by
any Loan Party. Any such determination or redetermination by the Administrative
Agent shall be conclusive and binding for all purposes, absent manifest error.
No determination or redetermination by any Secured Party or Loan Party and no
other currency conversion shall change or release any obligation of any Loan
Party or of any Secured Party (other than any Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine commercially reasonable de minimis payment thresholds.
Section 1.5.    Interpretation. Certain Terms. Except as otherwise expressly set
forth in any Loan Document, all accounting terms not specifically defined herein
shall be construed in accordance with GAAP (except for the term “property,”
which shall be interpreted as broadly as possible, including, in any case, cash,
Securities, other assets, rights under Contractual Obligations and Permits and
any right or interest in any property). The terms “herein,” “hereof” and similar
terms refer to this Agreement as a whole. The term “documents” when used in any
Loan Document means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports. The
term “incur” when used in any Loan Document means incur, create, make, issue,
assume or otherwise become directly or indirectly liable in

-41-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



respect of or responsible for, in each case whether directly or indirectly, and
the terms “incurrence” and “incurred” and similar derivatives shall have
correlative meanings. The terms “payment in full” or “paid in full” or
“satisfied”, in each case, as used with respect to any Obligation means the
receipt of immediately available funds equal to the full amount of such
Obligation.
(a)    Certain References. Unless otherwise expressly indicated, references (i)
in this Agreement to an Exhibit, Schedule, Article, Section or clause refer to
the appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include all
exhibits, schedules, appendixes and annexes to such agreement and, unless the
prior consent of any Secured Party required therefor is not obtained, any
amendment, restatement, amendment and restatement, supplement or other
modification to any term of such agreement, (B) any statute shall be to such
statute as modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative, (C) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns and in the case of a specified Governmental Authority,
any entity assuming the functions of such Governmental Authority and (D) any
time of day shall be a reference to New York time. Titles of articles, sections,
clauses, exhibits, schedules and annexes contained in any Loan Document are
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement among the parties hereto. Unless otherwise expressly indicated,
the meaning of any term defined (including by reference) in any Loan Document
shall be equally applicable to both the singular and plural forms of such term.
(b)    Documents to be Satisfactory. All documents (including certificates,
charts, reports, appraisals, legal opinions, budgets and projections, but
excluding only Financial Statements and documents expressly exempted herein from
this clause (c)) required by the terms of any Loan Document to be delivered to
the Administrative Agent by any Loan Party shall be prepared and submitted in
good faith and shall be in form and substance reasonably satisfactory to the
Administrative Agent.
ARTICLE II.    
THE CREDIT
Section 2.1.    Commitments.
(a)    Term Loan Commitments. The Borrower acknowledges and agrees that, as of
the date hereof, the aggregate principal amount of the Initial Term Loans
outstanding is as set forth on Schedule I. Any amount of the outstanding Initial
Term Loans that is repaid may not be re-borrowed and the Borrower acknowledges
and agrees that any commitments to make Initial Term Loans under the Original
Credit Agreement have been terminated and are of no further force and effect.
(b)    Revolving Loan Commitments. Subject to the terms and conditions set forth
herein, each Revolving Lender severally, but not jointly, agrees to make
revolving loans (each a “Revolving Loan”) to the Borrower during the Revolving
Availability Period in an aggregate principal amount that will not result in (a)
such Revolving Lender’s aggregate outstanding principal

-42-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



amount of the Revolving Loans exceeding the lesser of such Revolving Lender’s
Applicable Percentage of the Revolving Borrowing Base and such Lender’s
Revolving Maximum Credit Amount or (b) the aggregate outstanding principal
amount of the Revolving Loans exceeding the lesser of the Revolving Borrowing
Base and the Revolving Aggregate Maximum Credit Amount. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Revolving Loans and for the avoidance of
doubt, the amount of Revolving Loans borrowed and Letters of Credit issued on
the Initial Closing Date and any subsequent repayments are set forth on Schedule
I.
Section 2.2.    Loans and Borrowings.
(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Types of Loans. Incremental Term Loans and Revolving Loans shall be made
as Base Rate Loans unless, the Notice of Borrowing specifies that all or a
portion thereof shall be Eurodollar Rate Loans; provided that the Borrower
cannot request Eurodollar Loans (i) during a suspension period pursuant to
Section 2.16 or (ii) if more than ten Eurodollar Loans would be outstanding
immediately after giving effect to the requested Borrowing.
(c)    Certain Note Provisions. After the effectiveness of an assignment made
pursuant to Section 10.2(b) and upon the request the applicable assignee, the
Borrower shall promptly execute and deliver to the applicable assignee, in
exchange for any existing Notes evidencing the Loans so assigned theretofore
delivered to the assigning Lender, new Notes in substantially the form of
Exhibit B-1 or Exhibit B-2, as applicable, payable to such assignee, dated the
relevant Borrowing date of such Loans so assigned, in a principal amount equal
to the aggregate principal amount of such Loans so assigned and otherwise duly
completed. In the case of an assignment whereby the assigning Lender retains a
portion of its Loans and upon the request of such assigning Lender, the Borrower
shall also promptly execute and deliver to such assigning Lender in exchange for
any existing Notes theretofore delivered to such Lender new Notes in
substantially the form of Exhibit B-1 or Exhibit B-2, as applicable, payable to
such assigning Lender, dated the relevant Borrowing date of such assigning
Lender’s Loans, in a principal amount equal to the aggregate principal amount of
such assigning Lender’s Loans remaining after the effectiveness of such
assignment. Any and all costs and expenses that arise from this exchange of
Notes shall be borne by the Assignee or the assigning Lender.
Section 2.1.    Borrowing Procedures. Requests for Borrowings. Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 11:00 A.M. on (i) the first Business Day, in the case of a Borrowing
of Base Rate Loans and (ii) the third Business Day, in the case of a Borrowing
of Eurodollar Rate Loans, prior to the date of the proposed Borrowing. Such
notice may be made in a writing substantially in the form of Exhibit C (a
“Notice of Borrowing”) duly completed or by telephone if confirmed promptly, but
in any event at least one Business Day prior to such Borrowing, with such a
Notice of Borrowing.

-43-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Each such telephonic and written Notice of Borrowing shall specify the following
information in compliance with Section 2.2 or 2.3, as applicable:
(1)
the aggregate amount of the requested Borrowing;

(2)
the allocation of requested Borrowing as between Incremental Term Loan or
Revolving Loan;

(3)
the date of such Borrowing, which shall be a Business Day;

(4)
in the case of a Borrowing of Eurodollar Rate Loans, the initial Interest Period
to be applicable to such Borrowing, which shall be a period contemplated by the
definition of the term “Interest Period”;

(5)
in the case of Revolving Loans, the amount of the then effective Revolving
Borrowing Base, the current aggregate outstanding principal amount of the
Revolving Loans (without regard to the requested Borrowing) and the pro forma
aggregate outstanding principal amount of the Revolving Loans (giving effect to
the requested Borrowing); and

(6)
the location and number of the Borrower’s account to which funds are to be
disbursed.

Each Revolving Loan Borrowing shall be in an amount that is an integral multiple
of $50,000 and not less than $250,000.
(b)    Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 11:00 A.M. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 10.11, such Lender’s
pro rata share of such proposed Borrowing. Upon fulfillment or due waiver on or
prior to the date of the proposed Borrowing of the applicable conditions set
forth in Article III, the Administrative Agent shall make such funds available
to the Borrower.
(c)    Defaulting Lenders. (1) Unless the Administrative Agent shall have
received notice from any Lender prior to the date of the proposed Borrowing that
such Lender will not make a payment in the amount of such Lender’s Commitment
(or any portion thereof) available to the Administrative Agent on the date of
the proposed Borrowing, the Administrative Agent may assume that such Lender has
made such payment available to the Administrative Agent on the date of the
proposed Borrowing and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on the date of the proposed Borrowing
a corresponding amount. The Borrower agrees to repay to the Administrative Agent
on demand such deficient amount (until repaid by such Lender) with interest
thereon for each day from the date such amount is made available to

-44-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



the Borrower until the date such amount is repaid to the Administrative Agent,
at the interest rate applicable to the Obligations that would have been created
when the Administrative Agent made available such amount to the Borrower had
such Lender made a corresponding payment available; provided, however, that such
payment by the Borrower shall not relieve such Lender of any obligation it may
have to the Borrower. In addition, any Lender that shall not have made available
to the Administrative Agent any portion of any payment described above shall be
deemed a Defaulting Lender and agrees to pay such amount to the Administrative
Agent on demand together with interest thereon, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at the Federal Funds Rate for the first Business Day
and thereafter in the case of a payment in respect of any Loan, at the interest
rate applicable at the time to such Loan and otherwise, at the interest rate
applicable to Base Rate Loans (and such default interest payable by such Lender
shall be distributed to the Borrower by the Administrative Agent). Such
repayment shall then constitute the funding of the corresponding Loan (including
any Loan deemed to have been made hereunder with such payment) or participation,
and promptly paid to the Borrower. The existence of any Defaulting Lender shall
not relieve any other Lender of its obligations under any Loan Document, but no
other Lender shall be responsible for the failure of any Defaulting Lender to
make any payment required under any Loan Document.
(i)    Reallocation of Payments. With respect to any Defaulting Lender which has
failed to make payments when due under this Agreement or any other Loan
Document, any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the ratable payment of any amounts owing by such Defaulting Lender to the
Agents; second, to the payment of any amounts owing to the Agents as a result of
any judgment of a court of competent jurisdiction obtained by any Agent against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and third, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.
(ii)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Sections 2.4
and the payments of participation fees pursuant to Section 2.12(b), the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Loan Commitment of that Defaulting Lender;
provided that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (a) the Revolving Loan Commitment of that
non-Defaulting Lender minus (b) the aggregate principal amount of the Revolving
Loans of that non-Defaulting Lender.
(d)    Defaulting Lender – Right to Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender that is a Defaulting Lender or a Potential
Defaulting Lender should no longer be deemed to be a Defaulting Lender or
Potential Defaulting Lender, as the case

-45-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



may be, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will cease to be a Defaulting Lender or Potential
Defaulting Lender; provided, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender or
Potential Defaulting Lender to non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender or Potential Defaulting Lender.
Section 2.2.    Letters of Credit.
(d)    General. Subject to the terms and conditions set forth herein (including
Section 2.3(c) and (d)), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.4, to issue
Letters of Credit denominated in Dollars for the Borrower’s own account, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, which shall reflect the standard operating procedures of such
Issuing Bank, at any time and from time to time during the Revolving
Availability Period and before the fifth Business Day prior to the Revolving
Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit or bank guarantee application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
(e)     Issuance, Amendment, Renewal, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall provide to the applicable
Issuing Bank and the Administrative Agent (at least five Business Days before
the requested date of issuance, amendment, renewal or extension or such shorter
period as the applicable Issuing Bank and the Administrative Agent may agree) a
notice requesting the issuance of a Letter of Credit substantially in the form
of Exhibit I, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with clause (d) of this Section 2.4), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) subject to Section 10.2(b), the Applicable Fronting
Exposure of each Issuing Bank shall not exceed the lesser of its Applicable
Percentage of the Revolving Borrowing Base and its Revolving Maximum Credit
Amount, (ii) the aggregate outstanding principal amount of the Revolving Loans
shall not exceed the lesser of the Revolving Borrowing Base and the Revolving
Aggregate Maximum Credit Amount, and (iii) the aggregate LC Exposure shall not
exceed the Letter of Credit Sublimit. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (x) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the

-46-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Letter of Credit, or any law applicable to such Issuing Bank any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Initial Closing Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Initial Closing Date and which such Issuing Bank in good faith deems
material to it, (y) except as otherwise agreed by the Administrative Agent and
the such Issuing Bank, the Letter of Credit is in an initial stated amount less
than $100,000, in the case of a commercial Letter of Credit, or $500,000, in the
case of a standby Letter of Credit or (z) any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.3(c)(iii), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements, including the delivery of cash collateral, reasonably
satisfactory to such Issuing Bank with the Borrower or such Lender to eliminate
such Issuing Bank’s Defaulting Lender Fronting Exposure arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other LC Exposure as to which such Issuing Bank has Defaulting Lender Fronting
Exposure.
(f)    Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
clause (m) of this Section 2.4.
(g)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) or such longer
period as the Issuing Bank may reasonably agree and (ii) the date that is five
Business Days prior to the Revolving Maturity Date; provided that if such expiry
date is not a Business Day, such Letter of Credit shall expire at or prior to
the close of business on the next succeeding Business Day; provided, further,
that any Letter of Credit may, upon the request of the Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of one year or less (but not beyond the date that
is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof within the time period
specified in such Letter of Credit or, if no such time period is specified, at
least 30 days prior to the then-applicable expiration date, that such Letter of
Credit will not be renewed; provided, further, that such Letter of Credit shall
not expire on such expiry date if cash collateralized or backstopped, in each
case pursuant to arrangements acceptable to the applicable Issuing Bank.
(h)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed

-47-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



by the Borrower on the date due as provided in clause (f) of this Section 2.4 of
such LC Disbursement, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations and make payment pursuant to this
clause (e) and clause (f) below in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Loan Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(i)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 4:00 P.M., on the Business Day immediately following the day that
the Borrower receives notice of such LC Disbursement. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in Dollars and in the same manner as provided in Section 2.2(a)
and Section 2.3(a)-(d) and with respect to Loans made by such Lender (and
Section 2.2(a) and Section 2.3(a)-(d) shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this clause (f)), and
the Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
clause (f), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this clause (f) to reimburse such Issuing Bank, then to
such Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this clause (f) to reimburse any
Issuing Bank for any LC Disbursement shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(j)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (f) of this Section 2.4 is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any actual or purported lack of validity or enforceability
of any Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. None of the Agents, the Lenders, the Issuing Banks or any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error,

-48-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Banks; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction in a final, nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.
(k)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with clause (f)
of this Section 2.4.
(l)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (f)
of this Section 2.4, then the rate per annum then applicable to Eurodollar Rate
Loans shall apply. Interest accrued pursuant to this clause (i) shall be paid to
the Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to clause (f) of this Section 2.4 to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.
(m)    Cash Collateralization. If any Event of Default under Section 8.1(a), (d)
or (e) shall occur and be continuing, on the Business Day on which the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing more than 50% of the aggregate

-49-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



LC Exposure of all Revolving Lenders) demanding the deposit of cash collateral
pursuant to this clause (j), the Borrower shall deposit in an account with the
Collateral Agent, in the name of the Collateral Agent and for the benefit of the
relevant Secured Parties, an amount of cash in Dollars equal to the portions of
the LC Exposure attributable to Letters of Credit, as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in Section 8.1(d) or (e). The Borrower also shall deposit cash
collateral pursuant to this clause (j) as and to the extent required by Section
2.9(d). Each such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the Obligations under the Loan Documents. At
any time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to Section
2.3(c)(iii)), then promptly upon the request of the Administrative Agent or the
Issuing Bank, the Borrower shall deliver to the Collateral Agent cash collateral
in an amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any cash collateral provided by the Defaulting Lender). The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Collateral Agent in Permitted Investments and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Collateral Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing more than 50% of the
aggregate LC Exposure of all the Revolving Lenders), be applied to satisfy other
Obligations under the Loan Documents. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Defaults have been cured or waived or after the termination of
Defaulting Lender status, as applicable. If the Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.9(d), such amount
(to the extent not applied as aforesaid) shall be promptly returned to the
Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.9(d) and no Default shall
have occurred and be continuing.
(n)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below. The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

-50-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(o)    Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing
notice thereof to such Issuing Bank, with a copy to the Administrative Agent.
Any such termination shall become effective upon the earlier of (i) such Issuing
Bank’s acknowledging receipt of such notice and (ii) the fifth Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit or be deemed
an Issuing Bank for any other purpose.
(p)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.4, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) within five Business Days following the
time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the face
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.
Section 2.3.    Repayment of Obligations.
(a)    The Borrower promises to pay to the Administrative Agent for the account
of the Initial Term Loan Lenders all aggregate outstanding principal amounts of
the Initial Term Loans (together with all accrued but unpaid interest) in
quarterly installments commencing on March 31, 2014 and on each Principal
Payment Date thereafter, by paying to the Administrative Agent for the account
of the Initial Term Loan Lenders the outstanding principal amount of the Initial
Term Loans in an amount equal to the product of (i) the percentage set forth
below corresponding to the period in which such Principal Payment Date occurs
and (ii) the aggregate principal amount of the Initial Term Loans made on the
Initial Closing Date in accordance with the following:



-51-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Principal Payment Date
Percentage Amount of Initial Term Loan Made on Initial Closing Date
March 31, 2014
3.5%
June 30, 2014
3.5%
September 30, 2014
3.5%
December 31, 2014
3.5%
March 31, 2015
4.5%
June 30, 2015
4.5%
September 30, 2015
4.5%
December 31, 2015
4.5%
March 31, 2016
6.0%
June 30, 2016
6.0%
September 30, 2016
6.0%
Term Maturity Date
The full outstanding balance of the Initial Term Loans



The maturity and amortization of any Incremental Term Loans shall be as set
forth in the Incremental Term Loan Assumption Agreement, all in accordance with
Section 2.20.


(b)    The Borrower promises to pay to the Administrative Agent for the account
of the Revolving Lenders the full outstanding principal amount of the Revolving
Loans (together with all accrued but unpaid interest) on the Revolving Maturity
Date.
Section 2.4.    Termination and Reduction of Revolving Aggregate Maximum Credit
Amount.
(a)    The Borrower may at any time terminate in its entirety, or from time to
time reduce, the Revolving Aggregate Maximum Credit Amount; provided that (i)
each reduction of the Revolving Aggregate Maximum Credit Amount shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Aggregate Maximum
Credit Amount if, after giving effect to any concurrent prepayment of the Loans
in accordance with Section 2.9(d), the aggregate outstanding principal amount of
the Revolving Loans would exceed the Revolving Loan Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Aggregate Maximum Credit Amount under Section
2.6(a) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.6(b) shall be irrevocable. Any termination
or reduction of the Revolving Aggregate Maximum Credit Amount shall be permanent
and may not be reinstated. Each reduction of the Revolving Aggregate Maximum
Credit Amount shall be made ratably among the Revolving Lenders in accordance
with each Revolving Lender’s Applicable Percentage.

-52-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 2.5.    Revolving Borrowing Base.     
(a)    Calculation of Revolving Borrowing Base.     For purposes of this
Agreement, the term “Revolving Borrowing Base” shall be equal, as at any date,
to the product of (a) 80% and (b) the sum of:
(i)    the aggregate amount of Eligible Receivables at such date as set forth on
the most recently delivered Accounts Report delivered pursuant to Section
6.1(n); plus
(ii)    the aggregate amount of accrued Receivables meeting the criteria set
forth in the definition of “Eligible Receivables” due from or within 120 days of
the date of determination and not included on the Accounts Report; plus
(iii)    30% of the aggregate value of Eligible Inventory at such date as set
forth on the most recently delivered Inventory Log delivered pursuant to Section
6.1(o), but not more than $2,500,000 in any event; less
(iv)    a reserve for all mandatory payments on licensed content pursuant to the
definition of Distributed and Licensed Content or Owned Library Content,
including accrued royalties payable, participations and residuals payable, and
financing corridors payable; less
(v)    a reserve for expected returns of entertainment content sales by the Loan
Parties equal to 25% of the amount shown as Eligible Receivables on the Accounts
Report from sale of entertainment content at such date of determination.
(b)    The Revolving Borrowing Base shall be computed on each Revolving
Measurement Date pursuant to Section 6.1(k).
Section 2.6.    Voluntary Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time; provided, however,
that each partial prepayment of principal shall be in an aggregate amount that
is an integral multiple of $250,000. Any prepayments under this Section 2.8
shall be accompanied by (a) any amounts due and payable pursuant to Section
2.17(a) and (b) all accrued and unpaid interest on the amount prepaid and
applied in accordance with Section 2.13.
Section 2.7.    Mandatory Prepayments.
(a)    Excess Cash Flow. The Borrower shall pay or cause to be paid to the
Administrative Agent, within five Business Days after the last date Financial
Statements can be delivered pursuant to Section 6.1(c) for any Fiscal Year,
commencing with the Fiscal Year ending March 31, 2015, an amount equal to fifty
percent (50%) of the Excess Cash Flow for such Fiscal Year less the sum of (x)
the amount of voluntary prepayments of the Term Loans made during such Fiscal
Year (other than prepayments funded with the proceeds of Indebtedness (other
than Revolving Loans)) and (y) the amount of voluntary prepayments of the
Revolving Loans (to the extent

-53-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



accompanied by a permanent reduction in the Revolving Loan Commitments) made
during such Fiscal Year (other than prepayments funded with the proceeds of
Indebtedness).
(b)    Debt Issuances. Within one Business Day of receipt by any Loan Party of
Net Cash Proceeds arising from the incurrence by any Group Member of
Indebtedness of the type specified in clause (a) or (b) of the definition
thereof (other than any such Indebtedness permitted hereunder in reliance upon
any of clauses (a) through (g) of Section 7.1 or Indebtedness that gives rise to
a prepayment pursuant to clause (e) below), the Borrower shall in each case pay
or cause to be paid to the Administrative Agent a prepayment in an amount equal
to 100% of such Net Cash Proceeds.
(c)    Asset Sales and Property Loss Events. Within ten calendar days of receipt
on or after the Initial Closing Date by any Group Member of Net Cash Proceeds
arising from (i) any Sale by any Group Member of any of its property (other than
Sales of its own Stock and Sales of property permitted under clauses (a), (b),
(c)(i) and (d) of Section 7.4), or (ii) any Property Loss Event with respect to
any property of any Group Member to the extent resulting, in the aggregate with
all other such Property Loss Events, in the receipt by any of them of Net Cash
Proceeds in excess of $1,000,000, the Borrower shall pay or cause to be paid to
the Administrative Agent a prepayment of the outstanding principal amount of the
Loans in an amount equal to 100% of such Net Cash Proceeds; provided, however,
that within ten calendar days of any such receipt, as long as no Default shall
be continuing, any Group Member may make Permitted Reinvestments with such Net
Cash Proceeds and the Borrower shall not be required to make or cause such
payment to the extent (x) such Net Cash Proceeds are intended to be used to make
Permitted Reinvestments and (y) on each Reinvestment Prepayment Date for such
Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds. Upon
the occurrence and during the continuation of a Default, the Group Members’
right to make Permitted Reinvestments shall be suspended and all Net Cash
Proceeds described above shall, at the direction of the Administrative Agent or
the Required Lenders (and automatically upon any Event of Default under Section
8.1(e)) be used to prepay the outstanding principal amount of the Loans in
accordance with Section 2.13 below; provided further, that if such Sale is a
Permitted Software Disposition: (A) the Borrower shall pay or cause to be paid
to the Administrative Agent a prepayment of the outstanding principal amount of
the Loans in an amount equal to the greater of (x) $4,000,000 and (y) the
current balance of Eligible Receivables that consist of software (as set forth
on the most recent Accounts Report) plus $1,000,000, (B) if such Net Cash
Proceeds received are in excess of $4,000,000 but not greater than $7,000,000
such excess may be used to increase the Available Amount in respect of Section
7.3(d); and (C) only to the extent of aggregate Net Cash Proceeds received by
the Borrower or any other Loan Party in respect of the Permitted Software
Dispositions in excess of $7,000,000, after due application of amounts pursuant
to Section 2.9(c)(A), such excess over $7,000,000 may be used to make Permitted
Reinvestments in accordance with the previous proviso in this Section 2.9(c).
(d)    Reduction of Revolving Loan Commitments. If, at any time, the aggregate
outstanding principal amount of the Revolving Loans exceeds the lesser of (i)
the Revolving Aggregate Maximum Credit Amount, and (ii) the Revolving Borrowing
Base (as most recently

-54-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



determined) (any such date, an “Excess Date” and the amount of any such excess,
the “Revolving Loan Excess”), the Borrower shall, as promptly as possible (but
in no event later than three days following the Excess Date), either: (x) make a
prepayment in respect of the outstanding amount of the Revolving Loans in the
amount of the Revolving Loan Excess or (y) deliver an Equity Raise Notice in
respect of any portion of the Revolving Loan Excess for which it does not have
sufficient cash on hand. If the Borrower delivers an Equity Raise Notice in
accordance with the foregoing, it shall have an additional six days from
delivery of such Equity Raise Notice to make a prepayment in respect of the
outstanding amount of the Revolving Loans in the amount of the Revolving Loan
Excess solely from the proceeds of common equity securities of the Borrower.
(e)    Indebtedness.     Within one Business Day of receipt by any Excluded
Subsidiary of Net Cash Proceeds arising from the issuance of any Indebtedness
the proceeds of which are used in whole or in part to repay or refinance any
existing Indebtedness of such Excluded Subsidiary, the Borrower shall pay or
cause to be paid to the Administrative Agent a prepayment equal to the extent
such Net Cash Proceeds exceed the sum of (i) the amount of such existing
Indebtedness that is prepaid as aforesaid, (ii) the cost of expenses and fees
directly associated therewith and (iii) $1,000,000.
Section 2.8.    Interest. Rate. All Loans shall bear interest on the unpaid
principal amount thereof from the date of the such Borrowing until paid in full,
except as otherwise provided in clause (c) below, as follows: (i) in the case of
Base Rate Loans, at a rate per annum equal to the sum of the Base Rate as in
effect from time to time and the Applicable Margin, and (ii) in the case of
Eurodollar Rate Loans, at a rate per annum equal to the sum of the Eurodollar
Rate as in effect for the applicable Interest Period and the Applicable Margin.
(a)    Payments. Interest accrued shall be payable in arrears (i) if accrued on
the principal amount of any Loan, (A) in the case of a Base Rate Loan, on the
last Business Day of each Fiscal Quarter, (B) in the case of a Eurodollar Rate
Loan, on the last day of each Interest Period therefor; (C) at maturity (whether
by acceleration or otherwise), and (D) upon the payment or prepayment of the
principal amount on which such interest has accrued, and (ii) if accrued on any
other Obligation, on demand from and after the time such Obligation is due and
payable (whether by acceleration or otherwise).
(b)    Default Interest. Upon the occurrence and during the continuation of any
Specified Event of Default or upon request from the Required Lenders after the
occurrence of any other Event of Default, for as long as such Event of Default
shall be continuing, the Borrower shall pay interest on the aggregate,
outstanding principal amount of all Obligations hereunder (i) with respect to
Base Rate Loans, at a per annum rate equal to the interest rate otherwise
applicable to Base Rate Loans plus two percent (2.00%), (ii) with respect to any
Eurodollar Rate Loan, (A) on and before the last day of the then current
Interest Period for such Eurodollar Rate Loan at a per annum rate equal to the
interest rate otherwise applicable to such LIBOR Loan plus two percent (2.00%)
and (B) thereafter at a per annum rate equal to the Base Rate plus two percent
(2.00%) (and from and after the end of such Interest Period at the interest rate
described in clause (i) above) and (iii) if no such per annum rate is applicable
to any such Obligations, at a per annum rate equal

-55-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



to the Base Rate, plus the Applicable Margin for Base Rate Loans, plus two
percent (2.00%) (the “Default Rate”), payable on demand.
Section 2.9.    Conversion and Continuation Options. Option. The Borrower may
elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.17(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon three Business Days’ prior notice; provided, however, that,
(x) for each Interest Period, the aggregate amount of Eurodollar Rate Loans
having such Interest Period must be an integral multiple of $1,000,000 and (y)
no conversion in whole or in part of Base Rate Loans to Eurodollar Rate Loans
and no continuation in whole or in part of Eurodollar Rate Loans shall be
permitted at any time during which (1) a Default has occurred and is continuing
or (2) such continuation or conversion would be made during a suspension imposed
by Section 2.16.
(a)    Procedure. Each such election shall be made by giving the Administrative
Agent at least three Business Days’ prior notice in substantially the form of
Exhibit D (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial conversion or continuation shall be allocated ratably among the
Lenders in accordance with their pro rata share.
Section 2.10.    Fees.
(a)    Commitment Fees. The Borrower promises to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee on the daily average
unused amount of the Revolving Loan Commitment of such Revolving Lender, for
each day during the period from the date of the Original Credit Agreement until
the Revolving Termination Date, in each case at an annual percentage rate equal
to: (i) 0.75% for any day during which the percentage determined by dividing (x)
the aggregate outstanding principal amount of all Revolving Loans and LC
Exposures by (y) the Revolving Aggregate Maximum Credit Amount (such percentage,
the “Revolving Utilization”) is equal to or less than 33.3%, (ii) 0.50% for any
day during which the Revolving Utilization is more than 33.3% but less than
66.7% and (iii) 0.25% for any day during which the Revolving Utilization is
equal to or more than 66.7%. Accrued commitment fees are payable on the last
Business Day of each Fiscal Quarter and upon termination or expiry of the
applicable Revolving Loan Commitments. For purposes of computing commitment
fees, a Revolving Loan Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender.
(b)    LC Fees. The Borrower agrees to pay (i) to the Administrative Agent in
Dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a participation

-56-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



fee with respect to its participations in Letters of Credit, which shall accrue
at the Applicable Margin for Eurodollar Rate Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Initial Closing Date
to and including the later of the date on which such Lender’s Revolving Loan
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank in Dollars a fronting fee, which shall
accrue at a rate equal to 0.125% per annum (or such lower rate as agreed between
the Borrower and the relevant Issuing Bank) on the daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Initial Closing Date to and including
the later of the date of termination of the Revolving Loan Commitments and the
date on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees shall be payable on the last Business Day of each Fiscal
Quarter of each year, commencing on the first such date to occur after the
Initial Closing Date; provided that all such fees shall be payable on the date
on which the Revolving Loan Commitments terminate and any such fees accruing
after the date on which the Revolving Loan Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
clause (b) shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(c)    Fee Letters. The Borrower shall pay all fees described in the Fee Letters
in the amount, at the times and to the Persons specified therein.
Section 2.11.    Application of Payments. Application of Voluntary Prepayments.
Subject to the provisions of clause (c) below, all voluntary prepayments of
principal received by the Administrative Agent from the Borrower pursuant to
Section 2.8 shall be applied to the Revolving Loans and the remaining scheduled
installments of the Term Loans in the order directed by the Borrower.
(a)    Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below, (i) in the case of a mandatory prepayment consisting of the proceeds
of a Permitted Software Disposition, such proceeds shall be applied (A) first,
to the ratable payment of the outstanding principal amounts of the Revolving
Loans in an amount equal to amount of Eligible Receivables that consist of
software (as set forth on the most recent Accounts Report) outstanding on the
date of such Permitted Software Disposition, and (B) second, the remainder to
reduce the Term Loans in inverse order of maturity (with the first installment
reduced being at the Term Maturity Date), and (ii) to the extent not applied
pursuant to clause (i) above, any mandatory prepayments of principal made by the
Borrower to the Administrative Agent pursuant to Section 2.9 shall be applied
(A) first, to the pro rata prepayment of all remaining scheduled principal
installments of the Term Loans, including the installment due at maturity, (B)
second, to the ratable payment of the outstanding principal amounts of the
Revolving Loans and permanent reduction of commitments in an equivalent amount
and all amounts then owing with respect to corresponding termination of Secured
Hedging Documents and (D) third, to the ratable payment of all other
Obligations.

-57-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(b)    Application of Payments During an Event of Default. The Borrower hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral and agrees that, notwithstanding the provisions of
clauses (a) and (b) above, the Administrative Agent, with the consent of the
Collateral Agent, may, and, upon either (i) the direction of the Required
Lenders or (ii) the acceleration of any Obligations pursuant to Section 8.2,
shall, apply or cause the application of all payments in respect of any
Obligation, all proceeds of Collateral (A) first, to pay Obligations in respect
of any cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent, (B) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the other Agents, (C)
third, to pay Obligations in respect of any cost or expense reimbursements, fees
or indemnities then due to the Lenders and the Issuing Banks, (D) fourth, to pay
interest then due and payable hereunder, (E) fifth, to the ratable payment of
the outstanding principal amounts of the Loans, unreimbursed LC Disbursements
and all amounts then owing with respect to Secured Hedging Documents and (F)
sixth, to the ratable payment of all other Obligations.
(c)    Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Lenders pursuant to this Section 2.13 shall instead
be allocated first, to repay interest on any portion of the Revolving Loans that
the Administrative Agent may have advanced on behalf of any Lender and on any
unreimbursed LC Disbursement, in each case for which the Administrative Agent
or, as the case may be, the Issuing Bank has not then been reimbursed by such
Lender or the Borrower, second to pay the outstanding principal amount of the
foregoing obligations, third, to repay the Revolving Loans. All repayments of
any Revolving Loans or Term Loans shall be applied first, to repay such Loans
outstanding as Base Rate Loans and then, to repay such Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Interest Periods being repaid prior to those having later expiring Interest
Periods. All repayments of Loans and amounts owing by the Borrower under Letters
of Credit shall be applied to ratably reduce the outstanding principal amounts
of the Revolving Loans and unreimbursed LC Disbursements and the remaining
installments of such outstanding principal amounts of the Term Loans in the
inverse order of their maturities unless otherwise provided in any Loan
Document. If sufficient amounts are not available to repay all outstanding
Obligations described in any priority level set forth in this Section 2.13, the
available amounts shall be applied, unless otherwise expressly specified herein,
to such Obligations ratably based on the proportion of the Secured Parties’
interest in such Obligations. Any priority level set forth in this Section 2.13
that includes interest shall include all such interest, whether or not accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding.
(d)    Except to the extent otherwise expressly provided herein, (i) the Loans
shall be made and any reduction of the Commitments shall be made, pro rata
according to the respective amounts of the Commitments; (ii) each payment or
prepayment of principal of the Loans shall be made for account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of such
Loans held by them; and (iii) each payment of interest hereunder shall be made
for account

-58-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



of the Lenders pro rata in accordance with the respective amounts of interest on
the Loans then due and payable to them.
Section 2.12.    Payments and Computations. Procedure. Unless otherwise
specified under the Loan Documents, the Borrower shall make each payment under
any Loan Document (including fees or reimbursement of LC Disbursements) not
later than 12:00 noon on the day when due to the Administrative Agent by wire
transfer to such account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment in immediately available Dollars and
without setoff or counterclaim. The Administrative Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Lenders or Issuing Bank or
participant in a Letter of Credit, in accordance with the application of
payments set forth in Section 2.13. The Lenders and Issuing Banks shall make any
payment under any Loan Document in immediately available Dollars and without
setoff or counterclaim. Payments received by the Administrative Agent after
12:00 noon shall be deemed to be received on the next Business Day. Payments to
be made directly to any Issuing Bank shall be made as expressly provided herein.
(a)    Computations of Interests and Fees. All computations of interest and of
fees shall be made by the Administrative Agent on the basis of a year of 360
days (or, in the case of Base Rate Loans whose interest rate is calculated based
on the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable. Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.
(b)    Payment Dates. Unless otherwise specified herein, whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees;
provided, however, that such interest and fees shall continue accruing as a
result of such extension of time.
(c)    Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders or the Issuing Banks prior to the date
on which any payment is due hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender or Issuing Bank on such due date an amount equal to
the amount then due such Lender or Issuing Bank. If and to the extent that the
Borrower shall not have made such payment in full to the Administrative Agent,
each applicable Lender and Issuing Bank shall severally repay to the
Administrative Agent on demand such amount distributed to such Lender or Issuing
Bank together with interest thereon (at the Federal Funds Rate for the first
Business Day and thereafter, at the rate applicable to Base Rate Loans) for each
day from the date such amount is distributed to

-59-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



such Lender or Issuing until the date such Lender or Issuing Bank repays such
amount to the Administrative Agent.
Section 2.13.    Evidence of Debt. Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement. In addition, each Lender having sold a
participation in any of its Obligations or having identified an SPV as such to
the Administrative Agent, acting as agent of the Borrower solely for this
purpose and solely for tax purposes, shall establish and maintain at its address
referred to in Section 10.11 (or at such other address as such Lender shall
notify the Borrower) a record of ownership, in which such Lender shall register
by book entry (i) the name and address of each such participant and SPV (and
each change thereto, whether by assignment or otherwise) and (ii) the rights,
interest or obligation of each such participant and SPV in any Obligation, in
any Commitment and in any right to receive any payment hereunder (such records,
the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant's
interest in any commitments, loans, letters of credit or its other Obligations)
to any Person except to the extent that such disclosure is necessary to
establish that the an Indebtedness of the Borrower is in “registered form” for
tax purposes.
(a)    Records of Administrative Agent. The Administrative Agent, acting as
agent of the Borrower solely for tax purposes and solely with respect to the
actions described in this Section 2.15, shall establish and maintain at its
address referred to in Section 10.11 (or at such other address as the
Administrative Agent may notify the Borrower) a record of ownership (the
“Register”) in which the Administrative Agent agrees to record (i) the names and
addresses of the Lenders (and each change thereto pursuant to Section 2.19 and
Section 10.2), (ii) the Commitments of each Lender, (iii) the amount of each
Loan, any LC Disbursements and each funding of any participation described in
clause (b)(i) above and for Eurodollar Rate Loans, the Interest Period
applicable thereto, (iv) the amount of any principal or interest due and payable
or paid, (v) information received from the Issuing Banks pursuant to Section
2.4(m) and (vi) any other payment received by the Administrative Agent from the
Borrower and its application to the Obligations.
(b)    Registered Obligations. This Section 2.15 and Section 10.2 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).
(c)    Prima Facie Evidence. The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account, which in either case shall be promptly
corrected, shall affect the obligations of any Loan Party to repay the Loans in
accordance with their actual terms. In addition, the Loan Parties, the
Administrative Agent and the Lenders shall treat

-60-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



each Person whose name is recorded in the Register as a Lender for all purposes
of this Agreement. Information contained in the Register with respect to any
Lender shall be available for access by the Borrower, the Administrative Agent
or such Lender at any reasonable time and from time to time upon reasonable
prior notice. No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Administrative Agent.
Section 2.14.    Suspension of Eurodollar Rate Option. Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
(a)    Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (ii) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist. The Administrative Agent and the Lenders shall promptly so notify the
Borrower once such circumstances no longer exist; provided that the
Administrative Agent shall not be liable for any failure to give such notice.
(b)    Illegality. If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.
The Administrative Agent and each such Lender shall promptly so notify the
Borrower once such circumstances no longer exist; provided that the
Administrative Agent shall not be liable for any failure to give such notice.
(c)    Effect of Suspension. If the obligation of any Lender to make or to
continue Eurodollar Rate Loans is suspended, (i) the obligation of such Lender
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, (ii)
such Lender shall make a Base Rate Loan at any time such Lender would otherwise
be obligated to make a Eurodollar Rate Loan, (iii) the Borrower may revoke any
pending Notice of Borrowing or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (iv) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.

-61-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 2.15.    Breakage Costs; Increased Costs; Capital Requirements. Breakage
Costs. The Borrower shall compensate each Lender, upon demand from such Lender
to such Borrower (with copy to the Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to prepare to
fund, to fund or to maintain the Eurodollar Rate Loans of such Lender to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender incurs (i) to the extent, for any reason other than solely by
reason of such Lender being a Defaulting Lender, a Borrowing, conversion into or
continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation or
in a similar request made by telephone by the Borrower, (ii) to the extent any
Eurodollar Rate Loan is paid (whether through a scheduled, optional or mandatory
prepayment) or converted to a Base Rate Loan (including because of Section 2.16)
on a date that is not the last day of the applicable Interest Period or (iii) as
a consequence of any failure by the Borrower to repay Eurodollar Rate Loans when
required by the terms hereof. For purposes of this clause (a), each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it using a matching
deposit or other borrowing in the London interbank market.
(a)    Increased Costs. If at any time any Lender or Issuing Bank determines
that the adoption of, after the date of the Original Credit Agreement, or any
change, after the date of the Original Credit Agreement, in or in the
interpretation, application or administration of any Requirement of Law (other
than any imposition or increase of Eurodollar Reserve Requirements) from any
Governmental Authority, or compliance with any such adoption of or any change
in, or in the interpretation, application or administration of, any such
Requirement of Law shall have the effect of (i) increasing the cost to such
Lender or Issuing Bank of making, funding or maintaining any Eurodollar Rate
Loan or participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or issue any Letter of Credit) or
to agree to do so or of participating, or agreeing to participate, in extensions
of credit, (ii) imposing any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b)-(d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit or
participations therein, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto or (iii) imposing
any other cost to such Lender or Issuing Bank with respect to compliance with
its obligations, in each case, related to any Loan Document, then, upon demand
by such Lender or Issuing Bank (with copy to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender or
Issuing Bank amounts sufficient to compensate such Lender or Issuing Bank for
such increased cost.
(b)    Increased Capital Requirements. If at any time any Lender or Issuing Bank
determines that the adoption of, after the date of the Original Credit
Agreement, or any change, after the date of the Original Credit Agreement, in or
in the interpretation, application or administration of any Requirement of Law
(other than any imposition or increase of Eurodollar Reserve Requirements) from
any Governmental Authority, or compliance with any such adoption of or any
change in, or in the interpretation, application or administration of, any such
Requirement of Law, in each case, regarding capital adequacy, reserves, special
deposits, compulsory loans, insurance charges against property of, deposits with
or for the account of, Obligations owing to, or other credit extended or
participated in by, any Lender or Issuing Bank or any similar requirement

-62-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(in each case other than any imposition or increase of Eurodollar Reserve
Requirements) shall have the effect of reducing the rate of return on the
capital of such Lender or Issuing Bank as a consequence of its obligations under
or with respect to any Loan Document to a level below that which, taking into
account the capital adequacy policies of such Lender or Issuing Bank, such
Lender or Issuing Bank could have achieved but for such adoption or change,
then, upon demand from time to time by such Lender or Issuing Bank (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender or Issuing Bank amounts
sufficient to compensate such Lender or Issuing Bank for such reduction.
(c)    Compensation Certificate. Each demand for compensation under this Section
2.17 shall be accompanied by a certificate of the Lender or Issuing Bank
claiming such compensation, setting forth the amounts to be paid hereunder and
stating that it is seeking such compensation from its similarly situated
borrowers generally, which certificate shall be conclusive, binding and final
for all purposes, absent manifest error. In determining such amount, such Lender
or Issuing Bank may use any reasonable averaging and attribution methods.
(d)    Additional Costs.    Notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith are
deemed to have been introduced or adopted after the date of the Original Credit
Agreement, regardless of the date enacted or adopted and shall constitute a
change in Requirement of Law and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to “Basel III”, are
deemed to have been introduced or adopted after the date of the Original Credit
Agreement, regardless of the date enacted or adopted and shall constitute a
change in Requirement of Law.
Section 2.16.    Taxes. Payments Free and Clear of Taxes. Except as otherwise
provided in this Section 2.18, each payment by any Loan Party under any Loan
Document shall be made free and clear of Taxes except as required by a
Requirement of Law. If any Requirement of Law requires the deduction or
withholding of any Tax from any such payment by a Loan Party, then the
applicable Loan Party shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Secured Party
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(a)    Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property Tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days

-63-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



after the date of any payment of Taxes or Other Taxes by any Loan Party pursuant
to this Section 2.18, the Borrower shall furnish to the Administrative Agent, at
its address referred to in Section 10.11, the original or a certified copy of a
receipt evidencing or other evidence reasonably satisfactory to the
Administrative Agent of payment thereof.
(b)    Indemnification. The Borrower shall reimburse and indemnify, within 30
days after receipt of demand therefor (with copy to the Administrative Agent),
each Secured Party for all Indemnified Taxes and Other Taxes (including any
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.18) paid by such Secured Party and any Liabilities arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally asserted. A certificate of the Secured Party (or of
the Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (c), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
(c)    Administrative Agent’s Tax Indemnity. Each Lender shall severally
indemnify the Administrative Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 2.15(a) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
(d)    Mitigation. Any Lender claiming any additional amounts payable pursuant
to this Section 2.18 shall use its reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise materially disadvantageous to such
Lender or impose any costs (which the Borrower has declined to reimburse) on
such Lender.
(e)    Tax Forms. (1) Each Non-U.S. Lender Party shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x)
on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (f) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, by the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two

-64-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



completed originals of each of the following, as applicable: (A) Forms W-8ECI
(claiming complete exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN (claiming complete
or partial exemption from U.S. withholding tax under an income tax treaty) or
any successor forms; (B) in the case of a Non-U.S. Lender Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form and a certificate substantially in the form of Exhibit G
attached hereto that such Non-U.S. Lender Party is not (1) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
(C) to the extent a Non-U.S. Lender Party is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
certificate substantially in the form of Exhibit G, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable, provided that
if the Non-U.S. Lender Party is a partnership and one or more direct or indirect
partners of such Non-Lender Party are claiming the portfolio interest exemption,
such Non-U.S. Lender Party may provide a U.S. certificate substantially in the
form of Exhibit G on behalf of each such direct and indirect partner, or (D) to
the extent the Non-U.S. Lender Party is legally entitled to do so, any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
with respect to all payments to be made to such Non-U.S. Lender Party under the
Loan Documents. Each Non-U.S. Lender Party agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(i)    Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
(ii)    If this Agreement (as it may be modified) is not treated as a
Grandfathered Obligation and if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that

-65-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(f)    Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.18 (including by the payment of
additional amounts pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
the expiration of a Letter of Credit and the repayment, satisfaction or
discharge of all Obligations.
(h)    For purposes of this Section 2.18, the term “Lender” shall include any
Issuing Bank.
Section 2.17.    Substitution of Lenders. Substitution Right. Unless a Default
has occurred and is continuing, in the event that any Lender (an “Affected
Lender”), (i) makes a claim under clause (b) or (c) of Section 2.17, (ii)
notifies the Administrative Agent pursuant to Section 2.17(b) that it becomes
illegal for such Lender to continue to fund or make any Eurodollar Rate Loan,
(iii) makes a claim for payment pursuant to Section 2.18(a) or (c), (iv) becomes
a Defaulting Lender or (v) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Required Lenders is obtained
but that requires the consent of other Lenders, the Borrower may either pay in
full such Affected Lender with respect to amounts due with the consent of the
Administrative Agent or substitute for such Affected Lender any Lender or any
Affiliate or Approved Fund of any Lender or any other Person acceptable (which
acceptance shall not be unreasonably withheld, conditioned or delayed) to the
Administrative Agent (in each case, a “Substitute Lender”).

-66-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(a)    Procedure. To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrower shall deliver a notice to
the Administrative Agent and such Affected Lender. The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrower (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including those that will be owed because of such payment and all
Obligations that would be owed to such Lender if it was solely a Lender) and
(ii) in the case of a substitution, (A) payment of the assignment fee set forth
in Section 10.2(c) and (B) an Assignment whereby the Substitute Lender shall,
among other things, agrees to be bound by the terms of the Loan Documents and
assume the Loans of the Affected Lender.
(b)    Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Administrative Agent shall record such substitution or payment in
the Register, whereupon (i) the Affected Lender shall sell and be relieved of,
and the Substitute Lender shall purchase and assume, all rights and claims of
such Affected Lender under the Loan Documents, except that the Affected Lender
shall retain such rights expressly providing that they survive the repayment of
the Obligations, (ii) the Substitute Lender shall become a “Lender” hereunder
holding the outstanding Loans of such Affected Lender and (iii) the Affected
Lender shall execute and deliver to the Administrative Agent an Assignment to
evidence such substitution and deliver any Note in its possession; provided,
however, that the failure of any Affected Lender to execute any such Assignment
or deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid.
Section 2.18.    Incremental Commitments.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time when: (w) no Default exists or would result after giving pro forma
effect to such Incremental Term Borrowing, (x) all representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects immediately at the time of, and after giving effect to, such
Incremental Term Borrowing, (y) an updated Library Value Report covering such
matters as the Administrative Agent shall reasonably require (but in any event
including all such matters contained in the Initial Library Value Report), all
at the Borrower’s expense, has been delivered demonstrating that such incurrence
of Incremental Term Loans (and all other Incremental Term Loans and Initial Term
Loans currently outstanding) does not exceed 50% of the Eligible Library Value,
and (z) at the time of, or after giving effect to such Incremental Term
Borrowing (and any Investments made with such funds), the Borrower is in pro
forma compliance with the financial covenants set forth in Article V (including
that the Maximum Consolidated Leverage Ratio does not exceed 2.75:1.00 in any
event); request Incremental Term Loan Commitments in an amount not to exceed the
Incremental Term Loan Amount from one or more Incremental Term Loan Lenders,
each of which must be (i) an existing Lender, (ii) any Affiliate or Approved
Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld, conditioned or delayed) to the
Administrative Agent. Such notice shall set forth: (A) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or such lesser
amount equal to the remaining Incremental

-67-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Term Loan Amount), (B) the date on which such Incremental Term Loan Commitments
are requested to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice), and (C) whether such
Incremental Term Loan Commitments are commitments to make Term Loans with
identical terms to any existing Tranche of Term Loans or commitments to make
term loans with terms different from any existing Tranche of Term Loans
outstanding.
(b)    The Borrower may, by written notice to the Administrative Agent from time
to time when: (w) no Default exists or would result after giving pro forma
effect to such Additional Revolving Loan Commitments and any making of the
related Additional Revolving Loans, (x) all representations and warranties set
forth in the Loan Documents shall be true and correct in all material respects
immediately at the time of, and after giving effect to, Additional Revolving
Loan Commitments and any making of the related Additional Revolving Loans, (y)
an updated Revolving Borrowing Base Certificate has been delivered to the
Administrative Agent at the time of such Additional Revolving Loan Commitments
becoming effective and upon any making of any Additional Revolving Loans and (z)
at the time of, or after giving effect to such Additional Revolving Loan
Commitments and any making of the related Additional Revolving Loans, the
Borrower is in pro forma compliance with the financial covenants set forth in
Article V; request Additional Revolving Loan Commitments in an amount not to
exceed the Additional Revolving Loan Commitment Amount from one or more Persons,
each of which must be (i) an existing Lender, (ii) any Affiliate or Approved
Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not unreasonably withheld, conditioned or delayed) to the
Administrative Agent and each Issuing Bank. Such notice shall set forth (A) the
amount of the Additional Revolving Loan Commitments being requested (which shall
be in minimum increments of $250,000 and a minimum amount of $2,500,000 or such
lesser amount equal to the remaining Additional Revolving Loan Commitment
Amount) and (B) the date on which such Additional Revolving Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice). The Borrower and each Person
providing an Additional Revolving Loan Commitment shall execute and deliver to
the Administrative Agent an Additional Revolving Loan Commitment Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Additional Revolving Loan Commitment of each
such Person (it being understood that notwithstanding anything herein to the
contrary, no Lender shall be obligated hereunder to provide any Additional
Revolving Loan Commitment). Such Additional Revolving Loan Commitments will
serve to increase the then-applicable Revolving Loan Commitment and Revolving
Maximum Credit Amount. On any date on which any Additional Revolving Loan
Commitments are effective, each Revolving Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each additional Revolving Lender providing a portion of the Additional
Revolving Loan Commitment in respect of such increase, and each such additional
Revolving Lender will automatically and without further act be deemed to have
assumed the same such that, after giving effect to each such deemed assignment
and assumption, all of the Revolving Lenders participate in the Revolving Loans
pro rata on the basis of their respective Revolving Loan Commitments and if, on
the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Additional
Revolving Loans be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such increase in Revolving Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and

-68-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



any costs incurred by any Lender in accordance with Section 2.17. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(c)    The Borrower and each Incremental Term Loan Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence each Tranche of Incremental Term Loan Commitments
of each Incremental Term Loan Lender (it being understood that notwithstanding
anything herein to the contrary, no Lender shall be obligated hereunder to
provide any Incremental Term Loan Commitment). The terms of any Tranche of
Incremental Term Loan Commitments (including the Effective Yield applicable to
such Tranche) may differ from any existing Tranche of Term Loans outstanding in
respect of interest rate, amortization and maturity, provided that, such Tranche
of Incremental Term Loans shall have (i) an Initial Incremental Term Loan
Maturity Date of no earlier than the then latest maturing Tranche of outstanding
Term Loans, (ii) a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Tranche of
then-outstanding Term Loans with the then longest Weighted Average Life to
Maturity, (iii) the Incremental Term Loans shall not be secured by assets other
than Collateral and not guaranteed by persons other than Guarantors and (iv)
each Incremental Term Borrowing shall be secured on a no more senior than pari
passu basis on the Collateral securing the Obligations; provided further, that
if the Effective Yield for such Incremental Term Loans as of the date of
incurrence of such Tranche of Incremental Term Loans exceeds the Effective Yield
then applicable to any Tranche of then outstanding Term Loans by more than 0.25%
per annum, the Applicable Margins for all then outstanding Term Loans shall be
increased as of such date in accordance with the requirements of the definition
of “Applicable Margin”. Notwithstanding anything to the contrary contained above
in this Section 2.20, the Incremental Term Loan Commitments provided pursuant to
each Incremental Term Loan Commitment Assumption Agreement shall constitute a
new Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, B-1, B-2, C-1, C-2, etc.); provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Assumption
Agreement may specify therein that the respective Incremental Term Loans made
pursuant thereto shall constitute part of, and be added to, an existing Tranche
of Term Loans, in any case so long as the following requirements are satisfied:
(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Assumption Agreement shall have the same Scheduled Maturity Date and the same
Applicable Margins of Loans to which the new Incremental Term Loans are being
added;
(ii) the new Incremental Term Loans shall have the same amortization schedule as
then remains with respect to the Tranche to which such new Incremental Term
Loans are being added (with the amount of each scheduled repayment applicable to
such new Incremental Term Loans to be the same (on a proportionate basis) as is
theretofore applicable to the Tranche to which such new Incremental Term Loans

-69-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



are being added, thereby increasing the amount of each then remaining scheduled
principal payment of the respective Tranche proportionately; and
(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.10, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Loans under the respective Tranche of Term Loans participates in each
outstanding Borrowing of Term Loans or Revolving Loans of the respective Tranche
(after giving effect to the incurrence of such new Incremental Term Loans) on a
pro rata basis.
(iv) To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the
then-outstanding Borrowings of Eurodollar Rate Loans of such Tranche, it is
acknowledged that the effect thereof may result in such new Incremental Term
Loans having short Interest Periods (i.e., an Interest Period that began during
an Interest Period then applicable to outstanding Eurodollar Rate Loans of such
Tranche and which will end on the last day of such Interest Period). In
connection therewith, it is hereby agreed that, to the extent the Incremental
Term Loans are to be so added to the then-outstanding Borrowings of Term Loans
of such Tranche which are maintained as Eurodollar Rate Loans, the Lenders that
have made such Incremental Term Loans shall be entitled to receive from the
Borrower such amounts, as reasonably determined by the respective Lenders, to
compensate them for funding the new Incremental Term Loans of the respective
Tranche during an existing Interest Period (rather than at the beginning of the
respective Interest Period based upon rates then applicable thereto). All
determinations by any Lender pursuant to the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
(d)     The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Assumption Agreement and each
Additional Revolving Loan Commitment Assumption Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement or Additional Revolving Loan Commitment Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment and the Incremental Term Loans evidenced thereby or the
Additional Revolving Loan Commitments and Additional Revolving Loans evidenced
thereby, and the Administrative Agent and the Borrower may revise this Agreement
and the other Loan Documents to evidence such amendments.
(e)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
additional Revolving Loan Commitment shall become effective under this Section
2.20 unless (i) on the date of such effectiveness, the conditions set forth in
Section 3.2(a) and (b) shall be satisfied, (ii) except as otherwise specified in
the applicable Incremental Term Loan Assumption Agreement

-70-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or Additional Revolving Credit Commitment Assumption Agreement, the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates requested by the Administrative Agent, (iii) to the
extent reasonably necessary to maintain the continuing priority of the Lien of
the Security Documents as security for the Obligations, as determined by the
Administrative Agent (x) the applicable Loan Party to any Security Documents
shall have entered into, and delivered to the Administrative Agent, at the
direction of the Administrative Agent a modification or new Security Document in
proper form for filing or recording in the relevant jurisdiction and in a form
satisfactory to the Administrative Agent, (y) the Borrower shall have caused to
be delivered to the Administrative Agent for the benefit of the Secured Parties
an endorsement to the title insurance policy, date down(s) or other evidence
reasonably satisfactory to the Administrative Agent insuring that the priority
of the Lien of the Security Documents as security for the Obligations has not
changed and confirming or insuring that since the issuance of the title
insurance policy there has been no change in the condition of title and there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the Security Documents and (z) the Borrower shall have
delivered, at the request of the Administrative Agent, to the Administrative
Agent or all other relevant third parties all other items reasonably necessary
to maintain the continuing priority of the Lien of the Security Documents as
security for the Obligations.
ARTICLE III.    
CONDITIONS TO AMENDMENT AND RESTATEMENT AND REVOLVING LOANS
Section 3.1.    Conditions Precedent to Effectiveness. This Agreement shall
become effective if and only if the following documents have been received and
actions undertaken, each of which shall be in form and substance satisfactory to
the Administrative Agent:
(q)    Existing Loan Documents. The existing Loan Documents are in full force
and effect and have not been amended in any material fashion.
(r)    Agreement and Fee Letter. This Agreement and the Fee Letter in respect of
the Collateral Agent, duly executed and delivered by the Borrower and each of
the other parties intended to be signatory hereto and thereto.
(s)    Opinions. Duly executed opinions of counsel to the Loan Parties, each
addressed to the Joint Lead Arrangers, the Collateral Agent, the Administrative
Agent, the Issuing Banks and the Lenders and addressing such matters as the
Administrative Agent or Lenders may request, substantially in the form of the
opinions rendered on the Initial Closing Date.
(t)    Secretary Certificate. A certificate of the secretary or other officer of
the Borrower certifying as to (A) the names and signatures of each officer of
the Borrower authorized to execute and deliver this Agreement and the Fee Letter
with the Collateral Agent and (B) the resolutions of the Borrower’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of this Agreement and the Fee Letter with
the Collateral Agent.

-71-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(u)    Officer’s Certificate; No Default; Representations and Warranties; No
Material Adverse Effect. A certificate of the President, Chief Executive Officer
or Chief Financial Officer of the Borrower certifying that as of the Amendment
and Restatement Effective Date: (A) the representations and warranties of the
Loan Parties set forth in any Loan Document shall be true and correct on and as
of such date, (B) no Default has occurred and is continuing and (C) since March
31, 2012, there has been no Material Adverse Effect.
(v)    Financial Certificate. A certificate from the Chief Financial Officer of
the Borrower, supported by third party review of the financial statements of GVE
reasonably satisfactory to the Administrative Agent, demonstrating as of the
Amendment and Restatement Effective Date for the most recent trailing
twelve-month period for which quarterly financial statements are available (i)
Consolidated Adjusted EBITDA, pro forma for the Acquisition, that is not less
than $12.5 million, (ii) a ratio of (A) Consolidated Total Debt to (B)
Consolidated Adjusted EBITDA of no more than 3.65:1.00 and (iii) projections
showing a Consolidated Fixed Charge Coverage Ratio for the next full fiscal
quarter of no less than 1.15:1.00. Such certificate shall be addressed to the
Administrative Agent and accompanied by the Current Financial Statements.
(w)    Fees and Expenses. There shall have been paid to the Administrative
Agent, for the account of the applicable Person all fees and all reimbursements
of costs or expenses, in each case due and payable under any Loan Document on or
before the Amendment and Restatement Effective Date.
(x)    Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in this
Agreement and the other Loan Documents.
(y)    Additional Matters. The Administrative Agent shall have received such
additional documents and information as any Lender, through the Administrative
Agent, may reasonably request.
(z)    KYC Information. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under the
PATRIOT Act and other applicable “know your customer” and anti-money laundering
rules and regulations.
Section 3.2.    Additional Conditions to Each Borrowing. The obligation of each
Lender to make any Loan on the occasion of any Borrowing and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit hereunder is also
subject to the satisfaction of the following conditions (unless waived pursuant
to Section 10.1):
(c)    the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or, in the
case of any such representations and warranties qualified as to materiality, in
all respects) on and as of the date of each such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may

-72-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



be, as if made on such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);
(d)    no Default shall have occurred and be continuing or would occur after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be;
(e)    to the extent required under Section 2.3 each Lender shall have received
a Notice of Borrowing in the manner and within the time period required by
Section 2.3;
(f)    the Administrative Agent shall have received on or prior to the date of
the relevant Borrowing, a certificate (in form and substance satisfactory to the
Administrative Agent and each Lender) of the President, Chief Executive Officer
or Chief Financial Officer of the Borrower, dated the date of such Borrowing and
certifying in reasonable detail as to the calculation of the Revolving Borrowing
Base as of the most recent Revolving Measurement Date and certifying that the
Loans requested pursuant to such Borrowing are in accordance with and in pro
forma compliance with the drawing requirements in respect of the Revolving
Borrowing Base; and
(g)    in the case of any issuance, amendment, renewal, extension or utilization
of a Letter of Credit hereunder, any notices required pursuant to Section 2.4(b)
and (c).
Each Notice of Borrowing by the Borrower hereunder and each Borrowing, each
notice with respect to the issuance of a Letter of Credit pursuant to Section
2.4(b) and (c), and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on and as of the date of such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as the case may be, as to the
matters specified in clauses (a) and (b) of this Section 3.2.
ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Agents to enter into this Agreement, the Borrower
(and, to the extent set forth in any other Loan Document, each other Loan Party)
represents and warrants to each of them each of the following as of the
Amendment and Restatement Effective Date:
Section 4.1.    Corporate Existence; Compliance with Law. Each of the Borrower
and each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite power and authority and the
legal right to own, pledge, mortgage and operate its property, to lease or
sublease any property it operates under lease or sublease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not have a Material
Adverse Effect (except in respect of Anti-Corruption Laws, Anti-Money Laundering
Laws and

-73-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Corrupt Practices Law, in which case the relevant party shall be compliance in
all respects) and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of its business,
except where the failure to obtain such Permits, make such filings or give such
notices would not, in the aggregate, have a Material Adverse Effect.
Section 4.2.    Power and Authority; No Conflicts; Due Execution, Delivery and
Enforceability. Power and Authority; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
shall have been duly authorized by all necessary corporate or similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Loan Documents), other than those in the case of
clause (B) and clause (C) that (1) would not, in the aggregate, have a Material
Adverse Effect and (2) are not created or caused by, or a conflict, breach,
default or termination or acceleration event under, any Loan Document or (D)
result in the imposition of any Lien (other than in favor of the Collateral
Agent) upon any property of any Loan Party or any of its Subsidiaries and (iii)
do not require any Permit of, or filing with, any Governmental Authority or any
consent of, or notice to, any Person, other than (A) with respect to the Loan
Documents, the filings required to perfect the Liens created by the Loan
Documents and (B) those listed on Schedule 4.2 and that have been obtained or
made, copies of which have been delivered to the Administrative Agent, and each
of which is in full force and effect.
(c)    Due Execution, Delivery and Enforceability. From and after its delivery
to the Administrative Agent, each Loan Document (i) has been duly executed and
delivered to the other parties thereto by each Loan Party thereto and (ii) is
the legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and the effects of general principles of equity.
Section 4.3.    Ownership of Group Members. Set forth on Schedule 4.3 is a
complete and accurate list as of the Amendment and Restatement Effective Date
showing for each Group Member and each Subsidiary of any Group Member and each
joint venture of any of them, its jurisdiction of organization, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Amendment and Restatement Effective Date and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by the
Borrower. All outstanding Stock of each of them has been validly issued, is
fully paid and non-assessable (to the extent applicable) and is owned
beneficially and of record by a Group Member free and clear of all Liens other
than the security interests created by the Loan Documents and Customary
Permitted Liens. There are no Stock Equivalents with respect to the Stock of any
Group Member or any Subsidiary of any Group Member or any joint venture

-74-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



of any of them as of the Amendment and Restatement Effective Date, except as set
forth on Schedule 4.3. Except as provided in the Constituent Documents delivered
to the Administrative Agent on or prior to the Initial Closing Date, there are
no Contractual Obligations or other understandings to which the Borrower, any
Group Member, any Subsidiary of any Group Member or any joint venture of any of
them is a party with respect to (including any restriction on) the issuance,
voting, Sale or pledge of any Stock or Stock Equivalent of any Group Member or
any such Subsidiary or joint venture.
Section 4.4.    Financial Statements. Subject to the absence of footnote
disclosure and normal recurring year-end audit adjustments, each of the Current
Financial Statements fairly presents in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower and the
Group Members, as applicable, as at the date indicated and for the period
indicated in accordance with GAAP.
(a)    On the Amendment and Restatement Effective Date, (i) no Group Member has
any material liability or other obligation (including Indebtedness, Guaranty
Obligations, contingent liabilities and liabilities for taxes, long-term leases
and unusual forward or long-term commitments) that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement and (ii) since the date of the
Financial Statements referenced in clause (a) above, there has been no Sale of
any material property of the Group Members and no purchase or other acquisition
of any material property.
(b)    The Initial Projections were prepared by the Borrower, in light of the
operations of the business of the Group Members and reflect projections for the
period beginning on the Initial Closing Date and ending March 31, 2017 on a
quarterly basis for the first year and on a year-by-year basis thereafter. As of
the Initial Closing Date, the Initial Projections were based upon estimates and
assumptions stated therein, all of which the Borrower believed to be reasonable
and fair in light of conditions and facts known to such Persons as of the
Initial Closing Date and reflected the good faith, reasonable and fair estimates
by such Persons of the future consolidated financial performance of the Group
Members and the other information projected therein for the periods set forth
therein.
Section 4.5.    Material Adverse Effect. Since March 31, 2013, there have been
no events, circumstances, developments or other changes in facts that would, in
the aggregate, have a Material Adverse Effect.
Section 4.6.    Solvency. Both before and after giving effect to (a) the Loans
made on or prior to the date this representation and warranty is made, (b) the
disbursement of the proceeds of such Loans and (c) the payment and accrual of
all transaction costs in connection with the foregoing, each of the Loan Parties
is Solvent.
Section 4.7.    Litigation. There are no pending (or, to the knowledge of any
Group Member, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting any Group Member with, by or
before any Governmental Authority other than those that (a) cannot reasonably be
expected to affect the Obligations, the Loan Documents, the other transactions
contemplated therein, any Distribution Agreement, any OLC Agreement or

-75-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



any GVE Agreement and (b) would not have, individually or in the aggregate, a
Material Adverse Effect.
Section 4.8.    Taxes. All federal and material state, local and foreign income
and franchise and other tax returns, reports and statements (collectively, the
“Tax Returns”) required to be filed by any Tax Affiliate have been filed with
the appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date due except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Person has set aside on its books adequate reserves with respect
thereto in accordance with GAAP. No Tax Return is under audit or examination by
any Governmental Authority and no notice of such an audit or examination or any
assertion of any claim for taxes has been given or made by any Governmental
Authority, except such audit, examination or claim as could not, if adversely
determined, reasonably be expected to have a Material Adverse Effect. Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a "reportable transaction"
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.
Section 4.9.    Margin Regulations. None of the Group Members is engaged in the
business of extending credit for the purpose of, and no proceeds of any Loan or
other extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.
Section 4.10.    No Burdensome Obligations; No Defaults. No Group Member is a
party to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, which
Contractual Obligation is material to the operation of the Group Member’s
business and which default gives the applicable third party the right to
terminate such Contractual Obligation.
Section 4.11.    Investment Company Act. No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940.
Section 4.12.    Labor Matters. There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or

-76-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



involving any Group Member, except, for those that would not, in the aggregate,
have a Material Adverse Effect. As of the Amendment and Restatement Effective
Date, (a) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Group Member, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Group Member and (c) no such representative has sought certification or
recognition with respect to any employee of any Group Member.
Section 4.13.    ERISA. Schedule 4.13 sets forth, as of the Amendment and
Restatement Effective Date, a complete and correct list of, and that separately
identifies, (a) all Title IV Plans, (b) all Multiemployer Plans and (c) all
material Benefit Plans. Each Benefit Plan, and each trust thereunder, intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies. Except for those that would not, in the
aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Group
Member, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Amendment and Restatement Effective Date, no ERISA
Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding. No ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer
Plan on the date this representation is made. No ERISA Affiliate has incurred
any liability under Title IV of ERISA that remains outstanding (other than PBGC
premiums due but not delinquent).
Section 4.14.    Environmental Matters. Except as set forth on Schedule 4.14,
(a) the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of each Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material

-77-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Environmental Liabilities, (e) no Group Member (i) is or has been engaged in, or
has permitted any current or former tenant to engage in, operations, or (ii)
knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under CERCLA or other
Environmental Laws, that, in the aggregate, would have a reasonable likelihood
of resulting in Material Environmental Liabilities and (f) each Group Member has
made available to the Administrative Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control.
Section 4.15.    Intellectual Property. Each Group Member owns or licenses all
material Intellectual Property that is necessary for the operations of its
business. To the knowledge of each Group Member, (a) the conduct and operation
of the business of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as would not, in the aggregate, have a Material Adverse Effect. In addition, (x)
there are no pending (or, to the knowledge of any Group Member, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any Group Member with respect to, (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority, no settlement agreement or similar Contractual Obligation has been
entered into by any Group Member, with respect to and (z) no Group Member knows
or has any reason to know of any valid basis for any claim based on, any such
infringement, misappropriation, dilution, violation or impairment or contest,
other than, in each case, as would not, in the aggregate, have a Material
Adverse Effect.
Section 4.16.    Title; Real Property. Each Group Member has good and marketable
fee simple title to all owned real property and valid leasehold interests in all
leased real property, and owns all personal property, in each case that is
purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Borrower, and none of such property
is subject to any Lien except Permitted Liens.
(f)    Set forth on Schedule 4.16 are, as of the Amendment and Restatement
Effective Date, (i) a complete and accurate list of all real property owned in
fee simple by any Group Member or in which any Group Member owns a leasehold
interest setting forth, for each such real property, the current street address
(including, where applicable, county, state and other relevant jurisdictions),
the record owner thereof and, where applicable, each lessee and sublessee
thereof, (ii) any lease, sublease, license or sublicense of such real property
by any Group Member and (iii) for each such real property that the Collateral
Agent or the Administrative Agent has requested be subject to a Mortgage or that
is otherwise material to the business of any Group Member, each Contractual
Obligation by any Group Member, whether contingent or otherwise, to Sell such
real property.
Section 4.17.    Full Disclosure. The written information prepared or furnished
by or on behalf of (and with the consent or at the direction of) the Borrower or
any Group Member in

-78-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



connection with any Loan Document (including the information contained in any
Financial Statement or Disclosure Document) or the consummation of any
transaction contemplated therein, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading in
any material respect; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All projections that are part of such information (including those set
forth in any Projections delivered subsequent to the Initial Closing Date) are
based upon good faith estimates and stated assumptions believed to be reasonable
and fair as of the date made in light of conditions and facts then known and, as
of such date, reflect good faith, reasonable and fair estimates of the
information projected for the periods set forth therein. All facts known to the
Borrower or any Group Member and material to the financial condition, business,
property or prospects of the Borrower or the Group Members taken as one
enterprise have been disclosed to the Lenders.
Section 4.18.    Agreements and Other Documents. Each Group Member has provided
to the Administrative Agent accurate and complete copies of all of the following
agreements or documents to which it or GVE is subject and each of which is
listed on Schedule 4.18: all Material DL OLC Agreements; all material licenses
and permits held by the Group Members; instruments and documents evidencing any
Indebtedness of such Group Member and any Lien granted by such Group Member with
respect thereto; and instruments and agreements evidencing the issuance of any
equity securities, warrants, rights or options to purchase equity securities of
such Group Member.
Section 4.19.    Use of Proceeds. The proceeds of the Loans made on the Initial
Closing Date were used by the Borrower (and, to the extent distributed to them
by the Borrower, each other Group Member) solely (a) to finance the Acquisition
and the fees and the expenses incurred in connection with the Loan Documents and
the Acquisition, (b) to refinance any portion of existing Indebtedness of GVE
that was secured by the property being acquired pursuant to the Purchase
Agreement; (c) to issue a Letter of Credit on the Initial Closing Date as
required pursuant to the Purchase Agreement, and (d) for working capital needs
and general corporate purposes of the Borrower and its Restricted Subsidiaries.
The proceeds of any future Revolving Loans will be used solely for working
capital needs, general corporate purposes, and other purposes not prohibited by
the Loan Documents, of the Borrower and its Restricted Subsidiaries; and solely
in respect of the Incremental Term Loans, financing Permitted Investments or
refinancing outstanding Revolving Loans.
Section 4.20.    Anti-Terrorism; Anti-Money Laundering; Corrupt Practices.
(a)    None of the Borrower, none of its Subsidiaries and, to the knowledge of
the Borrower after reasonable due diligence, none of its Affiliates and none of
the respective officers, directors, brokers or agents of the Borrower or any
Subsidiary or Affiliate thereof (x) has violated or is in violation of
Anti-Terrorism Laws or Anti-Money Laundering Laws or (y) has been convicted of,
has been charged with, or is under investigation by, a Governmental Authority
for violations of Anti-Terrorism Laws or Anti-Money Laundering Laws.

-79-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(b)    The funds used by any Loan Party to make payments under the Loan
Documents to any Agent, Issuing Bank or Lender, will, to the knowledge of such
Loan Party after reasonable due diligence, not be derived from activities that
violate Anti-Terrorism Laws or Anti-Money Laundering Laws. None of the borrowing
of the Loans or the Borrower’s use of the proceeds thereof or the Letters of
Credit will violate any Anti-Terrorism Laws or Anti-Money Laundering Laws.
(c)    None of the Borrower, none of its Subsidiaries and, to the knowledge of
the Borrower after reasonable due diligence, none of its Affiliates and none of
the respective officers, directors, brokers or agents of the Borrower or any
Subsidiary or Affiliate thereof acting or benefiting in any capacity in
connection with the Loans or the Letters of Credit is an Embargoed Person or is
subject to special measures because of money laundering concerns under Section
311 of the PATRIOT Act and its implementing regulations.
(d)    None of the Borrower, none of its Subsidiaries and, to the knowledge of
the Borrower after reasonable due diligence, none of its Affiliates and none of
the respective officers, directors, brokers or agents of Borrower or any
Subsidiary or Affiliate thereof acting or benefiting in any capacity in
connection with the Loans and the Letters of Credit (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Embargoed Person, (iii) deals in, or otherwise engages
in any transaction related to, any property or interests in property blocked
pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Anti-Terrorism Law.
(e)    Neither the Borrower nor any of its Subsidiaries, nor any director,
officer, or employee, nor, to the Borrower’s knowledge, any agent or
representative of the Borrower or any of its Subsidiaries, has taken or will
take any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Borrower and
its Subsidiaries have conducted their businesses in compliance with Corrupt
Practices Laws and have instituted and maintain and will continue to maintain
policies and procedures designed to promote and achieve compliance with such
Corrupt Practices Law and with the representation and warranty contained herein.
ARTICLE V.    
FINANCIAL COVENANTS
The Borrower covenants and agrees that, so long as any Obligation remains
outstanding (including until all Letters of Credit shall have expired or been
terminated and all LC Disbursements shall have been reimbursed), it will, and
will cause each Group Member to comply with the following:

-80-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 5.1.    Maximum Consolidated Leverage Ratio. The Borrower shall not
have, as of the last day of any Fiscal Quarter set forth below, a Consolidated
Leverage Ratio greater than the maximum ratio set forth opposite such Fiscal
Quarter:


FISCAL QUARTER ENDING
MAXIMUM CONSOLIDATED LEVERAGE RATIO
December 31, 2014
3.50:1.00
March 31, 2015
3.00:1.00
June 30, 2015
2.75:1.00
September 30, 2015
2.50:1.00
December 31, 2015
2.25:1.00
March 31, 2016 - and each Fiscal Quarter thereafter until the Term Maturity Date
2.00:1.00



Section 5.2.    Minimum Consolidated Fixed Charge Coverage Ratio. Commencing
with the Fiscal Quarter ended March 31, 2014, the Borrower maintain as of the
end of each Fiscal Quarter, a Consolidated Fixed Charge Coverage Ratio of not
less than 1.10 to 1.0, measured for the period from the Initial Closing Date
through the end of such Fiscal Quarter; and commencing with the Fiscal Quarter
ended September 30, 2014, the Borrower shall maintain as of the end of each
Fiscal Quarter, a Consolidated Fixed Charge Coverage Ratio of not less than 1.25
to 1.0, measured on a trailing twelve-month basis.
Section 5.3.    Minimum Consolidated Adjusted EBITDA. Borrower shall achieve, as
of the end of the following periods, Consolidated Adjusted EBITDA in an amount
not less than the amounts set forth below, measured for the period set forth
below:


Minimum Consolidated Adjusted EBITDA
Period
*** 
Trailing two-month period ending December 31, 2013
***
Trailing five-month period ending March 31, 2014
***
Trailing eight-month period ending
June 30, 2014
***
Trailing eleven-month period ending September 30, 2014
***
Trailing twelve-month period ending December 31, 2014 and on the last day of
each fiscal quarter thereafter






-81-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



ARTICLE VI.    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Obligation remains
outstanding (including until all Letters of Credit shall have expired or been
terminated and all LC Disbursements shall have been reimbursed), it will, and
will cause each Group Member to comply with the following:
Section 6.1.    Reporting. The Borrower shall deliver to the Administrative
Agent (for further distribution to the Lenders in respect of the items listed in
clauses (a), (b) and (c) below) each of the following:
(c)    Monthly Reports. As soon as available, and in any event within 30 days
after the end of each fiscal month in each Fiscal Quarter, a management report
in form and substance acceptable to the Administrative Agent, setting forth in
reasonable detail, among other things (i) the Consolidated EBITDA, revenues and
selling, general and administrative expense for such fiscal month and that
portion of the Fiscal Year ending as of the close of such fiscal month, (ii)
commencing with March 31, 2014, in comparative form the figures for (A) the
corresponding period in the Budget and (B) commencing after the fourth Fiscal
Quarter after the Initial Closing Date, the corresponding period in the prior
Fiscal Year, and (iii) the aggregate amount of cash on hand as of the end of
such fiscal month.
(d)    Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter of the Fiscal Year ended March 31, 2014
(and within 75 days after December 31, 2013) and 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year thereafter, the
Consolidated and consolidating unaudited balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Quarter and related Consolidated and
consolidating statements of income and cash flow for such Fiscal Quarter and
that portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
and setting forth in comparative form the figures for the corresponding period
in the prior Fiscal Year and the figures contained in the latest Projections, in
each case certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the Consolidated and consolidating financial
position, results of operations and cash flow of the Group Members as at the
dates indicated and for the periods indicated in accordance with GAAP (subject
to the absence of footnote disclosure and normal year-end audit adjustments).
(e)    Annual Reports. Commencing with the Fiscal Year ended March 31, 2014, as
soon as available, and in any event within 90 days after the end of each Fiscal
Year, (i) the Consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that (A) such Consolidated Financial Statements fairly present in
all material respects the Consolidated financial position, results of operations
and cash flow of the Borrower and its Subsidiaries as at the dates indicated and
for the periods indicated therein in accordance with GAAP without qualification
as to the scope of the audit or as to going concern and without any other
similar qualification and (B) in the course of the regular audit of the
businesses of the Group Members, which audit was conducted in accordance with
the standards of the United States’ Public Company

-82-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Accounting Oversight Board (or any successor entity), such Group Members’
Accountants have obtained no knowledge that a Default in respect of any
financial covenant contained in Article V has occurred and is continuing or, if
in the opinion of the Group Members’ Accountants such a Default has occurred and
is continuing, a statement as to the nature thereof (which certification with
respect to clause (B) may be limited or omitted to the extent required by
accounting rules or guidelines); and (ii) a supplemental consolidating balance
sheet as of the end of such Fiscal Year and related consolidating statements of
income, and cash flow for such Fiscal Year of the Borrower, together with a
certification by a Responsible Officer of the Borrower that such consolidating
Financial Statements fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower and
Group Members as at the dates indicated and for the periods indicated therein in
accordance with GAAP.
(f)    Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i)    demonstrates compliance with each financial covenant contained in Article
V;
(ii)    shows in reasonable detail the amount of Consolidated Capital
Expenditures as of the end of such fiscal period;
(iii)    shows the calculations used in determining Excess Cash Flow;
(iv)    demonstrates compliance with the Revolving Borrowing Base pursuant to
Section 2.7 including the Accounts Report and Inventory Log pursuant to Sections
6.1(n) and (o) respectively;
(v)    sets forth in reasonable detail the current Consolidated Net Outstanding
Content Advances, including the amount of such advances since the Initial
Closing Date cumulatively and in the immediately preceding Fiscal Quarter; and
(vi)    states that no Default has occurred and is continuing as of the date of
delivery of such Compliance Certificate or, if a Default has occurred and is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto.
The Borrower shall not be required to deliver such Compliance Certificate
together with any Financial Statement delivered in connection with the Fiscal
Year ended March 31, 2014 pursuant to clause (c) above.
(g)    Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (d) above, a certificate by a
Responsible Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Loan Parties have delivered all documents (including updated schedules as to
locations of Collateral

-83-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



and acquisition of Intellectual Property or real property) they are required to
deliver pursuant to any Loan Document on or prior to the date of delivery of
such Compliance Certificate and (iii) complete and correct copies of all
documents modifying any term of any Constituent Document of any Loan Party or
joint venture thereof on or prior to the date of delivery of such Compliance
Certificate have been delivered to the Administrative Agent or are attached to
such certificate.
(h)    Additional Projections. (i) As soon as available and in any event not
later than 30 calendar days following the commencement of each Fiscal Year
(beginning March 31, 2014), the annual business plan and the Budget of the Group
Members for such Fiscal Year approved by the Borrower’s Board of Directors (or
the equivalent thereof) and updated if the Borrower’s Board of Directors
approves a changed version and (ii) as soon as available and in any event not
later than 30 calendar days following the commencement of each Fiscal Year,
forecasts prepared by management of the Borrower (A) for each quarter in such
next succeeding Fiscal Year, including in such forecasts (x) a projected
year-end Consolidated and consolidating balance sheet, income statement and
statement of cash flows for the Group Members, (y) a statement of all of the
material assumptions on which such forecasts are based and (z) substantially the
same type of financial information as that contained in the Initial Projections
and (B) for each other succeeding Fiscal Year through the Fiscal Year containing
the Term Maturity Date, substantially the same type of financial information as
that contained in the Initial Projections.
(i)    Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the quarterly portion of the Fiscal Year then elapsed and discussing the reasons
for any significant variations from the Projections for such period and the
figures for the corresponding period in the previous Fiscal Year.
(j)    Audit Reports, Management Letters, Etc. Together with each delivery of
any Financial Statement for any Fiscal Year pursuant to clause (c) above, copies
of each management letter, audit report or similar letter or report received by
any Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
(k)    Insurance Certifications.
(i)    At each policy renewal, but not less than annually, a certification from
each insurer or by an authorized representative of each insurer identifying the
underwriters, the type of insurance, the limits, deductibles, and term thereof,
which shall specifically list the provisions delineated in clause (a) of Section
6.13;
(ii)    Concurrently with the furnishing of all certificates referred to in
clause (i) above, a statement from an independent insurance broker, reasonably
acceptable to the Administrative Agent, stating that (A) all premiums then due
have been paid and (B) in the opinion of such broker, the insurance then
maintained by the Borrower is in accordance with clause (a) of Section 6.13; and

-84-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(iii)    The Borrower shall request such insurance broker, upon its first
knowledge, to advise the Administrative Agent promptly in writing of any default
in the payment of any premiums or any other act or omission, on the part of any
Person, which might invalidate or render unenforceable, in whole or in part, any
insurance provided by the Borrower hereunder.
(l)    Reserved.
(m)    Revolving Borrowing Base Certificate. On each Revolving Measurement Date,
a Revolving Borrowing Base Certificate of the president or chief financial
officer of the Borrower in substantially the form of Exhibit H (a “Revolving
Borrowing Base Certificate”) which sets forth (i) the calculation of the
Revolving Borrowing Base as of such Revolving Measurement Date (including
Account Reports and Inventory Reports) in accordance with the definition of
thereof in Section 2.7, (ii) the calculation of the Revolving Exposure as of
such date, and (iii) a schedule of the amount and account debtor for each VMI
Account; provided that the Revolving Borrowing Base Certificate delivered on the
last Business Day of each calendar month may only set forth collected and
cancelled and newly issue Receivables, as well as net collections and net
billings for such period in respect of clause (i) above.
(n)    Reserved.
(o)    Account Roll-Forward Report. On the 15th day of each calendar month (or
if such day is not a Business Day, the immediately preceding Business Day),
commencing with the first such date that is at least 15 days after the Initial
Closing Date, a report in reasonable detail (delivered contemporaneously with
the relevant Revolving Borrowing Base Certificate and certified by the president
or chief financial officer of the Borrower) setting forth for the period
beginning on the last day of the month immediately preceding the most
recently-ended month through the last day of the most recently-ended month (the
“Test Period”) the total cash amount deposited in the Concentration Account
during the Test Period, and a detailed breakdown of: (i) the aggregate amount
of: (A) outstanding and unpaid Receivables as of the close of business on the
first day of the Test Period, (B) any newly created Receivables during the Test
Period as shown in the Accounts Detail Report for such month; (C) any Customer
Receipts during the Test Period; and (D) any returns, defective items, and other
credits given to retailers in respect of such Receivables during the Test
Period; and (ii) the difference between the amounts in clause (i) and the
aggregate amount of outstanding and unpaid Receivables as shown in the Accounts
Detail Report as of the close of business on the last day of the Test Period;
and including the information set forth in Exhibit L.
(p)    Accounts Report. Twice monthly for each calendar month, and in any event
no later than the 15th day of each month (or if such day is not a Business Day,
the immediately preceding Business Day) and the last Business Day of each
calendar month, the Borrower shall deliver an Accounts Report to the
Administrative Agent.
(q)    Inventory Log.     Twice monthly for each calendar month, and in any
event no later than the 15th day of each month (or if such day is not a Business
Day, the immediately preceding Business Day) and the last Business Day of each
calendar month, the Borrower shall deliver an Inventory Log to the
Administrative Agent.

-85-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(r)    Quarterly Return Percentage. On the 15th day of the calendar month (or if
such day is not a Business Day, the immediately preceding Business Day)
immediately following the end of each Fiscal Quarter, a report in reasonable
detail setting forth the return percentage (including chargebacks and gross
billings) for each Customer.
(s)    Other Agreements. Promptly after the execution thereof, copies of all
Material DL OLC Agreements and any Intercompany Agreements not previously
delivered to the Administrative Agent in accordance with this Agreement.
Section 6.2.    Other Events. The Borrower shall give the Administrative Agent
notice of each of the following promptly (but, in any event, no later than five
days) after any Responsible Officer of any Group Member obtains knowledge of it:
(a)(i) any Default and (ii) any event that would reasonably be expected to have
a Material Adverse Effect, specifying, in each case, the nature and anticipated
effect thereof and any action proposed to be taken in connection therewith, (b)
any event (other than any event involving loss or damage to property) reasonably
expected to result in a mandatory prepayment of the Obligations pursuant to
Section 2.9, stating the material terms and conditions of such transaction and
estimating the Net Cash Proceeds thereof, (c) the commencement of, or any
material developments in, any action, investigation, suit, proceeding, audit,
claim, demand, order or dispute with, by or before any Governmental Authority
affecting any Group Member or any property of any Group Member that (i) seeks
injunctive or similar relief, (ii) in the reasonable judgment of the Borrower,
exposes any Group Member to liability in an aggregate amount in excess of
$1,000,000 or (iii) if adversely determined, would reasonably be expected to
have a Material Adverse Effect and (d) the acquisition of any material real
property or the entering into any material lease.
Section 6.3.    Copies of Notices and Reports. The Borrower shall promptly
deliver to the Administrative Agent copies of each of the following: (a) all
reports that the Borrower transmits to its security holders generally, (b) all
documents that any Group Member files with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc., any securities
exchange or any Governmental Authority exercising similar functions, (c) all
press releases issued by any Group Member or, to the extent such press release
relates to a Group Member not made available directly to the general public, (d)
all material documents, notices or reports transmitted or delivered or received
pursuant to, or in connection with, any Distribution Agreements, OLC Agreement,
Intercompany Agreement or GVE Agreements and (e) any material document
transmitted or received pursuant to, or in connection with, any Contractual
Obligation governing Indebtedness of any Group Member.
Section 6.4.    Taxes. The Borrower shall give the Administrative Agent notice
of each of the following promptly after any Responsible Officer of any Group
Member or a Tax Affiliate obtains knowledge of it: (a) the creation, or filing
with the IRS or any other Governmental Authority, of any Contractual Obligation
or other document extending, or having the effect of extending, the period for
assessment or collection of any taxes with respect to any Tax Affiliate and (b)
the creation of any Contractual Obligation of any Tax Affiliate, or the receipt
of any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code,

-86-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



by reason of a change in accounting method or otherwise, which would reasonably
be expected to have a Material Adverse Effect.
Section 6.5.    Labor Matters. The Borrower shall give the Administrative Agent
notice of each of the following, promptly after, and in any event within 30 days
after any Responsible Officer of any Group Member knows of it: (a) the
commencement of any material labor dispute to which any Group Member is or may
reasonably become a party, including any strikes, lockouts or other disputes
relating to any of such Person’s plants and other facilities, and (b) the
incurrence by any Group Member of liability under the Worker Adjustment and
Retraining Notification Act or related or similar liability incurred with
respect to the closing of any plant or other facility of any such Person (other
than, in the case of this clause (b), those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect).
Section 6.6.    ERISA Matters. The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within ten days, after any Responsible Officer of any ERISA Affiliate
knows or has reason to know that an ERISA Event has occurred, a notice
describing such ERISA Event and any action that any ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto.
Section 6.7.    Environmental Matters. (e) The Borrower shall provide the
Administrative Agent notice of each of the following promptly (but, in any
event, no later than five days) after any Responsible Officer of any Group
Member obtains knowledge of it (and, upon reasonable request of the
Administrative Agent, documents and information in connection therewith): (i)(A)
unpermitted Releases, (B) the receipt by any Group Member of any notice of
violation of or potential liability or similar notice under, or the existence of
any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in Environmental Liabilities in excess of
$1,000,000, (ii) the receipt by any Group Member of notification that any
property of any Group Member is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iii) any
proposed acquisition or lease of real property if such acquisition or lease
would have a reasonable likelihood of resulting in aggregate Environmental
Liabilities in excess of $500,000.
(f)    Upon request of the Administrative Agent, the Borrower shall provide the
Administrative Agent a report containing an update as to the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any document delivered to any Secured Party pursuant to any Loan Document or
as to any condition reasonably believed by the Administrative Agent to have a
reasonable likelihood of resulting in Material Environmental Liabilities.

-87-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 6.8.    Other Information. The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.
Section 6.9.    Maintenance of Corporate Existence. Each Group Member shall (a)
preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Section 7.7, and (b) preserve and maintain
it rights (charter and statutory), privileges franchises and Permits necessary
or desirable in the conduct of its business, except, in the case of this clause
(b), where the failure to do so would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 6.10.    Compliance with Laws, Etc. Each Group Member shall comply in
all material respects with (a) all applicable Requirements of Law, (b) all
Contractual Obligations and (c) all Permits.
Section 6.11.    Payment of Obligations. Each Group Member shall pay or
discharge before they become delinquent (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and (b)
all other lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Group Member,
except, in the case of clauses (a) and (b), for those (x) whose amount or
validity is being contested in good faith by proper proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Group Member in accordance with GAAP or (y) which encumber property
that, individually or in the aggregate, has a value of less than $250,000.
Section 6.12.    Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
Section 6.13.    Maintenance of Insurance. Each Group Member shall (i) maintain
or cause to be maintained in full force and effect all policies of insurance of
any kind with respect to the property and businesses of the Group Members
(including policies of life, fire, theft, product liability, public liability,
general liability, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Group Members and in any event in
form and substance reasonably acceptable to the Collateral Agent; it being
agreed that the insurance set forth on Schedule 6.13 is acceptable and

-88-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(ii) cause all such insurance relating to any property or business of any Group
Member to name the Collateral Agent, on behalf of the Secured Parties, as
additional insured or loss payee, as appropriate and with any requested
endorsements and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days (or ten days
in the case of a payment default) notice thereof to the Collateral Agent.
(c)    General. The Agents shall be entitled, upon reasonable advance notice and
at any reasonable time during normal business hours (utilizing efforts to
minimize the interference with operations), to review the Group Members’
insurance policies carried and maintained pursuant to this Section 6.13. Upon
request, the Borrower shall furnish the requesting Agent with copies of all
insurance policies, binders, and cover notes or other evidence of such
insurance. Notwithstanding anything to the contrary herein, no provision of this
Section 6.13 or any provision of this Agreement shall impose on any Agent any
duty or obligation to verify the existence or adequacy of the insurance coverage
maintained by the Group Members, nor shall any Agent be responsible for any
representations or warranties made by or on behalf of the Group Members to any
insurance broker, company or underwriter. The Collateral Agent, at its sole
option, may obtain such insurance if not provided by the Borrower and in such
event, the Borrower shall reimburse the Collateral Agent upon demand for the
cost thereof together with interest. The Group Members shall also carry and
maintain, should their risk profile change during the term of this Agreement,
any other insurance that the Administrative Agent may reasonably require from
time to time.
Section 6.14.    Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.
Section 6.15.    Access to Books and Property; Audit Rights. Each Group Member
shall permit the Agents, the Lenders, the Issuing Banks and any Related Person
of any of them, as often as reasonably requested (utilizing efforts to minimize
the interference with operations), at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member, (c)
communicate directly with any registered certified public accountants (including
the Group Members’ Accountants) of any Group Member and (d) conduct such
appraisals, audits, reviews, and investigations of the Collateral and any
documents, instruments or agreements relating thereto; provided that, so long as
no Event of Default has occurred and is continuing, the Agents, the Lenders, the
Issuing Banks and any Related Persons shall not, collectively or individually,
exercise the rights granted under this Section 6.15 more often than twice in the
aggregate in any Fiscal Year. Each Group Member shall authorize their respective
registered certified public accountants (including the Group Members’
Accountants) to communicate directly with the Agents, the Lenders, the Issuing
Banks and their Related Persons and to disclose to the Agents, the Lenders, the
Issuing Banks and their Related Persons all financial statements and other
documents and information as they might have and any Agent

-89-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or any Lender reasonably requests with respect to any Group Member. The
Administrative Agent may at the sole expense of the Borrower, not more
frequently than every six months (and commencing no sooner than after delivery
of audited Financial Statements pursuant to Section 6.1(c) for the period ended
March 31, 2014), request a valuation or audit report from an Acceptable
Appraiser of that portion of the Collateral consisting of Receivables.
Section 6.16.    Environmental. Each Group Member shall comply with, and
maintain its property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Without limiting the foregoing, if an Event of Default has occurred and
is continuing or if the Administrative Agent at any time has a reasonable basis
to believe that there exist violations of Environmental Laws by any Group Member
or that there exist any Environmental Liabilities, in each case, that would
reasonably be expected to have, in the aggregate, a Material Adverse Effect,
then each Group Member shall, promptly upon receipt of request from the
Administrative Agent, cause the performance of, and allow the Administrative
Agent and its Related Persons access to such real property for the purpose of
conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Administrative Agent may from time to time reasonably request.
Such audits, assessments and reports, to the extent not conducted by the
Administrative Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.
Section 6.17.    Use of Proceeds. The proceeds of the Loans made after the
Amendment and Restatement Effective Date shall be used by the Borrower (and, to
the extent distributed to them by the Borrower, each other Group Member) solely
for working capital needs, general corporate purposes, and other purposes not
prohibited by the Loan Documents, of the Borrower and its Restricted
Subsidiaries; and solely in respect of the Incremental Term Loans, financing
Permitted Investments or refinancing outstanding Revolving Loans.
Section 6.18.    Additional Collateral and Guaranties. In respect of
after-acquired property and Persons that become Subsidiaries of any Group Member
(excluding Excluded Subsidiaries) after the Initial Closing Date to the extent
permitted under Section 7.17), each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:
(f)    deliver to the Administrative Agent such modifications to the terms of
the Loan Documents (or, to the extent applicable as determined by the
Administrative Agent or the Collateral Agent, such other documents), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent and as the Administrative Agent or the Collateral Agent
deems necessary or advisable in order to ensure the following:

-90-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(i)    (A) each such Subsidiary shall guaranty, as primary obligor and not as
surety, the payment of the Obligations of the Borrower via a joinder to the
Guaranty Agreement; and
(ii)    each such Subsidiary shall effectively grant to the Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in all of the property of such Subsidiary, including a pledge of all of
its Stock and Stock Equivalents and other Securities, as security for the
Obligations.
(g)    deliver to the Collateral Agent all documents representing all Stock,
Stock Equivalents and other Securities pledged pursuant to the documents
delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;
(h)    upon request of the Collateral Agent, deliver to it a Mortgage on any
real property owned by any Loan Party and on any of its leases, together with
all Mortgage Supporting Documents relating thereto (or, if such real property or
the real property subject to such lease is located in a jurisdiction outside the
United States, similar documents deemed appropriate by the Collateral Agent to
obtain the equivalent in such jurisdiction of a first-priority mortgage on such
real property or lease);
(i)    to take all other actions necessary or advisable to ensure the validity
or continuing validity of any guaranty for any Obligation or any Lien securing
any Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Initial
Closing Date (or, for Collateral located outside the United States, a similar
priority acceptable to the Collateral Agent), including the filing of UCC
financing statements in such jurisdictions as may be required by the Loan
Documents or applicable Requirements of Law or as the Collateral Agent may
otherwise reasonably request; and
(j)    deliver to the Administrative Agent such legal opinions, organizational
documents, certificates and other documentation relating to the matters
described in this Section 6.18, as shall be reasonably required by the
Administrative Agent.
Section 6.19.    USA Patriot Act. Promptly upon the request of any Lender, any
Issuing Bank or the Administrative Agent the Borrower shall supply, or procure
the supply of, such documentation and other evidence as is requested by such
Lender, such Issuing Bank or the Administrative Agent (for itself or on behalf
of any Issuing Bank, any Lender or any prospective Lender) in order for such
Lender, such Issuing Bank, Administrative Agent, (or any prospective Lender) to
carry out and be satisfied with the results of all necessary “know your
customer” or other checks in relation to the Borrower under all applicable laws
and regulations pursuant to the transactions contemplated under the Loan
Documents.
Section 6.20.    Required Hedging. If on the last day of any Fiscal Quarter, the
Eurodollar Base Rate is greater than 2.00% (based on an Interest Period of three
months), the Borrower shall within 15 days thereof (or such later date as the
Administrative Agent may agree), enter into and thereafter maintain Interest
Rate Contracts with a Secured Hedging Counterparty to provide

-91-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



protection against fluctuation of interest rates until the Term Maturity Date in
a notional principal amount that equals at least 66.67% of the aggregate
principal amount of the Term Loans outstanding at such time and taking into
account the scheduled amortization thereof during the applicable period or on
such other terms satisfactory to the Administrative Agent to protect the
Borrower against increases in the Eurodollar Rate or the Base Rate, as the case
may be, as such rates would reasonably impact the Term Loans. Any Hedge
Agreement entered into by any Group Member shall be entered into solely for the
purpose of hedging currency, interest rate and commodity price risks in the
ordinary course of business and shall not be entered into for speculative
purposes.
Section 6.21.    Corporate Separateness. Each Group Member shall take, or
refrain from taking, as the case may be, all actions, including, but not limited
to the following, that are necessary or advisable to be taken or not to be taken
in order to ensure that its existence shall be maintained and respected separate
and apart from that of any other Person:
(a)    Each Group Member shall maintain its own deposit, securities or other
account or accounts, separate from those of any Affiliate, with commercial
banking institutions or broker-dealers. Each Group Member shall ensure that its
funds will not be diverted to any other Person or for other than corporate uses
of such Group Member, as the case may be, and such funds will not be commingled
with the funds of any other Person.
(b)    To the extent that it shares the same officers or other employees as any
of its Affiliates, each Group Member shall ensure that the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, to the extent practicable, on the
basis of such entity’s actual share of such costs and to the extent such
allocation is not practicable, on a basis reasonably related to such entity’s
fair share of the salary and benefit costs associated with all such common
officers and employees.
(c)    To the extent that it jointly contracts with any of its Affiliates to do
business with vendors or service providers or to share overhead expenses, each
Group Member shall ensure that the costs incurred in so doing shall be allocated
fairly among such entities, to the extent practicable, on the basis of such
entities’ actual share of such costs and to the extent such allocation is not
practicable, on a basis reasonably related to such entities’ fair share of such
costs. To the extent that any Group Member contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods or
services are provided on the basis of such entities’ actual share of such costs
and to the extent such allocation is not practicable, on a basis reasonably
related to such entities’ fair share of such costs. All material transactions
between or among a Group Member and any of its respective Affiliates, whether
currently existing or hereafter entered into, shall be only on an arm’s-length
basis.
(d)    Each Group Member shall maintain a principal executive office at a
separate address from the address of each of its Affiliates (other than any
Group Member or its respective Subsidiaries); provided that reasonably
segregated offices in the same building shall constitute separate addresses for
purposes of this clause (d) so long as such office space is leased or subleased
to any Group Member under a separate written agreement between such Group Member
and such

-92-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Affiliate on arm’s-length terms. To the extent that any Group Member or any of
its Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.
(e)    Each Group Member shall maintain and issue separate financial statements
prepared not less frequently than annually and prepared in accordance with GAAP.
(f)    Each Group Member shall conduct its affairs in its own name and strictly
in accordance with its Constituent Documents and observe all necessary,
appropriate and customary corporate formalities, including holding all regular
and special officers’ and directors’ meetings appropriate to authorize all
corporate action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts.
(g)    None of the Group Members shall, nor shall they permit any of their
respective Subsidiaries to, assume or guarantee any of the liabilities of any
Affiliate except as expressly permitted herein.
(h)    Each Group Member shall have stationery and other business forms separate
and distinct from that of any other Person.
(i)    Each Group Member shall cause its assets to be maintained in a manner
that facilitates their identification and segregation from those of any other
Person.
(j)    At all times thereafter, the board of directors of the Borrower shall
have at least one director who is not an officer, director, employee, material
shareholder or material supplier of any Affiliate of the Borrower (other than
any Loan Party) and whose vote is required in order for the Borrower to file a
voluntary petition for bankruptcy or to commence any other event that would
constitute an Event of Default under Section 8.1(e).
Section 6.22.    Cinedigm Lockbox Accounts and Concentration Account.
(a)    Within 60 days from the Amendment and Restatement Effective Date: (i) the
Borrower shall deliver an updated Schedule 7.18 (if applicable) if the
Collateral Agent has consented to the creation of any additional deposit
accounts in accordance with the provisions of Section 7.18; and (ii) the
Borrower shall enter into the Blocked Account Control Agreement and the Lockbox
Control Agreements (as well any additional control agreements that may be
necessary in the sole discretion of the Collateral Agent in connection with any
additional accounts consented to by the Lenders in accordance with clause
(a)(i)).
(b)    The Borrower shall comply in all material respects with the provisions of
the Transition Services Agreement (including in respect to the allocation of
receivables between the Borrower and the Seller during the Transition Period and
any such similar allocation or GVE Account or Escrow Account provisions in the
Purchase Agreement) and the Escrow Agreement.

-93-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(c)    The Borrower acknowledges that: (i) it has directed and will continue to
direct all of its Customers from prior to the Acquisition to make all current
and future payments in respect of the Receivables in respect of those Customers
to the applicable Cinedigm Lockbox Account and otherwise cause all the related
Customer Receipts to be deposited in the applicable Cinedigm Lockbox Account
(and the Borrower agrees not to alter such instructions or provide instructions
contrary to the foregoing); and (ii) upon the earlier of (A) the end of the
Transition Period and (B) the assignment of a new vendor number in respect of a
Customer, it either has directed or will direct all such applicable Customers to
make all current and future payments in respect of the relevant Receivables to
the applicable Cinedigm Lockbox Account (instead of the GVE Account) and
otherwise cause all the related Customer Receipts to be deposited in the
applicable Cinedigm Lockbox Account instead of the GVE Account (and the Borrower
agrees not to alter such instructions or provide instructions contrary to the
foregoing).
(d)    No less frequently than every third Business Day, the Borrower shall
cause the amounts in the Cinedigm Lockbox Accounts to be transferred to the
Concentration Account. Unless otherwise specified in or prohibited by the
Blocked Account Control Agreement or the other Loan Documents and so long as an
Event of Default has not occurred and is continuing, the amounts in the
Concentration Account shall be transferred to the applicable Operating Account
(pursuant to Section 6.22(e)) no less frequently than weekly.
(e)    Upon five Business Days’ prior notice to the Administrative Agent, the
Borrower may create one additional deposit account solely to the extent
necessary to separate ordinary course of business deposit transactions of the
Borrower from Customer Receipts payable into the Initial Operating Account (such
new deposit account, the “Secondary Operating Account”); provided that: (i) all
relevant Customer Receipts that were previously directed to be paid into the
Initial Operating Account continue to be paid into the Initial Operating
Account; (ii) the Secondary Operating Account is solely for ordinary course
deposit activity of the Borrower; (iii) the Secondary Operating Account is
subject to the Lien of the Security Agreement and the Borrower
(contemporaneously with the creation of such account) enters into an account
control agreement in form satisfactory to the Administrative Agent whereby
control is granted to the Collateral Agent in respect of the Secondary Operating
Account; and (iv) the Initial Operating Account continues to be subject to the
control of the Collateral Agent pursuant to the Blocked Account Control
Agreement.
ARTICLE VII.    
NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Obligation remains
outstanding (including until all Letters of Credit shall have expired or been
terminated and all LC Disbursements shall have been reimbursed), it will, and
will cause each Group Member to comply with the following:
Section 7.1.    Indebtedness. No Group Member shall, directly or indirectly,
incur or otherwise remain liable with respect to or responsible for, any
Indebtedness except for the following:
(c)    the Obligations;

-94-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(d)    Indebtedness existing on the date of the Original Credit Agreement and
set forth on Schedule 7.1, together with any Permitted Refinancing thereof;
(e)    Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing thereof;
provided, however, that (i) the aggregate increase in the outstanding principal
amount of all such Indebtedness shown on Schedule 7.1 does not exceed $1,000,000
at any time and (ii) the principal amount of such Indebtedness does not exceed
the lower of the cost or fair market value of the property so acquired or built
or of such repairs or improvements financed, whether directly or through a
Permitted Refinancing, with such Indebtedness (each measured at the time such
acquisition, repair, improvement or construction is made);
(f)    intercompany loans made by a Group Member to any other Group Member so
long as such loans constitute Permitted Investments of such Group Member;
(g)    Guaranty Obligations of any Group Member with respect to Permitted
Indebtedness of any other Group Member (other than Indebtedness permitted
hereunder in reliance upon clause (b) above, for which Guaranty Obligations may
be permitted to the extent set forth in such clause);
(h)    to the extent constituting Indebtedness, endorsements for collection or
deposit; and
(i)    mezzanine Indebtedness in an aggregate principal amount not to exceed
$5,000,000 for which the annual cash interest payable is no greater than
$400,000.
The Borrower shall not: (i) suffer to exist any event, circumstance or condition
in respect of third-party guaranties that would permit or allow any holder
thereof to demand payment of any sum in excess of $1,000,000 or (ii) permit any
such guaranties to be: (x) renewed or extended or (y) amended, modified,
supplemented or waived in any manner that is adverse to any Agent or Lender.
Section 7.2.    Liens. No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:
(f)    Liens created pursuant to any Loan Document;
(g)    With respect to each Group Member, Customary Permitted Liens;
(h)    Liens existing on the date of the Original Credit Agreement and set forth
on Schedule 7.2;

-95-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(i)    Liens on the property of any Group Member securing Indebtedness (whether
directly or through a Permitted Refinancing) permitted under Section 7.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 90 days after, the
acquisition, repair, improvement or construction of, such property financed by
such Indebtedness (whether directly or through a Permitted Refinancing) and (ii)
such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed by such Indebtedness (whether directly or through a Permitted
Refinancing); and
(j)    Liens arising by operation of applicable Requirements of Law as a result
of the non-payment of lawful claims; provided, that such Liens do not encumber
property that, individually or in the aggregate, has a value greater than or
equal to $500,000.
Section 7.3.    Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:
(c)    Investments existing on the date of the Original Credit Agreement and set
forth on Schedule 7.3;
(d)    Investments in Cash Equivalents;
(e)    Investments consisting of loans to employees, officers and directors in
the ordinary course of business in an aggregate amount not exceeding $1,000,000
at any one time outstanding;
(f)    Investments in additional Consolidated Net Content Advances for
Distributed and Licensed Content and Owned Library Content in the aggregate not
to exceed $7,000,000 in any 12-month period ending on an anniversary of the
Initial Closing Date and $11,000,000 in the aggregate over the life of the
Loans; provided that such amount of additional Consolidated Net Content Advances
shall be increased by any Available Amount and the scheduled payments set forth
on Schedule 1.1 shall not count towards the thresholds in this clause (d);
(g)    Investments in companies principally engaged in exploiting entertainment
content that would be Distributed and Licensed Content or Owned Library Content
once owned by a Group Member not to exceed (i) $10,000,000 in the aggregate,
plus (ii) the Available Amount; plus (iii) any drawing under the Incremental
Term Loans used in connection with such acquisition, and less (iv) the aggregate
net increase as of such date in Consolidated Net Content Advances made after the
Initial Closing Date;
(h)    (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (iii) Investments received in settlements in the ordinary course
of business of past due receivables; and

-96-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(i)    Investments by any Group Member in any other Group Member.
Section 7.4.    Asset Sales; Stock Issuances. No Loan Party shall, directly or
indirectly, Sell, lease, charter, convey, transfer or otherwise dispose
(including via any Sale and Leaseback Transaction) of any of its assets or
property, whether now owned or hereafter acquired, except for the following:
(b)    Sales or licensing by the Loan Parties of inventory in the ordinary
course of their businesses (excluding sales of inventory by any Loan Party,
directly or indirectly, to another Loan Party);
(c)    Sales by the Loan Parties of damaged, worn or obsolete equipment in the
ordinary course of their businesses for not less than fair market value;
(d)    (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment and (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 7.5;
(e)    In each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of the Borrower, Sales of
Cash Equivalents if the proceeds of such sale or other disposition are retained
as working capital with such Loan Party;
(f)    any Permitted Software Disposition; and
(g)     Sales or other dispositions by the Loan Parties of all or a portion of
the assets included in the Library Value to a non-Affiliate third party for
cash; provided that: (i) no Default has occurred and is continuing on the date
of, or would result after giving effect to, any such sale or other disposition
(actually and on a pro forma basis); (ii) the Revolving Borrowing Base reported
in the most recently delivered Revolving Borrowing Base Certificate as of the
date of any such sale or other disposition exceeds, and would exceed after
giving effect to any such sale or other disposition, the aggregate amount of
Revolving Exposures outstanding as of the date of any such sale or other
disposition; and (iii) the Borrower notifies the Administrative Agent of any
such sale or other disposition.
Section 7.5.    Restricted Payments. No Group Member shall directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment except for the following:
(d)    Restricted Payments by any Group Member to any other Group Member;
(e)    dividends declared and paid on the common Stock of any Group Member
ratably to the holders of such common Stock and payable only in common Stock of
such Group Member; and

-97-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



(f)    cash dividends and distributions on the Stock paid and declared solely
for the purpose of funding the redemption, purchase or other acquisition or
retirement for value by the Borrower of its common Stock (or Stock Equivalents
with respect to its common Stock) (i) from any present or former employee,
director or officer (or the assigns, estate, heirs or current or former spouses
thereof) of any Group Member upon the death, disability or termination of
employment of such employee, director or officer or (ii) from any other Person;
provided, however, that the amount of such cash dividends paid in any Fiscal
Year in reliance upon this clause (ii) shall not exceed $1,000,000 in the
aggregate.
Section 7.6.    Prepayment of Indebtedness. No Group Member shall (a) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (b) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (c) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, in accordance
with and to the extent permitted by the Loan Documents, do each of the
following:
(i)    (A) prepay the Obligations or (B) consummate a Permitted Refinancing;
(ii)    so long as no Event of Default has occurred and is continuing, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof (or set apart any property for such purpose) any Indebtedness permitted
under Section 7.1(d) and owing to any other Group Member; and
(iii)    make regularly scheduled or otherwise required repayments or
redemptions of Indebtedness (other than Indebtedness owing to any Affiliate of
the Borrower).
Section 7.7.    Fundamental Changes. No Group Member shall (a) merge,
consolidate or amalgamate with any other Person, change its corporate structure
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or sell or otherwise transfer all or substantially all of its
Property to any other Person or Persons, whether in one transaction or in a
series of related transactions, (b) acquire all or substantially all of the
Stock or Stock Equivalents of any other Person or (c) acquire all or
substantially all of the assets of any other Person or all or substantially all
of the assets constituting any line of business, division, branch, operating
division or other unit operation of any other Person, in each case except for
the following: (i) the merger, consolidation or amalgamation of any Group Member
(other than the Borrower) into any other Group Member and (ii) the merger,
consolidation or amalgamation of any Group Member for the sole purpose, and with
the sole material effect, of changing its State of organization within the
United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person, (B) in the case of any merger, consolidation or amalgamation
involving any Group Member (other than the Borrower), a Group Member shall be
the surviving Person and (C) prior to or contemporaneously with the consummation
of any action permitted under this Section 7.7, all actions required to maintain
the perfection of the Liens of the Collateral Agent on the Stock or property of
such Group Member shall have been made.

-98-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 7.8.    Change in Nature of Business. No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
or otherwise) substantially different from those carried on by the Group Members
at the date of the Original Credit Agreement and business, operations and
activities reasonably related thereto.
Section 7.9.    Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(a) transactions between or among the Group Members, (b) transactions in the
ordinary course of business on a basis no less favorable to such Group Member as
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of such Group Member, (c) Restricted Payments permitted under Section
7.5, and (d) reasonable director compensation to directors of any Group Member
to the extent such compensation is reflected in the Budget most recently
delivered to the Administrative Agent.
Section 7.10.    Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become effective or remain liable on or be responsible for any Contractual
Obligation limiting the ability of (a) any Group Member (other than the
Borrower) to make Restricted Payments to, or Investments in, or repay
Indebtedness or otherwise Sell property to, any other Group Member or (b) any
Group Member to incur or suffer to exist any Lien upon its property, whether now
owned or hereafter acquired, securing any of its Obligations (including any
“equal and ratable” clause and any similar Contractual Obligation requiring,
when a Lien is granted on any property, another Lien to be granted on such
property or any other property), except, for each of clauses (a) and (b) above,
(x) pursuant to the Loan Documents and (y) limitations on Liens (other than
those securing any Obligation) on any property whose acquisition, repair,
improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations or Permitted Refinancings permitted under Section
7.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.
Section 7.11.    Modification of Certain Documents. No Group Member shall waive
or otherwise modify any term (or permit or consent to the waiver or modification
of any term) of, or otherwise consent to any departure from any requirement of
its Constituent Documents, except, in each case, without not less than five
Business Days’ notice to the Administrative Agent (or such shorter notice period
acceptable to the Administrative Agent in its sole discretion). No Group Member
shall waive or otherwise modify in any material respect any term (or permit or
consent to the material waiver or modification of any term) of, or otherwise
consent to any departure in any material respect from any requirement of any
Material DL OLC Agreement or the Transition Services Agreement, in each case,
without the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned and it being understood that the
approval of Required Lenders shall be necessary for amendments that have a
materially adverse impact on financial terms of any such Material DL OLC
Agreement), including any change to the management services agreement with
Cinedigm Digital Cinema

-99-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Holdings, Inc. whereby any Liabilities of the Borrower thereunder would increase
in any manner whatsoever.
Section 7.12.    Accounting Changes; Fiscal Year. No Group Member shall change
its (a) accounting treatment or reporting practices, except as required by GAAP
or any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.
Section 7.13.    Margin Regulations. No Group Member shall use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.
Section 7.14.    Compliance with ERISA. No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect. No Group Member
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.
Section 7.15.    Hazardous Materials. Other than such violations, Environmental
Liabilities and effects that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, no Group Member shall cause or suffer to
exist (a) the disposal, transportation, sale, reuse, recycle or Release of any
Hazardous Materials from its property in violation of Environmental Laws or (b)
the Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Group Member that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member).
Section 7.16.    Consolidated Capital Expenditures. No Group Member shall incur,
or permit to be incurred, Consolidated Capital Expenditures (to the extent not
the responsibility of the Borrower under the Management Services Agreement) to
exceed $1,000,000 in the aggregate as to all Group Members in any Fiscal Year
(the “Consolidated Capital Expenditure Allowance”); provided, that if any amount
of the Consolidated Capital Expenditure Allowance is not used in a Fiscal Year,
the Consolidated Capital Expenditure Allowance for the Fiscal Year immediately
following such Fiscal Year shall be increased by such unused amount (it being
understood that such carry-forward shall be available to be utilized only in the
immediately following Fiscal Year and shall be reset to zero if not so utilized
in such Fiscal Year).
Section 7.17.    No Foreign Subsidiaries. No Group Member shall create or have
any Foreign Subsidiaries or any interest in any foreign joint ventures.
Section 7.18.    Bank Accounts. No Group Member shall create, owns or otherwise
have an interest (whether ownership interest, an interest in deposited funds or
otherwise) in any deposit or other bank account (including any securities
account or any zero balance, payroll, withholding or other fiduciary account),
other than the Concentration Account, the Cinedigm Lockbox Accounts, the
Operating Account, the other accounts listed on Schedule 7.18 and

-100-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



accounts with a balance of less than $25,000 (it being understood that such
accounts are not required to be set forth on Schedule 7.18 and the aggregate
amount of such accounts does not exceed $100,000) and with the consent of the
Collateral Agent (such consent not to be unreasonably withheld, conditioned or
delayed), any bank accounts that replace a Cinedigm Lockbox Account if necessary
for the implementation of the cash management system of the Borrower; provided
that such account is subject to the Lien of the Security Agreement and the
Borrower (contemporaneously with the creation of such account) enters into an
account control agreement in form satisfactory to the Administrative Agent
whereby control is granted to the Collateral Agent in respect of such account.
ARTICLE VIII.    
EVENTS OF DEFAULT
Section 8.1.    Events of Default. Each of the following shall be an Event of
Default:
(k)    the Borrower shall fail to pay (i) any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when the same becomes
due and payable (whether at stated maturity, upon prepayment or otherwise), (ii)
any interest payable under any Loan Document and such non-payment continues for
a period of three Business Days after the due date therefor (except in the case
of prepayment required under Section 2.9(d) which for the avoidance of doubt
shall be an immediate Event of Default after expiration of the time periods set
forth therein) or (iii) any fee under any Loan Document or any other Obligation
(other than those set forth in the immediately preceding clauses (i) and (ii)
above) and such non-payment continues for a period of five Business Days after
the due date therefor;
(l)    any representation, warranty or certification made or deemed made by or
on behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (without duplication of any
materiality qualifier contained therein) when made or deemed made;
(m)    any Loan Party or any Affiliate of a Loan Party shall fail to comply with
(i) any provision of Article V, Sections 6.2(a)(i), 6.9, 6.17, 6.18, 6.21, 6.22
or Article VII or (ii) any other provision of any Loan Document if, in the case
of this clause (ii), if capable of remedy such failure shall remain unremedied
for 30 days after the earlier of (A) the date on which a Responsible Officer of
the Borrower becomes aware of such failure and (B) the date on which notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders, provided, that, with respect to any non-compliance with
Section 6.1, the Borrower shall only be allowed one such 30-day grace period in
any 12-month period and four such 30-day grace periods during the term of this
Agreement;
(n)    (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations) and, in each case, such failure relates to Indebtedness having a
principal amount of $1,000,000 or more, (ii) any

-101-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



other event shall occur or condition shall exist under any Contractual
Obligation relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled payment or required
prepayment), prior to the stated maturity thereof;
(o)    (i) any Group Member shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
proceeding shall be instituted by or against any Group Member seeking to
adjudicate it a bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, composition of it
or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Group Member, either
such proceedings shall remain undismissed or unstayed for a period of 60 days or
more or any action sought in such proceedings shall occur or (iii) any Group
Member shall take any corporate or similar action or any other action to
authorize any action described in the immediately preceding clause (i) or (ii);
(p)    one or more judgments, orders or decrees (or other similar process) shall
be rendered against any Group Member (i)(A) in the case of money judgments,
orders and decrees, involving an aggregate amount (excluding amounts adequately
covered by insurance payable to any Group Member, to the extent the relevant
insurer has not denied coverage therefor) in excess of $1,000,000 or (B)
otherwise, that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect and (ii)(A) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (B) such
judgment, order or decree shall not have been vacated or discharged for a period
of 60 consecutive days and there shall not be in effect (by reason of a pending
appeal or otherwise) any stay of enforcement thereof;
(q)    except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or the Collateral Agent, as applicable, or as otherwise expressly
permitted under any Loan Document, (i) any provision of any Loan Document shall,
at any time after the delivery of such Loan Document, fail to be valid and
binding on, or enforceable against any Loan Party party thereto or (ii) any Loan
Document purporting to grant a Lien to secure any Obligation shall, at any time
after the delivery of such Loan Document, fail to create a valid and enforceable
Lien on any Collateral purported to be covered thereby or such Lien shall fail
or cease to be a perfected Lien with the priority required in the relevant Loan
Document, or any Group Member shall state in writing that any of the events
described in the immediately preceding clause (i) or (ii) shall have occurred;
(r)    there shall occur any Change of Control;
(s)     (i) any Intercompany Agreement set forth on Schedule 8.1(i) shall cease
to be valid, binding or enforceable in accordance with its terms and within 120
days thereafter such

-102-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



agreement is not replaced with a new agreement or (ii) any Group Member shall be
in breach of any of the same and the effect of such breach is to permit the
termination of such agreement, and within 180 days thereafter such breach is not
cured;
(t)    (i) any Material DL OLC Agreement shall cease to be valid, binding or
enforceable in accordance with its terms or (ii) any Group Member shall be in
breach of any of the same and the effect of such breach is to permit the
termination of such agreement, or such Material DL OLC Agreement is terminated
as a result thereof, in each case where the individual agreements or cumulative
agreements constitute the generation of in excess of $1,000,000 in net cash
revenues in any 12-month period; or
(u)    the occurrence of an ERISA Event that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to subject a Group
Member to liability in excess of $250,000.
Section 8.2.    Remedies. General. During the continuance of any Event of
Default, (a) the Administrative Agent may, and, at the request of the Required
Lenders, shall, in each case by notice to the Borrower, declare immediately due
and payable all or part of any Obligation (including the Loans and any accrued
but unpaid interest thereon any unreimbursed LC Disbursement), whereupon the
same shall become immediately due and payable, without presentment, demand,
protest or further notice or other requirements of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, other Loan Parties) and (b) the Administrative Agent and
the Collateral Agent, as applicable, may and, at the request of the Required
Lenders, shall, exercise any other right or remedy provided under any Loan
Document or by any applicable Requirement of Law; provided, however, that
effective immediately upon the occurrence of any Event of Default specified in
Section 8.1(e), (all Obligations (including in each case all Loans and any
accrued all accrued but unpaid interest thereon and any unreimbursed LC
Disbursement) shall automatically become and be due and payable, without
presentment, demand, protest or further notice or other requirement of any kind,
all of which are hereby expressly waived by the Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party.
ARTICLE IX.    
THE AGENTS
Section 9.1.    Appointment and Authorization of the Agents. Appointment and
Duties of Administrative Agent. Each of the Lenders and each of the Issuing
Banks hereby irrevocably appoints SG (and any successors pursuant to Section
9.11) to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents, and each of the Lenders and each of the Issuing Banks
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(j)    Appointment and Duties of Collateral Agent. Each Lender and each Issuing
Bank hereby appoints OneWest Bank, FSB (together with any successor Collateral
Agent pursuant to Section 9.10) as the Collateral Agent hereunder and authorizes
the Collateral Agent to (i) execute

-103-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



and deliver the Loan Documents to which it is a party and accept delivery
thereof on its behalf from any Group Member, (ii) take such action on its behalf
and to exercise all rights, powers and remedies and perform the duties as are
expressly delegated to the Collateral Agent under such Loan Documents, (iii) act
as collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to the Collateral Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise, (vii) execute any amendment, consent or waiver under the Loan
Documents to which the Collateral Agent is a party on behalf of any Lender that
has consented in writing to such amendment, consent or waiver, and (viii)
exercise such powers as are reasonably incidental thereto; provided, however,
that the Collateral Agent hereby appoints, authorizes and directs each Lender
and each Issuing Bank to act as collateral sub-agent for the Collateral Agent,
the Lenders and the Issuing Banks for purposes of the perfection of all Liens
with respect to the Collateral, including any deposit account maintained by a
Loan Party with, and cash and Cash Equivalents held by, such Lender and such
Issuing Bank, and may further authorize and direct the Lenders and the Issuing
Banks to take further actions as collateral sub-agents for purposes of enforcing
such Liens or otherwise to transfer the Collateral subject thereto to the
Collateral Agent, and each Lender and each Issuing Bank hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.
(k)    Limited Duties. Under the Loan Documents, the Agents (i) are acting
solely on behalf of the Lenders and the Issuing Banks (except to the limited
extent provided in Section 2.15 with respect to the Register), with duties that
are entirely administrative in nature, notwithstanding the use of the defined
term “ Administrative Agent”, “Collateral Agent” or the terms “agent,”
“administrative agent” and “collateral agent” and similar terms in any Loan
Document to refer to the Administrative Agent or the Collateral Agent, which
terms are used for title purposes only, (ii) are not assuming any obligation
under any Loan Document other than as expressly set forth therein or any role as
agent, fiduciary or trustee of or for any Lender, or any Issuing Bank or any
other Secured Party and (iii) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Lender and each Issuing Bank hereby waives and agrees not to assert any claim
against any Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above. None of the Persons identified on
the facing page of this Agreement as a “syndication agent” or “documentation
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Persons that are also
Lenders or Issuing Banks, those obligations applicable to Lenders and Issuing
Banks.
Section 9.2.    Binding Effect. Each Lender and each Issuing Bank agrees that
(i) any action taken by any Agent or the Required Lenders (or, if expressly
required hereby, a greater proportion of the Lenders) in accordance with the
provisions of the Loan Documents, (ii) any action taken by such Agent in
reliance upon the instructions of Required Lenders (or, where so required, such
greater proportion) and (iii) the exercise by such Agent or the Required Lenders
(or, where so required, such greater proportion) of the powers set forth herein
or therein, together

-104-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Secured Parties.
Section 9.3.    Use of Discretion. No Action without Instructions. No Agent
shall be required to exercise any discretion or take, or to omit to take, any
action, including with respect to enforcement or collection, except any action
it is required to take or omit to take (i) under any Loan Document or (ii)
pursuant to instructions from the Required Lenders (or, where expressly required
by the terms of this Agreement, a greater proportion of the Lenders).
(g)    Right Not to Follow Certain Instructions. Notwithstanding clause (a)
above, no Agent shall be required to take, or to omit to take, any action (i)
unless, upon demand, such Agent receives an indemnification satisfactory to it
from the Lenders or the Issuing Banks (or, to the extent applicable and
acceptable to such Agent, any other Secured Party) against all Liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against such Agent or any Related Person thereof or (ii) that is, in the opinion
of such Agent or its counsel, contrary to any Loan Document or applicable
Requirement of Law.
Section 9.4.    Delegation of Rights and Duties. Each Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article IX to the extent provided by
such Agent.
Section 9.5.    Reliance and Liability. Each Agent may, without incurring any
liability hereunder, (i) treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 10.2, (ii) rely on the
Register to the extent set forth in Section 2.15, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
(d)    None of the Agents or any of their Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, each Issuing Bank and the Borrower
hereby waive and shall not assert (and the Borrower shall cause each other Loan
Party to waive and agree not to assert) any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of such Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, no Agent:
(iv)    shall be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions

-105-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or omissions of any of its Related Persons selected with reasonable care (other
than employees, officers and directors of such Agent, when acting on behalf of
such Agent);
(v)    shall be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
(vi)    makes any warranty or representation, or shall be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders or the Issuing Banks) omitted to
be transmitted by such Agent, including as to completeness, accuracy, scope or
adequacy thereof, or for the scope, nature or results of any due diligence
performed by such Agent in connection with the Loan Documents; and
(vii)    shall have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Event of Default or shall be deemed to have notice or
knowledge of such occurrence or continuation unless it has received a notice
from the Borrower, any Lender, or any Issuing Bank describing such Event of
Default clearly labeled “notice of default” (in which case such Agent shall
promptly give notice of such receipt to all Lenders and Issuing Banks);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, Issuing Bank and the Borrower hereby waives and agrees not to assert
(and the Borrower shall cause each other Loan Party to waive and agree not to
assert) any right, claim or cause of action it might have against such Agent
based thereon.
Section 9.6.    Agents Individually. Each Agent and its Affiliates may make
loans and other extensions of credit to, acquire Stock and Stock Equivalents of,
engage in any kind of business with, any Loan Party or Affiliate thereof as
though it were not acting as such Agent and may receive separate fees and other
payments therefor. To the extent an Agent or any of its Affiliates makes any
Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms “Lender”, “Term Lender”,
“Revolving Lender” and “Required Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include such Agent or
such Affiliate, as the case may be, in its individual capacity as Lender or as
one of the Required Lenders, respectively.
Section 9.7.    Lender Credit Decision. Each Lender and each Issuing Bank
acknowledges that it shall, independently and without reliance upon any Agent or
any Lender or any of their Related Persons or upon any document (including the
Disclosure Documents) solely

-106-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or in part because such document was transmitted by such Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by a specific Agent to the Lenders or the Issuing
Banks, no Agent shall have any duty or responsibility to provide any Lender or
the Issuing Banks with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of such Agent or any of its Related Persons.
Section 9.8.    Expenses; Indemnities. Each Lender and each Issuing Bank agrees
to reimburse each Agent and each of their respective Related Persons (to the
extent not reimbursed by any Loan Party) promptly upon demand for such Lender’s
or such Issuing Bank’s pro rata share of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
such Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
(e)    Each Lender and each Issuing Bank further agrees to indemnify each Agent
and each of their respective Related Persons (to the extent not reimbursed by
any Loan Party), from and against such Lender’s or such Issuing Bank’s aggregate
pro rata share of the Liabilities (including Taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender or any Issuing Bank) that may be imposed on,
incurred by or asserted against such Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by such Agent or any of its Related Persons under or with respect to
any of the foregoing; provided, however, that no Lender or Issuing Bank shall be
liable to such Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of such
Agent or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.
Section 9.9.    No Other Duties. Anything herein to the contrary
notwithstanding, the Syndication Agent or Documentation Agent listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as a
Lender or an Issuing Bank hereunder.
Section 9.10.    Resignation of Collateral Agent. The Collateral Agent may
resign at any time by delivering notice of such resignation to the Lenders, the
Issuing Banks and the Borrower,

-107-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



effective on the date set forth in such notice or, if no such date is set forth
therein, upon the date that is 30 days after such notice is given, but only if
at such time a successor Collateral Agent shall have been appointed in
accordance herewith. If the Collateral Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Collateral Agent.
If, within 30 days after the retiring Collateral Agent having given notice of
resignation, no successor Collateral Agent has been appointed by the Required
Lenders that has accepted such appointment, then the retiring Collateral Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Collateral Agent from among the Lenders. Each appointment under this clause (a)
shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
(d)    Effective immediately upon its resignation and the assignment of Liens in
favor of the successor Collateral Agent or otherwise for the benefit of the
Secured Parties, (i) the retiring Collateral Agent shall be discharged from its
duties and obligations under the Loan Documents, (ii) the Lenders shall assume
and perform all of the rights and duties of the Collateral Agent until a
successor Collateral Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Collateral Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Collateral Agent was,
or because such Collateral Agent had been, validly acting as Collateral Agent
under the Loan Documents and (iv) subject to its rights under Section 9.3, the
retiring Collateral Agent shall take such action as may be reasonably necessary
to assign to the successor Collateral Agent its rights and Liens as Collateral
Agent under the Loan Documents. Effective immediately upon its acceptance of a
valid appointment as Collateral Agent and the assignment of Liens from the
retiring Collateral Agent, a successor Collateral Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent under the Loan Documents.
Section 9.11.    Resignation of Administrative Agent or Issuing Bank. The
Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders, the Issuing Banks and the Borrower, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date that is 30 days after such notice is given. If the Administrative Agent
delivers any such notice, then the Required Lenders shall have the right to
appoint a successor Administrative Agent. If, within 30 days after the retiring
Administrative Agent having given notice of resignation, no successor
Administrative Agent has been appointed by the Required Lenders that has
accepted such appointment, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent
from among the Lenders. Each appointment under this clause (a) shall be subject
to the prior consent of the Borrower, which may not be unreasonably withheld but
shall not be required during the continuance of a Default.
(g)    Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of

-108-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



any Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 9.3, and if
applicable under clause (a) above, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.
(h)    Any Issuing Bank may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice, or if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the Issuing Bank shall remain an Issuing
Bank and shall retain its rights and obligations in its capacity as such (other
than any obligation to issue new Letters of Credit but including the right to
receive fees or to have Lenders participate in any Letter of Credit obligation
thereof) with respect to Letters of Credit issued by such Issuing Bank prior to
the date of such resignation.
Section 9.12.    Release of Collateral or Guarantors. Each Lender and each
Issuing Bank hereby consents to the release and hereby directs the Collateral
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:
(a)    any Subsidiary Guarantor from its guaranty of any Obligation of any Loan
Party if all of the Securities of such Subsidiary Guarantor owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such Sale,
such Subsidiary Guarantor would not be required to guaranty any Obligations
pursuant to Section 6.18; and
(b)    any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 6.18 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon Section
7.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon (A)
payment and satisfaction in full of all Loans, Letters of Credit and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable, (B) deposit of cash collateral with respect to all contingent
Obligations (including Secured Hedging Obligations), in amounts and on terms and
conditions and with parties satisfactory to the Administrative Agent and each
Indemnitee that is owed such Obligations (and, in the case of any contingent
amounts due in respect of Letters of Credit and unreimbursed participations in
LC Disbursements, a back-up letter of credit has been issued or cash collateral
has been deposited), and (C) to the extent requested by the Administrative
Agent, receipt by the Secured Parties of liability releases from the Loan
Parties each in form and substance acceptable to the Administrative Agent.
Each Lender and each Issuing Bank hereby directs the Collateral Agent, and the
Collateral Agent hereby agrees, upon receipt of reasonable advance notice from
the Borrower, to execute and deliver

-109-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or file such documents and to perform other actions reasonably necessary to
release the guaranties and Liens when and as directed in this Section 9.12.
Section 9.13.    Additional Secured Parties. The benefit of the provisions of
the Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or an Issuing Bank as long as, by accepting such benefits, such Secured
Party agrees, as among the Collateral Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Collateral Agent, shall
confirm such agreement in a writing in form and substance acceptable to the
Collateral Agent) this Article IX, Section 10.8, Section 10.9 and Section 10.20
and the decisions and actions of the Collateral Agent and the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 9.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of pro rata share or similar concept and (b)
except as set forth herein specifically for such Secured Party, (i) each of the
Collateral Agent, the Issuing Banks and the Lenders shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (ii) such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.
Section 9.14.    Removal of Agents. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that a Person
serving as an Agent is (without taking into account any provision in the
definition of “Defaulting Lender” or “Potential Defaulting Lender” requiring
notice from the Administrative Agent or any other party) a Defaulting Lender,
the Required Lenders (determined after giving effect to Section 10.1(c)) may by
notice to the Borrower and such Person remove such Person as such Agent (subject
to any cure effected in accordance with Section 2.3(d)) and appoint an
applicable replacement Agent hereunder. Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Agent is appointed and (ii) the date 30 days after the giving of
such notice by the Required Lenders (regardless of whether a replacement Agent
has been appointed). Each appointment under this Section 9.14 shall be subject
to the prior written consent of the Borrower, which may not be unreasonably
withheld but shall not be required during the continuance of a Default.
ARTICLE X.    
MISCELLANEOUS
Section 10.1.    Amendments, Waivers, Etc. No amendment or waiver of any
provision of any Loan Document and no consent to any departure by any Loan Party
therefrom shall be effective unless the same shall be in writing and signed (i)
in the case of an amendment, consent

-110-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



or waiver to cure any ambiguity, omission, defect or inconsistency, by the
Administrative Agent, the Borrower and any other Loan Party which is a party to
the Loan Document in question, (ii) in the case of granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, by the Collateral Agent, the Borrower and any other Loan Party which
is a party to the Loan Document in question, and (iii) in the case of any other
amendment, consent or waiver by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders), the Borrower and any other Loan
Party which is a party to the Loan Document in question; provided, however, that
no amendment, consent or waiver described in clauses (i), (ii), or (iii) above
shall, unless in writing and signed by each Lender directly affected thereby (or
by the Administrative Agent with the consent of such Lender), in addition to any
other Person the signature of which is otherwise required pursuant to any Loan
Document, do any of the following:
(viii)    waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
(ix)    subject such Lender to any additional obligation;
(x)    reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender, or (C)
if such Lender is a Revolving Lender, any obligation of the Borrower to
reimburse any LC Disbursements (whether or not on a fixed date); provided,
however, that this clause (iii) does not apply to any change to any provision
increasing any interest rate or fee during the continuance of an Event of
Default or to any payment of any such increase;
(xi)    waive or postpone any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on any
Loan or fee owing to such Lender or the reimbursement date with respect to any
LC Disbursement;
(xii)    except as provided in Section 9.12, release all or substantially all of
the Collateral or any Subsidiary Guarantor from its guaranty of any Obligation
of the Borrower;
(xiii)    reduce or increase the proportion of Lenders required for the Lenders
(or any subset thereof) to take any action hereunder or change the definition of
the term “Required Lenders” or “Supermajority Lenders”; or
(xiv)    amend Section 2.9, Section 2.13(b), Section 2.13(c), Section 2.13(d),
Section 9.12, Section 10.9 or this Section 10.1;
and provided, further, that (x) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, any Agent (or
otherwise modify any provision of Article IX or the application thereof) or any
SPV that has been granted an option pursuant to Section 10.2(f) unless in
writing and signed by such Agent or, as the case may be, such SPV in

-111-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



addition to any signature otherwise required, (y) the consent of the Borrower
shall not be required to change any order of priority set forth in Section
2.13(c), and (z) the consent of the Supermajority Lenders will be required with
respect to amendments and modifications that either (A) change the advance rates
in respect of the Loan Documents (including the conditions to the incurrence of
Incremental Term Loans and the calculation of the Revolving Borrowing Base), (b)
alter the definition of Collateral in a manner that is less favorable to the
Lenders; or (c) alter Section 2.7 or Revolving Borrowing Base in a manner that
is less favorable to the Lenders or affects the amount of Revolving Loans to be
made thereunder.
(h)    Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
(i)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, consents
and waivers hereunder and the outstanding Loans of such Lender hereunder will
not be taken into account in determining whether the Required Lenders,
Supermajority Lenders or all of the Lenders, as required, have approved any such
amendment, consent or waiver (and the definition of “Required Lenders” and
“Supermajority Lenders” will automatically be deemed modified accordingly for
the duration of such period); provided, that any such amendment, consent or
waiver that would increase or extend the term of such Loans of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.
(j)    No such amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall (i) alter the ratable treatment of the Secured
Hedging Obligations in right of payment to principal on the Term Loans or (ii)
result in the Secured Hedging Obligations becoming unsecured, in each case, in a
manner adverse to such Secured Hedging Counterparty unless such amendment waiver
or consent has been consented to in writing by (A) in the case of a Hedging
Arrangement between the Borrower and a Secured Hedging Counterparty provided or
arranged by a Lender or an Affiliate of a Lender, (x) such Lender or Affiliate
(but only if such Lender is a “Lender” as of the date of such amendment, waiver
or consent) or (y) if such Lender is not a “Lender” as of such date, the
affected Secured Hedging Counterparty party thereto and (B) in the case of all
other Hedging Arrangements evidencing Secured Hedging Obligations, the affected
Secured Hedging Counterparty party thereto.
Section 10.2.    Assignments and Participations; Binding Effect. Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrower and each Agent and when the Administrative Agent shall have been
notified by each Lender that such

-112-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, the Borrower (except for Article IX),
each Agent, each Issuing Bank and each Lender and, to the extent provided in
Section 9.13, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns. Except as expressly provided in any
Loan Document (including in Section 9.9, 9.10 and 9.11), none of the Loan
Parties, the Lenders, the Issuing Banks or the Agents shall have the right to
assign any rights or obligations hereunder or any interest herein.
(h)    Right to Assign. Each Lender may sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder (including all or a portion
of its rights and obligations with respect to Loans and Letters of Credit) to
(i) any existing Lender, (ii) any Affiliate or Approved Fund of any existing
Lender or (iii) any Eligible Assignee consented to in writing by the
Administrative Agent and the Issuing Bank (which consent shall not be
unreasonably withheld or delayed) and the Borrower (which consent shall not be
unreasonably withheld or delayed, and the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by notice to the
Administrative Agent within five Business Days after having received notice
thereof) unless a Default has occurred and is continuing, in which case, no such
consent is required; provided, however, that (x) such Sales must be ratable
among the obligations owing to and owed by such Lender and (y) the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans and Letters of Credit subject to any such
Sale shall be an integral multiple of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates’ and Approved Funds’) entire
interest in the Loans or is made with the prior written consent of the Borrower
and the Administrative Agent.
(i)    Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent (which shall keep a copy thereof) an
Assignment, together with any Note issued pursuant to Section 2.2(c), any
existing Note subject to such Sale (or any affidavit of loss therefor acceptable
to the Administrative Agent), any tax forms required to be delivered pursuant to
Section 2.18(f) and payment by the assignee of an assignment fee in the amount
of $3,500; provided, that (i) no assignment fee shall be due and payable with
respect to assignments (x) between Lenders and their respective Affiliates or
Approved Funds or (y) involving either of the Agents and/or the Syndication
Agent or Documentation Agent, as applicable, (ii) in the case of multiple
assignments occurring on the same Business Day to any permitted assignee
referenced in clause (b) above and its respective Affiliates or Approved Funds,
only one assignment fee shall be due and payable and (iii) unless a Default has
occurred and is continuing or as required pursuant to Section 2.19, the costs
and expenses associated with the preparation and consummation of the Assignment
shall be for the account of the assignor and assignee. Upon receipt of all the
foregoing, and conditioned upon such receipt, from and after the effective date
specified in such Assignment, the Administrative Agent shall record or cause to
be recorded in the Register the information contained in such Assignment.
(j)    Effectiveness. Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the

-113-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article IX, Section 10.8 and Section 10.9 to the
extent provided in Section 9.13).
(k)    Grant of Security Interests. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement and
any other Loan Document to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(l)    Participants and SPVs. In addition to the other rights provided in this
Section 10.2, each Lender may, (i) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(ii) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Loans and the Letters of Credit; provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (A) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make Loans hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder; (B) such Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and the Secured
Parties towards such Lender, under any Loan Document shall remain unchanged and
each other party hereto shall continue to deal solely with such Lender, which
shall remain the holder of the Obligations in the Register, except that (x) each
such participant and SPV shall be entitled to the benefit of Sections 2.17 and
2.18, but only to the extent such participant or SPV delivers the tax forms such
Lender is required to collect pursuant to Section 2.18(f) to the selling Lender
and then only to the extent of any amount to which such Lender would be entitled
in the absence of any such grant or participation and (y) each such SPV may
receive other payments that would otherwise be made to such Lender with respect
to Loans funded by such SPV to the extent provided in the applicable option
agreement and set forth in a notice provided to the Administrative Agent by such
SPV and such Lender, provided, however, that in no case (including pursuant to
clause (x) or (y) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document; and (C) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender's ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan

-114-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (C) and (D) of Section 10.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 10.1(a)(v) (or amendments, consents and waivers with respect to Section
9.12 to release all or substantially all of the Collateral). No party hereto
shall institute (and the Borrower shall cause each other Loan Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the payment in full of the Obligations.
Section 10.3.    Costs and Expenses. Except as otherwise expressly set forth in
the Loan Documents, any action taken by any Loan Party under or with respect to
any Loan Document, even if required under any Loan Document or at the request of
any Secured Party, shall be at the expense of such Loan Party, and no Secured
Party shall be required under any Loan Document to reimburse any Loan Party or
Group Member therefor. In addition, the Borrower agrees to pay or reimburse upon
demand (a) the Agents and the Joint Lead Arrangers for all reasonable
out-of-pocket costs and expenses incurred by any of them or any of their Related
Persons in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or proposal letter therefor, any other document prepared in connection therewith
or the consummation and administration of any transaction contemplated therein
(including periodic audits in connection therewith and environmental audits and
assessments), in each case including the reasonable fees, charges and
disbursements of legal counsel to the Administrative Agent or such Related
Persons, fees, costs and expenses incurred in connection with Intralinks® or any
other E-System and allocated to the Loans by the Administrative Agent in its
sole discretion, (b) the Administrative Agent and Collateral Agent for all
reasonable costs and expenses incurred by any of them or any of their Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by the Administrative Agent or the Collateral Agent for its
examiners), (c) any Acceptable Appraiser in connection with all reports and work
related to the Loan Documents and (d) each of the Joint Lead Arrangers, Agents,
their Related Persons, each Lender and each Issuing Bank for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out,” (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Loan Party, Loan Document or Obligation
(or the response to and preparation for any

-115-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



subpoena or request for document production relating thereto), including fees
and disbursements of counsel (including allocated costs of internal counsel).
Section 10.4.    Indemnities. The Borrower agrees to indemnify, hold harmless
and defend each Joint Lead Arranger, each Agent, each Lender, each Issuing Bank,
each Person that an Issuing Bank causes to issue Letters of Credit hereunder,
each Person (other than the Borrower) party to a Secured Hedging Document and
each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, any Disclosure
Document, any Obligation (or the repayment thereof), any Letter of Credit, the
use or intended use of the proceeds of any Loan or Letter of Credit, or any
securities filing of, or with respect to, any Loan Party, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Loan Party or any Affiliate of
any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions and this Agreement or the transactions contemplated hereby, (iii)
any actual or prospective investigation, litigation or other proceeding relating
to any of the matters described in clause (i) or (ii) of this Section 10.4,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of Securities or creditors (and including reasonable attorneys’ fees in
any case), whether or not any such Indemnitee, Related Person, holder or
creditor is a party thereto, and whether or not based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise, or (iv) any other
act, event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the “Indemnified Matters”); provided, however, that the
Borrower shall not have any liability under this Section 10.4 to any Indemnitee
with respect to any Indemnified Matter, and no Indemnitee shall have any
liability with respect to any Indemnified Matter (to the extent such Indemnitee
would otherwise be liable) other than, to the extent such liability has resulted
solely from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, the Borrower waives and agrees not to assert
against any Indemnitee, and shall cause each other Loan Party to waive and not
assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.
(e)    Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i)

-116-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



are incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and (ii)
are attributable solely to acts of such Indemnitee.
Section 10.5.    Survival. Any indemnification or other protection provided to
any Indemnitee pursuant to any Loan Document (including pursuant to Section
2.17, Section 2.18, Article IX, Section 10.3, Section 10.4 or this Section 10.5)
and all representations and warranties made in any Loan Document shall (a)
survive the termination of the Commitments, issuance of any Letters of Credit
and the payment in full of other Obligations and (b) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise)
and, thereafter, its successors and permitted assigns.
Section 10.6.    Limitation of Liability for Certain Damages. In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
Section 10.7.    Lender-Creditor Relationship. The relationship between the
Lenders, the Issuing Banks and the Agents, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor. No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.
Section 10.8.    Right of Setoff. Each of the Administrative Agent, the
Collateral Agent, each Issuing Bank each Lender and each Affiliate (including
each branch office thereof) of any of them are hereby authorized, without notice
or demand (each of which is hereby waived by the Borrower), at any time and from
time to time during the continuance of any Event of Default and to the fullest
extent permitted by applicable Requirements of Law, to set off and apply any and
all deposits (whether general or special, time or demand, provisional or final)
at any time held and other Indebtedness, claims or other obligations at any time
owing by the Administrative Agent, the Collateral Agent, such Issuing Bank, such
Lender or any of their respective Affiliates to or for the credit or the account
of the Borrower against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured.
Each of the Administrative Agent, the Collateral Agent, each Issuing Bank and
each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, Issuing Bank or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 10.8 are in addition to any other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders and their Affiliates and other Secured Parties may
have.

-117-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 10.9.    Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.17, 2.18 and
2.19 and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, the Administrative
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Secured Parties such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by the Administrative Agent and applied in accordance with this Agreement (or,
if such application would then be at the discretion of the Borrower, applied to
repay the Obligations in accordance herewith); provided, however, that (a) if
such payment is rescinded or otherwise recovered from such Lender or Issuing
Bank in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender or Issuing Bank without interest
and (b) such Lender or Issuing Bank shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender or Issuing Bank were the direct creditor of the Borrower in the
amount of such participation.
Section 10.10.    Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any property in favor of any Loan Party or any
other party or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
Section 10.11.    Notices. Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and (i)
addressed to, with respect to any party, the Persons and addresses specified
under such party’s name on Schedule II or on the signature page of any
applicable Assignment, (ii) except as provided in Section 10.11(b), or in the
case of reporting required to be delivered to Moody’s hereunder (which shall be
delivered electronically to the address specified in Schedule II), posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) except as provided in Section 10.11(b),
posted to any other E-System set up by or at the direction of the Administrative
Agent in an appropriate location or (iv) addressed to such other address as
shall be notified in writing (A) in the case of the Borrower and the
Administrative Agent, to the other parties hereto and (B) in the

-118-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



case of all other parties, to the Borrower and the Administrative Agent.
Transmission by electronic mail (including E-Fax, even if transmitted to the fax
numbers set forth in clause (i) above) shall not be sufficient or effective to
transmit any such notice under this clause (a) unless such transmission is an
available means to post to any E-System.
(c)    Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when received, (iv) if delivered by facsimile, including
E-Fax (other than the posting to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (iv) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article IX shall be effective
until received by the Administrative Agent and no notice, demand, request,
direction or other communication to any Loan Party pursuant to Section 9.1 shall
be effective unless given in accordance with the methods described in clauses
(i) through (iv) (other than by E-Fax) of this Section 10.11(b).
Section 10.12.    Electronic Transmissions. Authorization. Subject to the
provisions of Section 10.11, each of the Administrative Agent, the Borrower, the
Lenders, the Issuing Banks and each of their Related Persons is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. The Borrower and each Secured Party
hereby acknowledges and agrees, and the Borrower shall cause each other Group
Member to acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
(a)    Signatures. Subject to the provisions of Section 10.11, (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E‑Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing,”
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under

-119-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



the provisions of any applicable Requirement of Law requiring certain documents
to be in writing or signed; provided, however, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether any posting to any
E-System or E-Signature has been altered after transmission.
(b)    Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 10.11 and this Section 10.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.
(c)    LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENTS, ANY LOAN PARTY OR ANY OF
THEIR RESPECTIVE RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS
OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION, AND EACH DISCLAIMS ALL LIABILITY
FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE AGENTS,
ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE RELATED PERSONS IN CONNECTION WITH ANY
E‑SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. The Borrower
and each Secured Party agree (and the Borrower shall cause each other Loan Party
to agree) that neither the Agents nor any Loan Party has any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
Section 10.13.    Governing Law. This Agreement, each other Loan Document that
does not expressly set forth its applicable law, and the rights and obligations
of the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
Section 10.14.    Jurisdiction. Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document may be brought in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States for the Southern District of New York and, by execution and
delivery of this Agreement, each party hereto hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The parties hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
(k)    Service of Process. Each party hereto (and, to the extent set forth in
any other Loan Document, each other Loan Party) hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States with respect to
or otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of each party
hereto specified in Section 10.11 (and

-120-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



shall be effective when such mailing shall be effective, as provided therein).
Each party hereto (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(l)    Non-Exclusive Jurisdiction. Nothing contained in this Section 10.14 shall
affect the right of the Agents, any Lender or any Loan Party to serve process in
any other manner permitted by applicable Requirements of Law or the right of any
party hereto to commence legal proceedings or otherwise proceed against any
party hereto, any Loan Party or any of the Collateral in any other jurisdiction.
Section 10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS,
AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
Section 10.16.    Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
Section 10.17.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 10.18.    Entire Agreement. The Loan Documents embody the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter thereof and any prior letter of interest,
commitment letter, fee letter, confidentiality and similar agreements involving
any Loan Party and any of the Agent, any Lender, any Issuing Bank or any of
their respective Affiliates relating to a financing of substantially similar
form, purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).

-121-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Section 10.19.    Use of Name. The Borrower agrees, and shall cause each other
Loan Party to agree, that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than any document filed with
any Governmental Authority relating to a public offering of the Securities of
any Loan Party) using the name, logo or otherwise referring to SG, OneWest Bank,
FSB or of any of their Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least two
Business Days’ prior notice to SG and OneWest Bank, FSB and without the prior
consent of SG and OneWest Bank, FSB except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with SG and
OneWest Bank, FSB prior thereto.
Section 10.20.    Non-Public Information; Confidentiality. Each Lender and each
Issuing Bank acknowledges and agrees that it may receive material non-public
information hereunder concerning the Loan Parties and their Affiliates and
Securities and agrees to use such information in compliance with all relevant
policies, procedures and Contractual Obligations and applicable Requirements of
Laws (including United States federal and state security laws and regulations).
(a)    Each Lender, each Issuing Bank and each Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s prior written consent, (ii)
to Related Persons of such Lender, each Issuing Bank or Agent, as the case may
be, or to any Person that any Issuing Bank causes to issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Lender, Issuing
Bank or Agent, as the case may be, on a non-confidential basis from a source
other than any Loan Party, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority, (v) to the extent necessary or customary for
inclusion in league table measurements or in any tombstone or other advertising
materials (provided that disclosure in any tombstone or other advertising
materials shall be limited to matters previously disclosed in any press release
made by or on behalf of a Loan Party or otherwise consented to in writing by the
Borrower), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify the Borrower or any other Loan Party, (vii) to current or
prospective assignees, SPVs grantees of any option described in Section 10.2(f)
or participants, direct or contractual counterparties to any Secured Hedging
Document or any Hedging Agreement permitted hereunder and to their respective
Related Persons, in each case to the extent such assignees, participants,
counterparties or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 10.20 and (viii) in connection with
the exercise of any remedy under any Loan Document. In the event of any conflict
between the terms of this Section 10.20 and those of any other Contractual
Obligation entered into with any Loan Party (whether or not a Loan Document),
the terms of this Section 10.20 shall govern.
Section 10.21.    USA Patriot Act; OFAC. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender)

-122-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, each other Group Member and each shareholder of the Borrower holding
10% or more of the outstanding common shares, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. In addition, Borrower agrees to (a) ensure that no
Person who owns a controlling interest in or otherwise controls Borrower or any
Subsidiary of Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by OFAC, the
Department of the Treasury or included in any Executive Order of the President
of the United States, (b) not to use or permit the use of proceeds of the
Obligations to violate any of the foreign asset control regulations of the OFAC
or any enabling statute or Executive Order of the President of the United States
relating thereto, and (c) comply, or cause its Subsidiaries to comply, with the
applicable laws.
[SIGNATURE PAGES FOLLOW]



-123-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
CINEDIGM CORP.,
as Borrower






By: /s/ Christopher McGurk    
Name: Christopher McGurk
Title: Chairman & CEO



Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



SOCIÉTÉ GÉNÉRALE, as Administrative Agent






By: /s/ Elaine Khalil    
Name: Elaine Khalil
Title: Managing Director




ONEWEST BANK, FSB, as Collateral Agent






By: /s/ Joseph Woolf    
Name: Joseph Woolf
Title: Executive Vice President

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



SOCIÉTÉ GÉNÉRALE, as Lender






By: /s/ Elaine Khalil    
Name: Elaine Khalil
Title: Managing Director


By:    
Name:    
Title:    




ONEWEST BANK, FSB, as Lender






By: /s/ Joseph Woolf    
Name: Joseph Woolf
Title: Executive Vice President


By:    
Name:    
Title:    




SUNTRUST BANK, as Lender






By: /s/ Michael Vegh    
Name: Michael Vegh
Title: Director







Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule I – Revolving Commitments, Current Revolving Utilization and
Outstanding Initial Term Loans




Lender
Revolving Commitments, Current Revolving Utilization and Outstanding Initial
Term Loans
Total
 
Société Générale
OneWest Bank, FSB
SunTrust Bank
 
Revolving Loan Commitment*
$12,272,727.27
$9,545,454.55
$8,181,818.18
$30,000,000.00
Current Revolving Utilization
$9,317,213.19
$7,246,721.36
$6,211,475.45
$22,775,410.00
Outstanding Initial Term Loans
$10,227,272.73
$7,954,545.45
$6,818,181.82
$25,000,000

* including Current Revolving Utilization



Schedule I to Credit Agreement - Commitments



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule II – Addresses for Notices


If to the Borrower:
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010.
Attention: Adam M. Mizel
Email: amizel@cinedigm.com


If to the Administrative Agent:
Société Générale
245 Park Avenue, 10th Floor
New York, NY 10167
Attention: Elaine Khalil
Tel: 212 – 278 – 6852
Email: Elaine.khalil@sgcib.com


If to the Collateral Agent:
OneWest Bank, FSB
888 E. Walnut St.
Pasadena, CA 91101
Attention: Olga Fomina
Tel: 626 – 535 – 4878
Email: OWB-BBG-NoteDepartment@owb.com


If to the Lenders:
Société Générale
245 Park Avenue, 10th Floor
New York, NY 10167
Attention: Elaine Khalil
Tel: 212 – 278 – 6852
Email: Elaine.khalil@sgcib.com




OneWest Bank, FSB
2450 Broadway Ave, Suite 400
Santa Monica, CA 90404
Attention: Alphonse Lordo
Tel: 310 – 449 – 2338
Email: Alphonse.Lordo@owb.com


SunTrust Bank
303 Peachtree Street NE
Atlanta, CA 30308
Attention: Michael Vegh

Schedule II to Credit Agreement – Addresses for Notices



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Tel: 404 – 658 – 4224
Email: Michael.vegh@suntrust.com







Schedule II to Credit Agreement – Addresses for Notices



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule III – Cinedigm Lockbox Account Details




Holder
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
Cinedigm Corp.
JPMorgan Chase CIDM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
Cinedigm Digital Cinema Corp.
 
 
Debra Williams
646 582-7253
Cinedigm Corp.
JPMorgan Chase Indie Direct
JPMorgan Chase
270 Park Avenue, New York, NY 10017
Vistachiara Productions Inc. dba The Bigger Picture
 
 
Debra Williams
646 582-7253
Holder
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
Cinedigm Entertainment Corp.
Citibusiness Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
 
Patricia Keyser
212-559-5645




Schedule III to Credit Agreement – Central Lockbox Account Details



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 1.1 – Excess Cash Flow Scheduled Payment Exceptions


Shout Factory Payment: $1,000,000, due January 3, 2014, payable pursuant to
paragraph 5 of the Shout Factory Term Sheet (payable by the Borrower on behalf
of the Seller pursuant to the Purchase Agreement).



Schedule 1.1 to Credit Agreement – Excess Cash Flow Scheduled Payment Exceptions



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 4.2 – Governmental Permits


None.



Schedule 4.2 to Credit Agreement – Governmental Permits



--------------------------------------------------------------------------------


Schedule 4.3 – Ownership of Group Members and Subsidiaries
 
Full Legal Name
Jurisdiction of Organization
Organizational Number
Tax Number
Location of Chief Executive Office
Number of Shares of each Class of Stock
Number of Shares Outstanding
Percentage of Outstanding Shares for Each Class Owned
1
Hollywood Software, Inc., d/b/a AccessIT Software
California
C2057090
95-4654162
902 Broadway, 9th Floor
New York, NY 10010


50,000,000
10,000,000
100% by Cinedigm Corp.
2
PLX Acquisition Corp, Inc.


Delaware
4140380
20-5016214
902 Broadway, 9th Floor
New York, NY 10010
1,000
100
100% by Hollywood Software, Inc.
3
ADM Cinema Corporation d/b/a the Pavilion Theatre
Delaware
3900739
20-2260904
902 Broadway, 9th Floor
New York, NY 10010
1,000
1,000
100% by Cinedigm Corp.
4
Vistachiara Productions Inc., d/b/a The Bigger Picture
Delaware
4265961
20-8085399
902 Broadway, 9th Floor
New York, NY 10010


1,000
100
100% by Cinedigm Corp.
5
Vistachiara Entertainment, Inc.
Delaware
4456723
N/A
902 Broadway, 9th Floor
New York, NY 10010


1000
100
100% by Cinedigm Corp.
6
Cinedigm Entertainment Corp.
New York
1463956
13-3578656
902 Broadway, 9th Floor
New York, NY 10010


100
100
100% by Cinedigm Corp.
7
Cinedigm Entertainment Holdings, LLC
Delaware
5411880
46-3866070
902 Broadway, 9th Floor
New York, NY 10010


N/A
N/A
100% by Cinedigm Corp.
8
Access Digital Media, Inc.
Delaware
3621753
20-0037764
902 Broadway, 9th Floor
New York, NY 10010


50,000,000
24,586,169
100% by Cinedigm DC Holdings, LLC
9
Christie/AIX, Inc.
Delaware
3980067
20-3133713
902 Broadway, 9th Floor
New York, NY 10010


4,000,000
755,861
100% by Access Digital Media, Inc.


--------------------------------------------------------------------------------


 
Full Legal Name
Jurisdiction of Organization
Organizational Number
Tax Number
Location of Chief Executive Office
Number of Shares of each Class of Stock
Number of Shares Outstanding
Percentage of Outstanding Shares for Each Class Owned
10
Access Digital Cinema Phase 2, Corp.
Delaware
4443030
26-1444888
902 Broadway, 9th Floor
New York, NY 10010


1,000
100
100% by Cinedigm Corp.
11
Access Digital Cinema Phase 2 B/AIX Corp.
Delaware
4619834
26-4372242
902 Broadway, 9th Floor
New York, NY 10010


1,000
100
100% by Access Digital Cinema Phase 2, Corp.
12
Cinedigm Digital Funding I, LLC
Delaware
4809809
27-2336070
902 Broadway, 9th Floor
New York, NY 10010


N/A
N/A
100% by Christie/AIX, Inc.
13
CDF2 Holdings, LLC
Delaware
4889179
27-3843120
902 Broadway, 9th Floor
New York, NY 10010


N/A
N/A
100% by Access Digital Cinema Phase 2, Corp.
14
Cinedigm Digital Funding 2, LLC
Delaware
5023164
27-3843120
902 Broadway, 9th Floor
New York, NY 10010


N/A
N/A
100% by CDF2 Holdings, LLC
15
Cinedigm Digital Cinema Australia Pty Ltd
Australia
N/A
N/A
902 Broadway, 9th Floor
New York, NY 10010


100
100
100% by Cinedigm Corp.
16
Cinedigm DC Holdings, LLC
Delaware
5290958
46-2100494
902 Broadway, 9th Floor
New York, NY 10010


N/A
N/A
100% by Cinedigm Corp.
17
GVE Newco, LLC
Delaware
5416861
46-3906168
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
N/A
N/A
100% by Cinedigm Entertainment Holdings, LLC







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 4.13 – ERISA


1.    401(k) Plan.
(a)    Cinedigm Digital Cinema Corp.


2.     Health Plans:


(a)     Cinedigm Corp.: Oxford Health Plans, SunLife Dental Plan;
(b)    Hollywood Software, Inc: Anthem Blue Cross, SunLife Dental Plan.

Schedule 4.13 to Credit Agreement – ERISA



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 4.14 – Environmental Matters


None.



Schedule 4.14 to Credit Agreement – Environmental Matters



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 4.16 – Real Property


Leased Property*
 
Address
Owner
 
 
 
 
 
188 Prospect Park W
Brooklyn
NY
11215
Pavilion on the Park LLC c/o Hidrock Realty Inc.
 
 
 
 
 
902 Broadway, 9th Floor
New York
NY
10010
902 Associates c/o Newmark & Co. Real Estate. Inc.
 
 
 
 
 
2049 Century Park East, Suite 1900
Los Angeles
CA
90067
Nuveen Investments/NWQ Investment Management
 
 
 
 
 
5550 Topanga Canyon Blvd., Suite 300
Woodland Hills
CA
91367
LLJ Adler Premier, LLC
 
 
 
 
 
691 N. Squirrel Road
Auburn Hills
MI
48326
Auburn Newco, LLC



* No Real Property owned

Schedule 4.16 to Credit Agreement – Real Property



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 4.18 – Material GVE Agreements, Distribution Agreements and OLC
Agreements
1.
4K Media Inc.

a.
Standard Form Video License, “Yu-Gi-Oh!”, dated as of August 23, 2012

2.
Artina Film Fund, LLC

a.
Short Form Distribution Agreement dated as of December 12, 2012, “The English
Teacher”

b.
Distribution Agreement (with Tribeca Enterprises) for the film entitled “The
English Teacher” dated as of December 12, 2012

3.
Bejuba! Entertainment LLC

a.
Standard Form Video License dated as of August 6, 2013, “Stella and Sam” (not
executed)

b.
Amendment anticipated for the expansion of rights for “Stella and Sam” to add
international SVOD; 15% distribution fee for digital (in negotiations)

4.
Bl!nder Films Limited and Citadel Films Limited

a.
Distribution Agreement dated as of March 20, 2012, as amended, “Citadel”

5.
CCI Releasing, Inc.

a.
Standard Form Video License dated as of April 10, 2013, “Harry and His Bucket
Full of Dinosaurs”

6.
Childs Play Limited (Malta)

a.
Distribution Agreement dated as of November 14, 2012, “Come Out and Play”

7.
Corus Entertainment Inc.

a.
Standard Form Video License dated as of September 10, 2013, “Hot Wheels Battle
Force 5” (not executed)

b.
Standard Form Video License dated as of October 3, 2013, “Beyblade” (not
executed)

8.
Dentsu Inc.

a.
License Agreement dated as of December 15, 2012, “Deltora Quest” (not executed)

9.
Dipper Films, LLC

a.
License Agreement dated as of April 4, 2013, “Our Nixon”

10.
Drafthouse Films, LLC

a.
Standard Form Distribution Agreement dated as of August 1, 2013 (not executed)

11.
EuropaCorp (a French limited liability company)

a.
“22 Bullets” License Agreement dated as of February 12, 2013

12.
Everyman’s Journey, LLC

a.
Distribution Agreement dated as of July 2, 2012, “Don’t Stop Believin’:
Everyman’s Journey”


Schedule 4.18 to Credit Agreement – Material GVE Agreements, Distribution
Agreements and OLC Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



13.
The Film Arcade, LLC

a.
Cinedigm-Film Arcade Co-Acquisition Agreement effective as of March 22, 2013,
“Afternoon Delight” (not executed)

b.
Motion Picture Distribution Agreement between The Film Arcade, LLC and Afternoon
Delight, LLC dated as of March 22, 2013

14.
GKIDS Inc.

a.
Standard Form Video License dated as of February 13, 2012, “Chico & Rita”

b.
Standard Form Video License dated as of February 13, 2012, “A Cat in Paris”

c.
Standard Form Video License, dated as of September 26,  2012, multiple Pictures

d.
Standard Form Video License dated as of February 22, 2013, “From Up on Poppy
Hill”

e.
Standard Form Video License to be dated as of September 23, 2013, “Ernest &
Celestine” (not executed)

f.
Standard Form Video License, “Patema Inverted,” “La Nocturna,” “Welcome To the
Space Show,” “Eleanor's Secret” (in negotiations)

15.
Great Barrington, LLC

a.
License Agreement dated as of May 15, 2012, “In Our Nature”

16.
Haunted, LLC

a.
Short Form Distribution Agreement dated as of October 1, 2013, “Dark House” (not
executed)

17.
The Hive Enterprises, Ltd.

a.
Standard Form Video License dated as of May 31, 2012, “The Hive”

b.
Amendment anticipated for the expansion of rights for “The Hive” to add
international SVOD; $50,000 advance, 50% royalty for digital (in negotiations)

18.
Jim Henson Henson Company

a.
Standard Form Video License dated as of February 19, 2013, as amended

19.
Lindy Hop Pictures, LLC

a.
Distribution Agreement dated September 24, 2012, “Call Me Kuchu”

20.
McCurry Homestead LLC

a.
Distribution Agreement dated as of October 11, 2012, “Dead Man’s Burden”

21.
MV Nepenthes LLC

a.
Short Form Distribution Agreement dated as of October 15, 2012, “Violet and
Daisy”

22.
Namco Bandai Games America

a.
Standard Form Video License dated as of June 3, 3013, “Tekken: Blood Vengeance”
(not executed)

23.
Narco Cultura, LLC

a.
Distribution Agreement dated as of February [__], 2013, “Narco Cultura” (not
executed)


Schedule 4.18 to Credit Agreement – Material GVE Agreements, Distribution
Agreements and OLC Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



24.
Nerd Corps International Distribution Inc.

a.
Standard Form Video License dated as of May 10, 2013, “League of Super Evil”

25.
Nippon Television Corp.

a.
“Hunter X Hunter;” $75,000 advance, 25% royalty for home entertainment, 50% for
digital (in negotiations)

b.
“Berserk;” $50,000 advance, 25% royalty for home entertainment, 50% for digital
(in negotiations)

26.
Parthenon Entertainment Limited, trading as Sky Vision

a.
Standard Form Video License dated as of December 19, 2012, as amended, “Jakers
The Wibbly Pig”

27.
Passion Distribution Ltd.

a.
Standard Form Distribution Agreement dated as of September 20, 2013, “An Idiot
Abroad” (not executed)

b.
Standard Form Distribution Agreement dated as of September 20, 2013, “My
Politician's Husband” (not executed)

c.
Standard Form Video License dated as of September 15, 2013, “Derek” (not
executed)

28.
Production I.G, Inc.

a.
“Ghost in the Machine 2: Innocence;” $50,000 advance, 25% royalty for home
entertainment, 50% for digital (in negotiations)

29.
Radcliffe Pictures, LLC

a.
Distribution Agreement dated as of January 23, 2013, “Absence”

30.
Red Arrow International GmbH

a.
Standard Form Video License dated as of June 17, 2013, “Lilyhammer” (not
executed)

31.
Rooster Teeth Productions LLC

a.
Standard Form Video License dated as of December 7, 2009, as amended

32.
Scholastic

a.
Distribution Agreement Deal Terms dated as of January 1, 2012, “The Magic School
Bus”

b.
Letter Agreement dated as of June 27, 2002, as amended

33.
Serengeti Entertainment Limited

a.
Short Form Distribution Agreement dated as of May 7, 2013, “Penguin King 3D”
a.k.a. “Adventures of the Penguin King”

34.
Short Term Holdings, LLC

a.
Short Form Distribution Agreement dated as of March 25, 2012, “Short Term 12”

35.
Show of Force, LLC

a.
Standard Form Video License dated as of June 28, 2012, “Half the Sky”


Schedule 4.18 to Credit Agreement – Material GVE Agreements, Distribution
Agreements and OLC Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



36.
Tele München Group

a.
“Flashpoint;” 15% distribution fee for digital (in negotiations)

37.
Third Eye Motion Picture Co., Inc.

a.
Video License Agreement dated as of March 22, 2005, as amended, “Paradise Lost:
The Child Murders at Robin Hood Hills”

b.
Video License Agreement dated as of February 12, 2001, as amended, “Paradise
Lost 2: Revelations”

c.
Standard Form Video License dated as of January 12, 2012, “Paradise Lost 3:
Purgatory”

38.
Tipping Point Productions, LLC

a.
Short Form Distribution Agreement dated as of September 24, 2013, “Night Moves”
(not executed)

39.
Toei Animation Inc.

a.
License Agreement dated April 1, 2012, as amended

b.
Exercise of Option to Acquire Rights dated December 17, 2012

c.
License Agreement, Videogram and Digital Distribution Rights, dated as of March
1, 2013, “Zatchbell!!”

d.
License Agreement, Videogram and Digital Distribution Rights dated as of March
1, 2013, “Saint Seiya, The Hades, Omega, The Heavens”

e.
License Agreement, Videogram and Digital Distribution Rights, “Magical Doremi”
(in negotiations)

f.
License Agreement, Videogram and Digital Distribution Rights, “Slam Dunk” (in
negotiations)

40.
Toho Co., Ltd.

a.
“Godzilla versus Mechagodzilla” and “Son of Godzilla;” $60,000 advance, 25%
royalty for home entertainment, 50% for digital (in negotiations)

41.
Tohokushinsha Film Company

a.
“Space Battleship Yamato;” $100,000 advance, 25% royalty for home entertainment,
50% for digital (in negotiations)

b.
“Reideen;” $75,000 advance, 25% royalty for home entertainment, 50% for digital
(in negotiations)

42.
Tribeca Enterprises LLC

a.
Tribeca Film DVD and Digital Distribution agreement dated June 1, 2010, as
amended

43.
TrustNordisk ApS (a Danish private limited company)

a.
Short Form Distribution Agreement dated as of September 25, 2013, “Easy Money 2”
and “Easy Money 3” (not executed)


Schedule 4.18 to Credit Agreement – Material GVE Agreements, Distribution
Agreements and OLC Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



44.
Vertebra Newman Film Company, LLC

a.
Short Form Distribution Agreement dated as of November 15, 2012, as amended,
“Arthur Newman”

45.
The Vivid Unknown, LLC

a.
License Agreement dated as of February 22, 2013, “Visitors”

46.
ZDF Enterprises GmbH

a.
Standard Form Distribution Agreement dated as of July 1, 2010, as amended, “H2O:
Just Add Water”

b.
Standard Form Video License dated as of April 29, 2013, “Wolfblood” and
“Wolfblood Files” (not executed)

c.
Standard Form Video License dated as of May 30, 2013, “Mako Mermaids” (not
executed)

47.
Zodiak Rights Limited

a.
Programme License Agreement dated as of September 24, 2012, as amended, “Being
Human”

b.
License Agreement dated as of December 27, 2012, “My Big Fat Gypsy Wedding”

c.
Standard Form Video License dated as of January 11, 2013, as amended, “Totally
Spies”

d.
Standard Form Video License dated as of January 11, 2013, “The Secret World of
Santa Claus”

Programme License Agreement dated as of June 27, 2013, “Dani’s House” and “Let’s
Play”

Schedule 4.18 to Credit Agreement – Material GVE Agreements, Distribution
Agreements and OLC Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 6.13 – Insurance


Cinedigm Corp.
 
 
 
USI Insurance Services LLC
 
 
902 Broadway, 9th Floor
 
[ny012666425v1publican_image2.gif]




 
 
 
 
 
New York, NY 10010
 
 
 
 
 
 
 
Schedule of Insurance 2012 - 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Effective
Expiration
 
Policy
 
Retention /
Annual
Coverage
Date
Date
Carrier
Number
Limits
Deducitbles
Premium
 
 
 
 
 
 
 
 
Employed Lawyers Liability
 
 
 
 
 
 
 
 
7/12/2013
7/12/2014
Illinois National Ins.
11522619
$ 500,000 Aggregate Limit
$10,000
$5,542
 
 
 
 
 
$ 500,000 Each Claim
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cyber E&O
 
 
 
 
 
 
 
 
7/12/2013
7/12/2014
Illinois National Ins.
11781309
$5,000,000 Aggregate Limit
$100,000
$54,416
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commercial Package
 
 
 
 
 
 
 
Bldg, Pers. Prop. EDP
6/1/2013
6/1/2014
Federal Insurance
35763744
$3,018,500 Blanket Limit#1 Personal Property
$2,500
$45,965
Special Causes of Loss Form
 
 
 
 
Locations 6-10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$3,000,000 Blanket Limit#2 BI/EE
 
 
Equipment Breakdown Included
 
 
 
 
Locations 6,7,9,10
 
 
 
 
 
 
 
 
 
 
EarthQuake- all loc. Except CA
 
 
 
 
$1,000,000 Policy Annual Aggregate Limit
$50,000
 
and non-owned
 
 
 
 
$1,000,000 Premise Annual Aggregate Limit
 
 
 
 
 
 
 
$1,000,000 Per Occurrence Limit
 
 


Schedule 6.13 to Credit Agreement – Insurance



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



 
 
 
 
 
Waiting period per premises/per occurrence
24 Hrs
 
 
 
 
 
 
 
 
 
Flood
 
 
 
 
$1,000,000 Policy Annual Aggregate Limit
$50,000
 
Locations 1 & 2
 
 
 
 
$1,000,000 Premise Annual Aggregate Limit
 
 
 
 
 
 
 
$1,000,000 Per Occurrence Limit
 
 
 
 
 
 
 
Waiting period per premises/per occurrence
24 Hrs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Liability
 
 
 
 
$2,000,000 General Aggregate Limit
 
 
Gross Sales Premises/Product
 
 
 
 
$2,000,000 Products/Completed Aggregate Limit
 
 
Completed Operations
 
 
 
 
$1,000,000 Advertising Injury and Person Injury
 
 


$120,000,000


 
 
 
 
$1,000,000 Each Occurrence Limit
 
 
 
 
 
 
 
$ 10,000 Medical Expenses Limit
 
 
 
 
 
 
 
$1,000,000 Damage to Premises Rented to you
 
 
 
 
 
 
 
General Aggregate applies separately to each loc.
 
 
 
 
 
 
 
 
 
 
Employee Benefits E&O
 
 
 
 
$1,000,000 Aggregate Limit
$1,000
 
Claims made
 
 
 
 
$1,000,000 Each Claim
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commercial Auto
 
 
 
 
 
 
 
Hired/Non-owned Autos Only
6/1/2013
6/1/2014
Chubb Ins. NJ
73523139
$1,000,000 General Liability
$500 Comprehensive
$1,521
 
 
 
 
 
 
$500 Collision
 
 
 
 
 
 
Physical Damage limit
ACV
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Commercial Umbrella
 
 
 
 
 
 
 
 
6/1/2013
6/1/2014
Continental Casualty
L4018268925
$15,000,000 General Aggregate Limit
 
$28,923


Schedule 6.13 to Credit Agreement – Insurance



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



 
 
 
 
 
$15,000,000 Each Occurrencce Limit
 
 
 
 
 
 
 
 
 
 
Workers Compensation
 
 
 
 
 
 
 
 
6/1/2013
6/1/2014
Federal Insurance
71710493
Statutory
 
$67,866
 
 
 
 
 
$1,000,000 Each Accident
 
 
 
 
 
 
 
$1,000,000 Disease per Employee
 
 
 
 
 
 
 
$1,000,000 Disease Policy Limit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Crime
 
 
 
 
 
 
 
 
2/18/2013
2/18/2014
National Union Fire
17010781
$2,000,000 Employee Theft
$20,000
$10,172.00
 
 
 
 
 
$2,000,000 Forgery & Alterations
$20,000
 
 
 
 
 
 
$2,000,000 Inside Money & Securiteis
$20,000
 
 
 
 
 
 
$2,000,000 Inside Robbery or burglary
$20,000
 
 
 
 
 
 
$2,000,000 Outside Premises
$20,000
 
 
 
 
 
 
$2,000,000 Computer Fraud
$20,000
 
 
 
 
 
 
$2,000,000 Funds Transfer Fraud
$20,000
 
 
 
 
 
 
$2,000,000 Money Orders and Counterfeit Paper
$0
 
 
 
 
 
 
 
 
 
Employment Practices Liability
 
 
 
 
 
 
 
 
12/17/2012
12/17/2013
Carolina Casualty
41155599
$5,000,000 Aggregate Limit
$25,000
$33,554.00
 
 
 
 
 
 
 
 
Directors & Officers
 
 
 
 
 
 
 
1st $5mm
11/10/2012
11/10/2013
Berkley Insurance
11148110
$5,000,000 Liability Limit
 


$60,610.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Directors & Officers
 
 
 
 
 
 
 
$5mm x $5mm
11/10/2012
11/10/2013
Allied World Nat.
3050858
$5,000,000 Liability Limit
 


$37,620.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Directors & Officers
 
 
 
 
 
 
 


Schedule 6.13 to Credit Agreement – Insurance



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



$5mm x $10mm
11/10/2012
11/10/2013
Argonaut
MLX760032500
$5,000,000 Liability Limit
 


$32,500.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Directors & Officers
 
 
 
 
 
 
 
$5mm x $15mm
11/10/2012
11/10/2013
North River Ins.
5560085835
$5,000,000 Liability Limit
 
$30,000.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess Directors & Officers
 
 
 
 
 
 
 
$5mm x $20mm
11/10/2012
11/10/2013
Westchester Fire Ins.
G24337807
$5,000,000 Liability Limit
 
$26,500.00
 
 
 
 
 
 
 
 
*The policy descriptions and details contained herein are in the nature of
summaries and should be considered neither as interpretations of insuring
agreements nor as a full detail presentation.
For full details, terms, conditions, exclusions, and insuring agreements,
reference should be made to the specific policies involved. USI Northeast, Inc
does not profess or guarantee the adequacy of the amount(s) of insurance
contained hereon.




Schedule 6.13 to Credit Agreement – Insurance



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 7.1 – Existing Indebtedness


Capital Lease dated August 9, 2002 as modified between Pavillion On The Park,
LLC and ADM Cinema Corporation;


Capital Lease dated as of June 13, 2013 between Cisco Systems Capital
Corporation and Cinedigm Digital Cinema Corp. in the amount financed of $86,182;
 
Capital Lease received for acceptance as of September 30, 2013 between Cisco
Systems Capital Corporation and Cinedigm Digital Cinema Corp. in the amount
financed of $1,393,291;


Capital Lease received for acceptance as of September 20, 2013 between Cisco
Systems Capital Corporation and Cinedigm Digital Cinema Corp. in the amount
financed of $408,416.


Limited Recourse Guaranty Agreement, dated as February 28, 2013 between the
Borrower and Prospect Capital Corporation.

Schedule 7.1 to Credit Agreement – Existing Indebtedness



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 7.2 – Existing Liens


None.

Schedule 7.2 to Credit Agreement – Existing Liens



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 7.3 – Existing Investments


None.

Schedule 7.3 to Credit Agreement – Existing Investments



--------------------------------------------------------------------------------


Schedule 7.18 – Bank Accounts
Cinedigm Corp.
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
1
JPMorgan Chase CIDM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
Cinedigm Digital Cinema Corp.
 
 
Debra Williams
646 582-7253
2
JPMorgan Chase Indie Direct
JPMorgan Chase
270 Park Avenue, New York, NY 10017
Vistachiara Productions Inc. dba The Bigger Picture
 
 
Debra Williams
646 582-7253
3
JPMorgan Chase ADM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
ADM Cinema Corp
 
 
Debra Williams
646 582-7253
Cinedigm Entertainment Corp.
Account Name
Bank Name
Address
Company Name
Acct Number
Routing Number
Relationship Mgr
Phone #
4
Citibusiness Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
 
Patricia Keyser
212-559-5645
5
Citibank CD
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
 
Patricia Keyser
212-559-5645
6
Citibank Payroll - Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
 
Patricia Keyser
212-559-5645
7
Citibank Payroll - Savings
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
New Video Group, Inc.
 
 
Patricia Keyser
212-559-5645
8
Merrill Lynch WCMA
Merrill Lynch
601 Lexington Avenue 47th Floor, New York, NY 10022
New Video Group, Inc.
 
 
Pizzutello Group
800-333-9701





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Schedule 8.1(i) – Intercompany Agreements


1.
Amended and Restated Management Services Agreement, dated February 28, 2013 by
and between Cinedigm Digital Funding I, LLC and Cinedigm Digital Cinema Corp.

2.
Assignment of Phase I MSA made as of February 28, 2013, by Cinedigm Digital
Cinema Corp. in favor of Cinedigm DC Holdings, LLC.

3.
Assignment of Phase II SocGen MSA made as of February 28, 2013, by Cinedigm
Digital Cinema Corp. in favor of Cinedigm DC Holdings, LLC.

4.
Sale and Contribution Agreement, dated May 6, 2010, by and between Cinedigm
Digital Funding I, LLC and Christie/AIX, Inc.

5.
Amended and Restated Software License Agreement, dated February 28, 2013, by and
between Cinedigm Digital Funding I, LLC and Access Digital Media, Inc.

6.
Amended and Restated Software License Agreement, dated February 28, 2013 by and
between Cinedigm Digital Funding I, LLC and Hollywood Software, Inc.

7.
Assignment and Assumption Agreement dated as of May 6, 2010, by and between
Cinedigm Digital Funding I, LLC and Christie/AIX, Inc.

8.
Management Services Agreement, dated as of October 18, 2011, by and among
Cinedigm Digital Funding 2, LLC, CDF2 Holdings, LLC and Cinedigm Digital Cinema
Corp.

9.
Sale and Contribution Agreement, dated as of October 18, 2011, by and among
Access Digital Cinema Phase 2, Corp., Cinedigm Digital Funding 2, LLC and CDF2
Holdings, LLC.

10.
Software License Agreement dated as of October 18, 2011, by and among Access
Digital Media, Inc., Cinedigm Digital Funding 2, LLC, and CDF2 Holdings, LLC.

11.
Software License Agreement dated as of October 18, 2011, by and among Hollywood
Software, Inc., Cinedigm Digital Funding 2, LLC and CDF2 Holdings, LLC.

12.
Management Services Agreement, dated as of February 28, 2013 between Cinedigm
Digital Cinema Australia PTY LTD. and Cinedigm DC Holdings, LLC.

13.
Management Services Agreement, dated as of February 28, 2013 between Access
Digital Cinema Phase 2, Corp. and Cinedigm DC Holdings, LLC (Caribbean).

14.
Management Services Agreement, dated as of February 28, 2013 between Access
Digital Cinema Phase 2, Corp. and Cinedigm DC Holdings, LLC (Exhibitor Buyer).

15.
Assignment and Assumption Agreement, dated as of October 18, 2011, among
Cinedigm Digital Cinema Corp., Access Digital Cinema Phase 2, Corp. and CDF2
Holdings, LLC.


Schedule 8.1(i) to Credit Agreement – Intercompany Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



16.
Assignment and Assumption Agreement, dated as of October 18, 2011, between CDF2
Holdings, LLC, and Cinedigm Digital Funding 2, LLC.

17.
Amended and Restated Management Services Agreement, dated as of February 28,
2013 between B/AIX Corp. and Cinedigm DC Holdings, LLC.


Schedule 8.1(i) to Credit Agreement – Intercompany Agreements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Exhibit A – Form of Assignment
ASSIGNMENT AGREEMENT
Dated: ______ __, 20__
Reference is made to the Amended and Restated Credit Agreement, dated as of
January 8, 2014 (as the same may be amended, supplemented or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among Cinedigm
Corp. (the “Borrower”), certain Lenders party thereto (the “Lenders”), Société
Générale, as Administrative Agent, and OneWest Bank, FSB, as Collateral Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement.
[____________] (the “Assignor”) and [_____________] (the “Assignee”) agree as
follows:
The Assignor acknowledges that upon receipt from Assignee of the sum of
$[____________], the Assignor hereby irrevocably sells and assigns to the
Assignee without recourse to the Assignor, and the Assignee hereby irrevocably
purchases and assumes from the Assignor without recourse to the Assignor, an
undivided [-]% interest in and to all the Assignor’s interests, rights and
obligations under the Credit Agreement, effective as of the Effective Date (such
term being used herein as hereinafter defined), including its Commitments as
follows; provided, however, it is expressly understood and agreed that (x) the
Assignor is not assigning to the Assignee and the Assignor shall retain (i) all
of the Assignor’s rights under Sections 2.16, 2.17 and 2.18 of the Credit
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Effective Date and (ii) any and all amounts paid to the Assignor prior to
the Effective Date and (y) both Assignor and Assignee shall be entitled to the
benefits of Sections 10.3 and 10.4 of the Credit Agreement.
 
Aggregate Amount of Commitment/Letters of Credit/Loans for all Lenders*
Amount of Commitment/ Letters of Credit/Loans Assigned*
Percentage Assigned of Commitment/Letters of Credit/Loans
Revolving Commitment
$
$
   %
Revolving Loans
$
$
   %
Letters of Credit
$
$
   %
Initial Term Loans
$
$
   %
 
$
$
   %



The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Documents or any other instrument or document furnished
pursuant thereto, other than that it is the legal and beneficial owner of the
interest being assigned by it hereby

Exhibit A to Credit Agreement – Form of Assignment



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



and that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto; and (iii) shall attach the
Notes, if any, held by it and if requested by the Assignee, shall request that
the Administrative Agent exchange the existing Notes for new Notes payable to
the Assignee, in the respective amount(s) which reflect the assignment being
made hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).
The Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (ii) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof (if such statements shall have
theretofore been delivered) and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement; (iii) agrees that it will, independently and without
reliance upon the Assignor, any Agent, the Issuing Bank or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Loan Document; (iv) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Agreement as
are delegated to the Administrative Agent and the Collateral Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (v)
agrees that it will be bound by the provisions of the Loan Documents and will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
The effective date for this Assignment Agreement shall be [________ ___], 20__
(the “Effective Date”). Following the execution of this Assignment Agreement by
the Assignee and the Assignor, it will be delivered [(together with the
processing and recording fee of $3,500 to be paid to the Administrative Agent
pursuant to Section 10.2(c) of the Credit Agreement) to the Administrative Agent
for the consent of the Administrative Agent (and the consent of the Borrower as
provided in the Credit Agreement)] and for acceptance and recording by the
Administrative Agent.
Upon receipt of the consents required by the Credit Agreement and acceptance and
recording by the Administrative Agent, from and after the Effective Date, (i)
the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (ii) the Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Loan Documents (and if this Assignment Agreement covers all or the
remaining portion of the Assignor’s rights and obligations under the Loan
Documents, the Assignor shall cease to be a party thereto).
Upon the acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments in respect
of the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee whether such amounts have accrued prior to
the Effective Date or accrue subsequent to the Effective Date. The

Exhibit A to Credit Agreement – Form of Assignment



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



Assignor and Assignee shall make all appropriate adjustments in payments made by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.
THIS ASSIGNMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK.
This Assignment Agreement may be executed in counterparts, each of which shall
be deemed to constitute an original, but all of which when taken together shall
constitute one and the same instrument.
[Remainder of page left intentionally blank]



Exhibit A to Credit Agreement – Form of Assignment



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY CINEDIGM CORP. OF CERTAIN PORTIONS OF THIS
AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934.



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be duly executed by their respective duly authorized officers.
 
[ASSIGNOR]
 
 
 
 
 
By:    
 
Name:
 
Title:
 
 
 
[ASSIGNEE]
 
 
 
 
 
By:    
 
Name:
 
Title:
 
 
 
 
CONSENTED TO:


[SOCIÉTÉ GÉNÉRALE, as Administrative Agent
 
By:    
Name:
Title:


[-], as Issuing Bank
 
By:    
Name:
Title:




CINEDIGM CORP., as Borrower
 
By:    
Name:
Title:]





Exhibit B-1 – Form of Term Note
PROMISSORY NOTE




Lender: [NAME OF LENDER]    New York, New York
Principal Amount: $                                        ,




FOR VALUE RECEIVED, the undersigned, Cinedigm Corp. (the “Borrower”), hereby
promises to pay to the Lender set forth above (the “Lender”) the Principal
Amount set forth above, or, if less, the aggregate unpaid principal amount of
the Term Loan (as defined in the Credit Agreement referred to below) made by
Lender to the Borrower on the date hereof, payable at such times and in such
amounts as are specified in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date made until such principal amount is paid in full, payable at
such times and at [insert applicable Eurodollar Rate or Base Rate]. [The
Interest Period for such Term Loan shall be [one month][two months][three
months] and interest shall be payable on the last day of each Interest
Period][Interest accrued on such principal amount shall be payable on the last
Business Day of each Fiscal Quarter]. Demand, diligence, presentment, protest
and notice of non-payment and protest are hereby waived by the Borrower.


Both principal and interest are payable in Dollars to the Administrative Agent
to such account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing in immediately
available funds.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of January 8, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, certain Lenders party
thereto, Société Générale, as Administrative Agent, and OneWest Bank, FSB, as
Collateral Agent. Capitalized terms used herein without definition are used as
defined in the Credit Agreement.


The Credit Agreement, among other things, (a) provides for the making of a Term
Loan by the Lender to the Borrower in an aggregate amount equal to the Principal
Amount set forth above, the indebtedness of the Borrower resulting from such
Term Loan being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
1.5 (Interpretation), 10.14(a) (Submission to Jurisdiction) and 10.15 (Waiver of
Jury Trial) thereof.


This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


[Remainder of page left intentionally blank]


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.


CINEDIGM CORP.,
as Borrower


By:
    

Name:
Title:


Exhibit B-2 – Form of Revolving Note
PROMISSORY NOTE




Lender: [NAME OF LENDER]    New York, New York
Principal Amount: $                                        ,




FOR VALUE RECEIVED, the undersigned, Cinedigm Corp. (the “Borrower”), hereby
promises to pay to the Lender set forth above (the “Lender”) the Principal
Amount set forth above, or, if less, the aggregate unpaid principal amount of
all Revolving Loans (as defined in the Credit Agreement referred to below) of
the Lender to the Borrower, payable at such times and in such amounts as are
specified in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at [insert applicable Eurodollar Rate or Base Rate].
[The Interest Period for such Term Loan shall be [one month][two months][three
months] and interest shall be payable on the last day of each Interest
Period][Interest accrued on such principal amount shall be payable on the last
Business Day of each Fiscal Quarter]. Demand, diligence, presentment, protest
and notice of non-payment and protest are hereby waived by the Borrower.


Both principal and interest are payable in Dollars to the Administrative Agent
to such account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing in immediately
available funds.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Amended and Restated Credit Agreement, dated as of January 8, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, certain Lenders party
thereto, Société Générale, as Administrative Agent, and OneWest Bank, FSB, as
Collateral Agent. Capitalized terms used herein without definition are used as
defined in the Credit Agreement.


The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount equal to
the Principal Amount set forth above, the indebtedness of the Borrower resulting
from such Revolving Loans being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of the unpaid principal amount of
this Note upon the happening of certain stated events and also for prepayments
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions specified therein.


This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
1.5 (Interpretation), 10.14(a) (Submission to Jurisdiction) and 10.15 (Waiver of
Jury Trial) thereof.


This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


[Remainder of page left intentionally blank]




IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.


CINEDIGM CORP.,
as Borrower


By:
    

Name:
Title:




Exhibit C – Form of Notice of Borrowing
NOTICE OF BORROWING
[Date]




Société Générale,
as Administrative Agent for the Lenders parties to the Credit Agreement referred
to below


Ladies and Gentlemen:


1.    Reference is made to that certain Amended and Restated Credit Agreement
dated as of January 8, 2014 (as amended, supplemented or otherwise modified, the
“Credit Agreement”), among the Borrower, certain Lenders parties thereto,
Société Générale, as Administrative Agent, and OneWest Bank, FSB, as Collateral
Agent. Unless otherwise indicated, all terms defined in the Credit Agreement
have the same respective meanings when used herein.


2.    Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby
irrevocably requests a Borrowing on the following terms:


(i)
The Business Day of the Borrowing is _________ __, 20[-].



(ii)
The aggregate amount of the Borrowing is $_________, of which $________ shall be
requested as Incremental Term Loans and $________ shall be requested as
Revolving Loans.



(iii)
The Incremental Term Loans are requested as [Base Rate Loans][Eurodollar Rate
Loans] and the Revolving Loans are requested as [Base Rate Loans][Eurodollar
Rate Loans]. [The initial Interest Period shall be [-] months.]



(iv)
[With regards to the Revolving Loans:



a.
The Revolving Borrowing Base effective as of the date hereof is: $[-].

b.
Before giving effect to the Borrowing, the aggregate outstanding amount of the
Revolving Loans as of the date hereof is: $[-].

c.
The pro forma aggregate outstanding amount of the Revolving Loans after giving
effect to the Borrowing shall be: $[-].]



(v)
The account into which each Loan is to be made is: _________________ maintained
at _________.







3.    The Borrower hereby certifies that:


(i)
The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
any such representations and warranties qualified as to materiality, in all
respects) on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).



(ii)
No Default shall have occurred and be continuing or would occur after giving
effect to such Borrowing.





Very truly yours,


CINEDIGM CORP.


By___________________________
Name:
Title:




Exhibit D – Form of Notice of Conversion or Continuation
NOTICE OF CONVERSION OR CONTINUATION
[Date]




Société Générale,
as Administrative Agent for the Lenders parties to the Credit Agreement referred
to below


Ladies and Gentlemen:


1.    Reference is made to that certain Amended and Restated Credit Agreement
dated as of January 8, 2014 (as amended, supplemented or otherwise modified, the
“Credit Agreement”), among the Borrower, certain Lenders parties thereto and
Société Générale, as Administrative Agent, and OneWest Bank, FSB, as Collateral
Agent. Unless otherwise indicated, all terms defined in the Credit Agreement
have the same respective meanings when used herein.


2.    The Borrower hereby gives you irrevocable notice, pursuant to Section 2.11
of the Credit Agreement of its request for the following:


(i)
a continuation, on [-], as Eurodollar Rate Loans having an Interest Period of
[-] months of Eurodollar Rate [Term Loans][Revolving Loans] in an aggregate
outstanding principal amount of $[-] having an Interest Period ending on the
proposed date for such continuation;



(ii)
a conversion, on [-], to Base Rate Loans of Eurodollar Rate [Term
Loans][Revolving Loans] in an aggregate principal amount of $[-]; and



(iii)
a conversion, on [-], to Eurodollar Rate Loans having an Interest Period of [-]
months of Base Rate [Term Loans][Revolving Loans] in an aggregate principal
amount of $[-].



3.    In connection herewith, the Borrower hereby certifies that no Default
shall have occurred and be continuing on the date hereof, both before and after
giving effect to any Loan to be made or Letter of Credit to be issued on or
before any date for any proposed conversion or continuation set forth above.






Very truly yours,


CINEDIGM CORP.


By___________________________
Name:
Title:


 
Exhibit E – Form of Compliance Certificate
CERTIFICATE


This certificate is delivered pursuant to Section 6.1(d) of the Amended and
Restated Credit Agreement dated as of January 8, 2014 (the “Loan Agreement”)
among Cinedigm Corp. (the “Borrower”), certain Lenders party thereto, Société
Générale, as Administrative Agent, and OneWest Bank, FSB, as Collateral Agent.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.


The undersigned, being the __________________ of the Borrower and being
authorized to issue this certificate, hereby certifies pursuant to Section
6.1(d) of the Credit Agreement that such Responsible Officer of the Borrower is
familiar with the Credit Agreement and that, in accordance with each of the
following sections of the Credit Agreement, each of the following is true on the
date hereof:


(A)    In accordance with Section 6.1(d) of the Credit Agreement, attached
hereto as Annex I are the ratios for and calculations used to determine the
[Consolidated Leverage Ratio] [Consolidated Fixed Charge Coverage Ratio] and
Minimum Consolidated Adjusted EBITDA with respect to the trailing [-]-month
period ending [-], 20[-]], demonstrating compliance with the financial covenants
contained in Article V of the Credit Agreement.


(B)    In accordance with Section 6.1(d) of the Credit Agreement, Annex II sets
forth in reasonable detail the amount of Consolidated Capital Expenditures made
during the [Fiscal Quarter][Fiscal Year] most recently ended.


(C)    In accordance with Section 6.1(d) of the Credit Agreement, attached
hereto as Annex III are the calculations used to determine Excess Cash Flow for
the [Fiscal Quarter][Fiscal Year] most recently ended.


(D)    In accordance with Section 6.1(d) of the Credit Agreement, attached
hereto as Annex IV are: (i) the most recently delivered Accounts Report, (ii)
the most recently delivered Inventory Log; and (iii) the detailed calculations
demonstrating compliance with the Revolving Borrowing Base.


(E)    In accordance with Section 6.1(d) of the Credit Agreement, the amount of
Consolidated Net Outstanding Content Advances for the Fiscal Quarter most
recently ended is $[-], and since the Initial Closing Date, the aggregate amount
of Consolidated Net Outstanding Content Advances is $[-], and attached hereto as
Annex V are the details computing such amounts.




(F)    In accordance with Section 6.1(d) of the Credit Agreement, no Default is
continuing as of the date hereof[, except as provided for on Annex VI attached
hereto, with respect to each of which the Borrower proposes to take the actions
set forth on Annex VI].


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of [-].


CINEDIGM CORP.
                        
By___________________________
Name:
Title:




Annex I to Compliance Certificate
[Cinedigm to set forth ratios and calculations for Consolidated Leverage Ratio,
Consolidated Fixed Charge Coverage Ratio and Minimum Consolidated Adjusted
EBITDA]


Annex II to Compliance Certificate
[Cinedigm to set forth details for Consolidated Capital Expenditures]


Annex III to Compliance Certificate
[Cinedigm to set forth calculations for Excess Cash Flow]


Annex IV to Compliance Certificate
[Cinedigm to attach the Accounts Report, Inventory Log and calculations for the
Revolving Borrowing Base]


Annex V to Compliance Certificate
[Cinedigm to set forth report on Consolidated Net Outstanding Content Advances]


Annex VI to Compliance Certificate
[Cinedigm to set forth details for proposed actions with respect to Default]




Exhibit F – Form of Guaranty Agreement




GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of October 17,
2013, by each of the signatories hereto and each of the other entities which
becomes a party hereto pursuant to Section 23 hereof (each of such signatories
and other entities, a “Guarantor” and collectively, the “Guarantors”), in favor
of SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower is entering into that certain Credit Agreement, dated as
of October 17, 2013 (the “Credit Agreement”), by and among the Borrower, the
lenders thereunder from time to time (collectively, the “Lenders”), the
Administrative Agent and Société Générale, as Collateral Agent for the Lenders
(in such capacity, the “Collateral Agent”), pursuant to which the Lenders have
agreed to extend the senior secured credit facilities to the Borrower for the
purposes, and on the terms and subject to the conditions, set forth in the
Credit Agreement;
WHEREAS, in order to induce the Lenders, the Collateral Agent and the
Administrative Agent to enter into the Credit Agreement, each Guarantor is
willing to guarantee the Obligations of the Borrower under the Loan Documents
and the Secured Hedging Documents (together, the “Guaranty Documents”);
WHEREAS, the Lenders are willing to make and maintain the senior secured credit
facilities, but only upon the condition, among others, that the Guarantors shall
have executed and delivered this Guaranty Agreement; and
WHEREAS, all of the Guarantors expect to realize direct and indirect benefits as
the result of the availability of the aforementioned senior secured credit
facilities to the Borrower, as the result of financial or business support that
will be provided to the Guarantors by the Borrower.
NOW, THEREFORE, in consideration of the above recitals, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions; Interpretation. Unless otherwise defined herein, all
capitalized terms used in this Guaranty Agreement not otherwise defined herein
shall have the respective meanings assigned to them in the Credit Agreement. The
rules of interpretation set forth in Article I of the Credit Agreement apply to
this Guaranty Agreement mutatis mutandis. References in this Guaranty Agreement
to “Sections” are to sections herein unless otherwise indicated.
SECTION 2.     The Guarantee.
(a)    Each Guarantor hereby absolutely, irrevocably and unconditionally
guarantees the full and punctual payment of (i) the Obligations (including
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity thereof and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Loan Party thereunder whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding), when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) all other amounts payable by the Borrower from
time to time to any of the Lenders, the Collateral Agent, the Administrative
Agent, any Issuing Bank or the Secured Hedging Counterparties (together, the
“Guaranteed Parties”) under the Guaranty Documents, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including to the extent provided therein all reasonable
fees and disbursements of counsel to any Guaranteed Party that are required to
be paid by the Borrower pursuant to the terms of any Guaranty Document) and
(iii) performance of the Obligations of the Borrower in each case strictly in
accordance with their terms (collectively, the “Guaranteed Obligations”). Upon
failure by the Borrower to pay punctually any of the Guaranteed Obligations,
each Guarantor agrees that it shall forthwith on demand pay the amount not so
paid at the place and in the manner specified in any Guaranty Document, as the
case may be. This guaranty is absolute, irrevocable and unconditional in nature
and is made with respect to any and all Guaranteed Obligations now existing or
in the future arising. Each Guarantor’s liability under this Guaranty Agreement
shall continue until full satisfaction of all Guaranteed Obligations. This
guaranty is a guarantee of due and punctual payment and performance and not of
collectibility.
(b)    If under any Requirement of Law (including state and Federal fraudulent
transfer laws), the Guaranteed Obligations of any Guarantor under Section 2(a)
would otherwise be held or determined to be void, invalid or unenforceable or if
the claims of the Guaranteed Parties in respect of such Guaranteed Obligations
would be subordinated to the claims of any other creditors on account of such
Guarantor’s liability under Section 2(a), then, notwithstanding any other
provision of this Guaranty Agreement to the contrary, the amount of the
liability of such Guarantor shall, without any further action by the Guarantors
or any Guaranteed Party, be automatically limited and reduced to the highest
amount which is valid and enforceable and not subordinated to the claims of
other creditors as determined in such action or proceeding.
(c)    Notwithstanding anything to the contrary contained in this Guaranty
Agreement or in any other document, instrument or agreement between or among any
Guaranteed Party, the Borrower, any Guarantor or any third party, the
obligations of each Guarantor with respect to the Guaranteed Obligations shall
be joint and several with each other Guarantor and any other Person that now or
hereafter executes a guaranty of any of the Guaranteed Obligations separate from
this Guaranty Agreement.
(d)    The Administrative Agent may bring and prosecute a separate action or
actions against any Guarantor whether or not the Borrower, any other Guarantor
or any other Person is joined in any such action or a separate action or actions
are brought against the Borrower, any other Guarantor, any other Person or any
collateral for all or any part of the Guaranteed Obligations. The obligations of
each Guarantor under, and the effectiveness of, this Guaranty Agreement are not
conditioned upon the existence or continuation of any other guarantee (including
any letter of credit) of all or any part of the Guaranteed Obligations. By its
acceptance hereof, each Guaranteed Party agrees that this Guaranty Agreement may
be enforced only by action of the Administrative Agent in accordance with the
terms of the Guaranty Documents and that no Guaranteed Party shall have any
right individually to seek to enforce this Guaranty Agreement.
(e)    To the fullest extent not prohibited by any Requirement of Law, each
Guarantor hereby waives all right of revocation with respect to the Guaranteed
Obligations.
(f)    Each Guarantor hereby agrees that, between it and the Guaranteed Parties,
the obligations of the Borrower under the Guaranty Documents may be declared to
be forthwith (or may become automatically) due and payable as provided in
therein for purposes of this Section 2 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations becoming due
and payable as against the Borrower) and that, in the event of such declaration
(or such obligation being deemed due and payable), such obligations (whether or
not due and payable by the Borrower) shall forthwith become due and payable for
purposes of this Section 2.
SECTION 3.     Acknowledgments, Waivers and Consents. Each Guarantor
acknowledges that the obligations undertaken by it under this Guaranty Agreement
involve the guarantee of obligations of Persons other than such Guarantor and
that such obligations are absolute, irrevocable and unconditional under any and
all circumstances. In full recognition and in furtherance of the foregoing, each
Guarantor agrees that:
(a)    Without affecting the enforceability or effectiveness of this Guaranty
Agreement in accordance with its terms, without affecting, limiting, reducing,
discharging or terminating the liability of any Guarantor or the rights,
remedies, powers and privileges of the Guaranteed Parties under this Guaranty
Agreement and without modifying the rights or obligations of the Borrower under
the Guaranty Documents, the Guaranteed Parties may, at any time and from time to
time and without notice or demand of any kind or nature whatsoever:
(i)    amend, supplement, modify, extend, renew, waive, accelerate or otherwise
change the time for payment or performance of, or the terms of, all or any part
of the Guaranteed Obligations (including any increase or decrease in the
principal portion of, or rate or rates of interest on, all or any part of the
Guaranteed Obligations);
(ii)    amend, supplement, modify, extend, renew, waive or otherwise change, or
enter into or give, any Loan Document or any agreement, security document,
guarantee, approval, consent or other instrument with respect to all or any part
of the Guaranteed Obligations, any Guaranty Document or any such other
instrument or any term or provision of the foregoing;
(iii)    accept or enter into new or additional agreements, security documents,
guarantees (including letters of credit) or other instruments in addition to, in
exchange for or relative to any Guaranty Document, all or any part of the
Guaranteed Obligations or any collateral now or in the future serving as
security for the Guaranteed Obligations;
(iv)    accept or receive (including from any other Guarantor or other Person)
partial payments or performance on the Guaranteed Obligations (whether as a
result of the exercise of any right, remedy, power or privilege or otherwise);
(v)    accept, receive and hold any additional collateral for all or any part of
the Guaranteed Obligations (including from any other Guarantor or other Person);
(vi)    release, reconvey, terminate, waive, abandon, allow to lapse or expire,
fail to perfect, subordinate, exchange, substitute, transfer, foreclose upon or
enforce any collateral, security documents or guarantees (including letters of
credit or the obligations of any other Guarantor or other Person) for or
relative to all or any part of the Guaranteed Obligations;
(vii)    apply any collateral or the proceeds of any collateral or guarantee
(including any letter of credit or the obligations of any other Guarantor or
other Person) to all or any part of the Guaranteed Obligations in such manner
and extent as any Guaranteed Party may in its discretion determine, but not
inconsistent with the Loan Documents;
(viii)    release any Person (including any other Guarantor or other Person)
from any personal liability with respect to all or any part of the Guaranteed
Obligations;
(ix)    settle, compromise, release, liquidate or enforce upon such terms and in
such manner as any Guaranteed Party may determine or as any Requirement of Law
may dictate all or any part of the Guaranteed Obligations or any collateral on
or guarantee of (including any letter of credit issued with respect to) all or
any part of the Guaranteed Obligations (including with any other Guarantor or
other Person);
(x)    consent to any merger or consolidation of, the sale of substantial assets
by, or other restructuring or termination of the existence of the Borrower or
any other Person (including any other Guarantor or other Person);
(xi)    proceed against the Borrower, such Guarantor, any other Guarantor or any
other Person (including any issuer of any letter of credit issued with respect
to) all or any part of the Guaranteed Obligations or any collateral provided by
any Person and exercise the rights, remedies, powers and privileges of the
Guaranteed Parties under the Guaranty Documents or otherwise in such order and
such manner as any Guaranteed Party may, in its discretion, determine, without
any necessity to proceed upon or against or exhaust any collateral, right,
remedy, power or privilege before proceeding to call upon or otherwise enforce
this Guaranty Agreement as to such Guarantor;
(xii)    foreclose upon any deed of trust, mortgage or other instrument creating
or granting Liens on any interest in real property by judicial or nonjudicial
sale or by deed in lieu of foreclosure, bid any amount or make no bid in any
foreclosure sale or make any other election of remedies with respect to such
Liens or exercise any right of set-off;
(xiii)    obtain the appointment of a receiver with respect to any collateral
for all or any part of the Guaranteed Obligations and apply the proceeds of such
receivership as any Guaranteed Party may in its discretion determine (it being
agreed that nothing in this clause (xiii) shall be deemed to make any Guaranteed
Party a party in possession in contemplation of law, except at its option);
(xiv)    amend, supplement, modify, alter or release the subordination of any
junior or subordinated indebtedness or any security thereof;
(xv)    enter into such other transactions or business dealings with the
Borrower, any Subsidiary or Affiliate of the Borrower or any other Guarantor or
other Person as any Guaranteed Party may desire; and
(xvi)    do all or any combination of the actions set forth in this
Section 3(a).
(b)    The enforceability and effectiveness of this Guaranty Agreement and the
liability of each Guarantor, and the rights, remedies, powers and privileges of
the Guaranteed Parties, under this Guaranty Agreement shall not be affected,
limited, reduced, discharged or terminated, and such Guarantor hereby expressly
waives to the fullest extent not prohibited by any Requirement of Law any
defense now or in the future arising (other than that the Guaranteed Obligations
have been paid in full in cash), by reason of:
(i)    the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Guaranty Document or any agreement, security
document, guarantee or other instrument relative to all or any part of the
Guaranteed Obligations;
(ii)    any disability or other defense with respect to all or any part of the
Guaranteed Obligations of the Borrower, or any other Guarantor or other Person
(including any issuer of any letters of credit), including the effect of any
statute of limitations that may bar the enforcement of all or any part of the
Guaranteed Obligations or the obligations of any such other Guarantor or other
Person;
(iii)    the illegality, invalidity or unenforceability of any security or
guarantee (including any letter of credit) for all or any part of the Guaranteed
Obligations or the lack of perfection or continuing perfection or failure of the
priority of any Lien on any collateral for all or any part of the Guaranteed
Obligations;
(iv)    the cessation, for any cause whatsoever, of the liability of the
Borrower or any other Guarantor or other Person (other than, subject to
Section 4, by reason of the full payment and performance of all Guaranteed
Obligations);
(v)    any failure of any Guaranteed Party to marshal assets in favor of the
Borrower or any other Person (including any other Guarantor), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against the Borrower,
any other Guarantor or any other Person or to take any action whatsoever to
mitigate or reduce such Guarantor’s liability under this Guaranty Agreement, no
Guaranteed Party being under any obligation to take any such action
notwithstanding the fact that all or any part of the Guaranteed Obligations may
be due and payable and that the Borrower or any other Guarantor may be in
default of its obligations under any Guaranty Document;
(vi)    any failure of any Guaranteed Party to give notice of sale or other
disposition of any collateral (including any notice of any judicial or
nonjudicial foreclosure or sale of any interest in real property serving as
collateral for all or any part of the Guaranteed Obligations) for all or any
part of the Guaranteed Obligations to the Borrower, Guarantor or any other
Person or any defect in, or any failure by Guarantor or any other Person to
receive, any notice that may be given in connection with any sale or disposition
of any collateral;
(vii)    any failure of any Guaranteed Party to comply with any Requirement of
Law in connection with the sale or other disposition of any collateral for all
or any part of the Guaranteed Obligations;
(viii)    any judicial or nonjudicial foreclosure or sale of, or other election
of remedies with respect to, any interest in real property or other collateral
serving as security for all or any part of the Guaranteed Obligations, even
though such foreclosure, sale or election of remedies may impair the subrogation
rights of Guarantor or may preclude such Guarantor from obtaining reimbursement,
contribution, indemnification or other recovery from the Borrower, any other
guarantor or any other Person and even though the Borrower may not, as a result
of such foreclosure, sale or election of remedies, be liable for any deficiency;
(ix)    any act or omission of any Guaranteed Party or any other Person that
directly or indirectly results in or aids the discharge or release of the
Borrower or any other guarantor of all or any part of the Guaranteed Obligations
or any security or guarantee for all or any part of the Guaranteed Obligations
by operation of law or otherwise;
(x)    any Requirement of Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation;
(xi)    the possibility that the obligations of the Borrower to Guaranteed
Parties may at any time and from time to time exceed the aggregate liability of
such Guarantor under this Guaranty Agreement;
(xii)    any counterclaim, set-off or other claim which the Borrower or any
other guarantor has or alleges to have with respect to all or any part of the
Guaranteed Obligations;
(xiii)    any failure of any Guaranteed Party to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person;
(xiv)    the election by any Guaranteed Party in any bankruptcy proceeding of
any Person, of the application or nonapplication of Section 1111(b)(2) of Title
11 of the United States Code (the “Bankruptcy Code”);
(xv)    any extension of credit or the grant of any Lien under Section 364 of
the Bankruptcy Code;
(xvi)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(xvii)    any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person;
(xviii)    the avoidance of any Lien in favor of any Guaranteed Party for any
reason;
(xix)    any change in the limited liability company existence, structure or
ownership of the Borrower or the bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against the Borrower, any Guarantor or any other Person,
including any discharge of, or bar or stay against collecting, all or any part
of the Guaranteed Obligations (or any interest on all or any part of the
Guaranteed Obligations) in or as a result of any such proceeding;
(xx)    any failure by any Guaranteed Party to enforce the subordination of any
junior or subordinated indebtedness or any security thereof; or
(xxi)    any action taken by any Guaranteed Party, whether similar or dissimilar
to any of the foregoing, that is authorized by this Section 3 or otherwise in
this Guaranty Agreement or by any other provision of any Guaranty Document or
any omission to take any such action.
SECTION 4.     Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until all amounts payable by the Borrower under the Guaranty
Documents shall have been indefeasibly paid in full in cash (other than
contingent indemnity obligations to the extent no claim has been asserted). The
obligations of each Guarantor under this Guaranty Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower, any other guarantor or any other Person or any
other application of funds (including the proceeds of any collateral for all or
any part of the Guaranteed Obligations) in respect of all or any part of the
Guaranteed Obligations is rescinded or must be otherwise restored by any
Guaranteed Party, whether as a result of any proceedings in bankruptcy,
reorganization or otherwise and each Guarantor agrees that it will jointly and
severally indemnify each Guaranteed Party on demand for all costs and expenses
(including fees and expenses of counsel) incurred by such Guaranteed Party in
connection with such rescission or restoration.
SECTION 5.     Waiver by Guarantor. Each Guarantor hereby waives (a) any right
of redemption with respect to any collateral after the sale thereof (except as
shall be required by any Requirement of Law that cannot be waived), and all
rights, if any, of marshalling of collateral or security for the Guaranteed
Obligations and (b) any right (except as shall be required by any Requirement of
Law that cannot be waived) to require any Guaranteed Party to (i) proceed
against the Borrower, any other Guarantor or any other Person, (ii) proceed
against or exhaust any other collateral or security for any of the Guaranteed
Obligations or (iii) pursue any remedy in any Guaranteed Party’s power
whatsoever. If, notwithstanding the intent of the parties that the terms of this
Guaranty Agreement shall control in any and all circumstances, any of the
foregoing waivers or consents are determined to be unenforceable under any
Requirement of Law, such waivers and consents shall be effective to the maximum
extent not prohibited by any Requirement of Law. Each Guarantor hereby waives
any defense based on or arising out of any defense of the Borrower, any other
Guarantor or any other Person other than indefeasible payment in full in cash of
the Obligations, including any defense based on or arising out of the disability
of the Borrower, any other Guarantor or any other Person, or the enforceability
of the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Borrower or any other Guarantor other than
indefeasible payment in full in cash of the Obligations. Each Guaranteed Party
may exercise any right or remedy it may have against the Borrower, any other
Guarantor or any other Person, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder (except to the extent the
Obligations have been indefeasibly paid in full in cash. Each Guarantor waives
all rights and defenses arising out of an election of remedies by a Guaranteed
Party, even though that election of remedies, such as nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed such
Guarantor’s rights of subrogation and reimbursement against the Borrower.
SECTION 6.     Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Guaranty Documents is stayed upon
the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranty Documents
nonetheless shall be payable by each Guarantor hereunder forthwith on demand by
the Administrative Agent.
SECTION 7.     Set-Off. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to any
Guarantor, any such notice being expressly waived by each Guarantor to the
extent permitted by applicable law, upon any amount being due and unpaid by any
Guarantor to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Guarantor. Each Lender
agrees promptly to notify the relelvant Guarantor and the Administrative Agent
of any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application or give any Guarantor any cause of action or right to damages or any
other remedy against such Lender, any other Lender or the Administrative Agent.
SECTION 8.     Representations, Warranties and Covenants of the Guarantors.
(a)    As of the date hereof, the date any Guarantor becomes a party hereto, and
as of the date of each Borrowing and each issuance of a Letter of Credit, each
Guarantor represents and warrants that each of the representations and
warranties applicable to it under the Credit Agreement are true and correct in
all respects as if made by such Guarantor.
(b)    Each Guarantor agrees to comply with and be bound by each of the
covenants, agreements and conditions in the Credit Agreement applicable to it as
if such Guarantor were a party to the Credit Agreement.
SECTION 9.     Subrogation. Each Guarantor hereby agrees that, until the
indefeasible payment in full in cash of all Guaranteed Obligations, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 2, whether by subrogation, reimbursement, contribution or
otherwise, against the Borrower or any other guarantor of any of the Guaranteed
Obligations
SECTION 10.     Notices. All notices and other communications hereunder to any
party hereto shall be given or made in the manner provided in the Credit
Agreement to such party at its address set forth therein, or in the case of any
Guarantor, in care of the Borrower at its address set forth therein, or in the
case of any party hereto, to such other address as such party may have provided
by notice to the other parties hereto
SECTION 11.     No Waivers. No failure or delay by any Guaranteed Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in the Guaranty Documents shall be cumulative
and not exclusive of any rights or remedies provided by any Requirement of Law.
SECTION 12.     Successors and Assigns. This Guaranty Agreement shall be binding
upon each Guarantor and its successors and assigns. No Guarantor may assign or
transfer its rights or obligations under this Guaranty Agreement without the
prior consent of the Administrative Agent. Any attempted assignment or transfer
in violation of this Section 12 shall be null and void.
SECTION 13.     Expenses, Etc. Each Guarantor agrees to pay or to reimburse the
Guaranteed Parties for all costs and expenses (including fees and expenses of
counsel) that may be incurred by any Guaranteed Party in any effort to enforce
any of the obligations of the Guarantors under this Guaranty Agreement, whether
or not any lawsuit is filed, including all such costs and expenses (and
attorneys’ fees and expenses) incurred by the Guaranteed Parties in any
bankruptcy, reorganization, workout or similar proceeding.
SECTION 14.     Amendments, Etc. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Guaranty Agreement may
in any event be effective unless signed by the Guarantors and the Administrative
Agent with the written approval or upon the instructions of the required number
of Lenders or the relevant affected Secured Hedging Counterparty as set forth in
Section 10.1 of the Credit Agreement.
SECTION 15.     Survival. All representations and warranties made in this
Guaranty Agreement or in any certificate or other document delivered pursuant to
or in connection with this Guaranty Agreement shall survive the execution and
delivery of this Guaranty Agreement or such certificate or other document (as
the case may be) or any deemed repetition of any such representation or
warranty.
SECTION 16.     Entire Agreement. The Guaranty Agreement constitutes the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.     Severability. Any provision of this Guaranty Agreement being
held illegal, invalid or unenforceable in any jurisdiction shall not affect any
part of such provision not held illegal, invalid or unenforceable, any other
provision of this Guaranty Agreement or any part of such provision in any other
jurisdiction.
SECTION 18.     Captions. The table of contents, captions and section headings
appearing in this Guaranty Agreement are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Guaranty Agreement.
SECTION 19.     Counterparts. This Guaranty Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties to this Guaranty Agreement may execute
this Guaranty Agreement by signing any such counterpart.
SECTION 20.     Governing Law. This Guaranty Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
SECTION 21.     Consent to Jurisdiction. Each of the parties to this Guaranty
Agreement irrevocably submits to the non-exclusive jurisdiction of the courts of
the State of New York and the courts of the United States of America located in
the State of New York and agrees that any legal action, suit or proceeding
arising out of or relating to the Guaranty Agreement may be brought against such
party in any such courts. Final judgment against any party in any such action,
suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
any Requirement of Law. Nothing in this Section 21 shall affect the right of any
party to commence legal proceedings or otherwise sue any other party in any
other appropriate jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other papers upon any other party in any
manner authorized by any Requirement of Law of any such jurisdiction. Each of
the parties to this Guaranty Agreement agrees that process served either
personally or by registered mail shall, to the extent permitted by any
Requirement of Law, constitute adequate service of process in any such suit.
Each of the parties to this Guaranty Agreement irrevocably waives to the fullest
extent permitted by any Requirement of Law: (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York to any court of the United States of
America; (d) any immunity which it or its assets may have in respect of its
obligations under any Guaranty Document from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process; and (e) any right it may have to require the
moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with the Guaranty Agreement to
post security for the costs of any party or to post a bond or to take similar
action.
SECTION 22.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THE GUARANTY
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT BY THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.
SECTION 23.     Additional Guarantors. If, pursuant to the terms and conditions
of the Credit Agreement, the Borrower shall be required to cause any Subsidiary
that is not a Guarantor to become a Guarantor hereunder, such Subsidiary shall
execute and deliver to the Administrative Agent a supplement to this Guaranty
Agreement in the form of Annex I and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Guarantor
party hereto.
[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed by its authorized officer as of the day and year first above
written.
GUARANTORS:

HOLLYWOOD SOFTWARE, INC.

By:    
Name:    
Title:    


ADM CINEMA CORPORATION

By:    
Name:    
Title:    




VISTACHIARA PRODUCTIONS, INC.


By:    
Name:    
Title:    
 



VISTACHIARA ENTERTAINMENT, INC.


By:    
Name:    
Title:    




CINEDIGM ENTERTAINMENT CORP.

By:    
Name:    
Title:    
 



CINEDIGM ENTERTAINMENT HOLDINGS, LLC

By:    
Name:    
Title:    


GVE NEWCO, LLC

By:    
Name:    
Title:    
 



ADMINISTRATIVE AGENT:


SOCIÉTÉ GÉNÉRALE

By:    
Name:    
Title:    


ANNEX I
TO
GUARANTY AGREEMENT
FORM OF SUPPLEMENT TO GUARANTY AGREEMENT
THIS SUPPLEMENT NO. ___, dated as of [_____________] (this “Supplement”), to the
Guaranty Agreement (as defined below), by [__________], a [__________] (the “New
Guarantor”) in favor of SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) for the benefit of the
Lenders (as defined below).
WHEREAS, CINEDIGM CORP., a Delaware corporation (the “Borrower”) has entered
into that certain Credit Agreement, dated as of October 17, 2013 (the “Credit
Agreement”), by and among the Borrower, the lenders thereunder from time to time
(collectively, the “Lenders”), the Administrative Agent and Société Générale, as
Collateral Agent (in such capacity, the “Collateral Agent”), pursuant to which
the Lenders have agreed to extend the senior secured credit facilities to the
Borrower for the purposes, and on the terms and subject to the conditions, set
forth in the Credit Agreement;
WHEREAS, certain subsidiaries of the Borrower have entered into that certain
Guaranty Agreement, dated as of October 17, 2013 (as the same from time to time
hereafter may be amended, modified, supplemented or restated, the “Guaranty
Agreement”), by and among the Guarantors party thereto, and each of the other
entities which becomes a party thereto pursuant to Section 23 thereof, and the
Administrative Agent for the benefit of the Guaranteed Parties in order to
induce the Lenders, the Collateral Agent and the Administrative Agent to enter
into the Credit Agreement (terms used but not otherwise defined herein have the
meaning set forth in the Guaranty Agreement directly or by reference to the
Credit Agreement);
WHEREAS, the New Guarantor is executing this Supplement in accordance with the
requirements of the Credit Agreement; and
Accordingly, the New Guarantor agrees as follows:
1.    The New Guarantor by its signature below becomes a Guarantor under the
Guaranty Agreement with the same force and effect as if originally named therein
as a Guarantor and the New Guarantor hereby agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder.
Each reference to a “Guarantor” in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference. This Supplement is a Loan Document.
2.    The New Guarantor represents and warrants to the Guaranteed Parties that
representations and warranties contained in Section 8 of the Guaranty Agreement
(made directly or by incorporation) are true and correct as of the date hereof
with respect to such New Guarantor.
3.    This Supplement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. This Supplement shall become effective as to any
New Guarantor when the Administrative Agent shall have received a counterpart of
this Supplement executed by such New Guarantor.
4.    Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.
5.    This Supplement shall be governed by, and construed in accordance with,
the law of the State of New York.
6.    If at any time any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
[SIGNATURE PAGES FOLLOW]




IN WITNESS WHEREOF, the New Guarantor has duly executed this Supplement as of
the day and year first above written.
[NEW GUARANTOR]


By:     
Name:    
Title:    



ACCEPTED:
SOCIÉTÉ GÉNÉRALE,
as Administrative Agent


By:                     
Name:                    
Title:                    




Exhibit G – Form of Tax Forms
TAX FORM
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 8, 2014 (as amended, modified and supplemented and in effect from
time to time, the “Credit Agreement”), among Cinedigm Corp. (the “Borrower”),
certain Lenders party thereto, Société Générale, as Administrative Agent, and
OneWest Bank, FSB, as Collateral Agent.
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of [-].


[-]
                        
By___________________________
Name:
Title:
TAX FORM
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 8, 2014 (as amended, modified and supplemented and in effect from
time to time, the “Credit Agreement”), among Cinedigm Corp. (the “Borrower”),
certain Lenders party thereto, Société Générale, as Administrative Agent, and
OneWest Bank, FSB, as Collateral Agent.
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of [-].


[-]
                        
By___________________________
Name:
Title:
TAX FORM
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 8, 2014 (as amended, modified and supplemented and in effect from
time to time, the “Credit Agreement”), among Cinedigm Corp. (the “Borrower”),
certain Lenders party thereto, Société Générale, as Administrative Agent, and
OneWest Bank, FSB, as Collateral Agent.


Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of [-].


[-]
                        
By___________________________
Name:
                 Title:
TAX FORM
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January 8, 2014 (as amended, modified and supplemented and in effect from
time to time, the “Credit Agreement”), among Cinedigm Corp. (the “Borrower”),
certain Lenders party thereto, Société Générale, as Administrative Agent, and
OneWest Bank, FSB, as Collateral Agent.


Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)) [and such Letter(s) of Credit], (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of [-].


[-]
                        
By___________________________
Name:
                 Title:
Exhibit H – Form of Revolving Borrowing Base Certificate
CERTIFICATE


This certificate is delivered pursuant to Section 6.1(k) of the Amended and
Restated Credit Agreement dated as of January 8, 2014 (the “Loan Agreement”)
among Cinedigm Corp. (the “Borrower”), certain Lenders party thereto, Société
Générale, as Administrative Agent, and OneWest Bank, FSB, as Collateral Agent.
Unless otherwise defined herein, terms defined in the Loan Agreement shall have
the meaning set forth therein.


The undersigned, being the chief financial officer of the Borrower and being
authorized to issue this certificate, hereby certifies that the following
statements are true and correct:


(A)
Revolving Borrowing Base. As of the date hereof, the Revolving Borrowing Base is
$[-], based on the product of 80% and the sum of:



(i)
$[-], constituting the aggregate amount of Eligible Receivables as of the date
hereof as set forth on the most recently delivered Accounts Report delivered
pursuant to Section 6.1(n) of the Credit Agreement and attached hereto as Annex
I; plus



(ii)
$[-], constituting the aggregate amount of accrued Receivables meeting the
criteria set forth in the definition of “Eligible Receivables” due from and
within 120 days of the date hereof and not included on the Accounts Report; plus



(iii)
$[-], constituting 30% of the aggregate value of Eligible Inventory as of the
date hereof as set forth on the most recently delivered Inventory Log delivered
pursuant to Section 6.1(o) of the Credit Agreement and attached hereto as Annex
II, but not more than $2,500,000 in any event; less



(iv)
$[-], constituting the reserve for mandatory payments on licensed content
pursuant to the definition of Distributed and Licensed Content or Owned Library
Content, including accrued royalties payable, participations and residuals
payable, and financing corridors payable; less



(v)
$[-], constituting the reserve for expected returns of entertainment content
sales by the Loan Parties equal to 25% of the amount shown as Eligible
Receivables on the Accounts Report from sale of entertainment content at such
date of determination.



(B)    Revolving Exposure. As of the date hereof, the Revolving Exposure is
$[-], such amount constituting the sum of $[-], the aggregate outstanding
principal amount of the Revolving Loans, and $[-], the LC Exposure.
(C)    VMI Accounts. The names of each account debtor and amounts owing for each
VMI account are set forth in Annex III hereto.




IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of [-].


CINEDIGM CORP.
                        
By___________________________
Name:
Title:




Annex I to Borrowing Base Certificate
[Cinedigm to attach most recent Accounts Report]


Annex II to Borrowing Base Certificate
[Cinedigm to attach most recent Inventory Log]


Annex III to Borrowing Base Certificate


[Cinedigm to provide account debtor and amounts for each VMI account]




Exhibit I – Form of Request for Issuance, Amendment, Renewal or Extension
REQUEST FOR ISSUANCE
Pursuant to the Amended and Restated Credit Agreement, dated as of January 8,
2014 (as the same may be amended, restated, supplemented or otherwise modified
to the date hereof in accordance with its terms, the “Credit Agreement”; all
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement), by and among Cinedigm Corp., certain Lenders
party thereto (“Lenders”), Société Générale, as Administrative, OneWest Bank,
FSB, as Collateral Agent, and the other parties party thereto, this notice
represents the Borrower’s request for the issuance of a Letter of Credit by the
Issuing Bank as follows:


1.
Name of Borrower: CINEDIGM CORP.



2.
Issuing Bank:    [SOCIÉTÉ GÉNÉRALE] [__________________]



3.
Date of issuance of Letter of Credit: ___________________



4.
Type of Letter of Credit:

[ ] a.    Commercial Letter of Credit
[ ] b.    Standby Letter of Credit


5.
Face amount of Letter of Credit: $_______________



6.
Expiration date of Letter of Credit: ___________________



7.
Name and address of beneficiary:

___________________________________________

___________________________________________

___________________________________________

_______________________________________


8.
Attached hereto is:

[ ]    the verbatim text of such proposed Letter of Credit.
[ ]    a description of the terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Bank to make payment under
such Letter of Credit.


The undersigned officer of Borrower (to the best of his or her knowledge and in
his or her capacity as an officer, and not individually) on behalf of Borrower
certifies that:


9.
The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
any such representations and warranties qualified as to materiality, in all
respects) on and as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and



10.
No Default shall have occurred and be continuing or would result from the
issuance of the Letter of Credit contemplated hereby.



Very truly yours,


CINEDIGM CORP.


By___________________________
Name:
Title:




Exhibit J – Form of Blocked Account Control Agreement




[FORM OF BLOCKED ACCOUNT CONTROL AGREEMENT]
This Blocked Account Control Agreement (“Agreement”), dated as of October [-],
2013, is made by and among CINEDIGM CORP., a Delaware corporation (the
“Customer”), SOCIÉTÉ GÉNÉRALE, as Collateral Agent for the Secured Parties (in
such capacity, the “Collateral Agent”) and SOCIÉTÉ GÉNÉRALE (the “Bank”).
RECITALS
A.Pursuant to that certain Credit Agreement, dated as October 17, 2013 (the
“Credit Agreement”), among the Customer, the lenders thereunder from time to
time (the “Lenders”), and Société Générale, as Administrative Agent and the
Collateral Agent, the Lenders have agreed to extend certain senior secured
credit facilities to the Customer upon the terms and subject to the conditions
set forth therein.
B.    The Lenders’ obligations to extend the senior secured credit facilities to
the Borrower under the Credit Agreement are subject to the terms of the Security
Agreement, dated as of October 20, 2013 (the “Security Agreement”), among the
Customer, the other Loan Parties signatory thereto, certain Subsidiaries of the
Customer that may become party thereto from time to time, and the Collateral
Agent, which Security Agreement grants a Lien in, among other things, the
deposit accounts set forth on Exhibit A attached hereto, which are maintained in
the name of the Customer at the Bank (each such account and all collected funds
at any time on deposit therein are collectively referred to herein as the
“Deposit Accounts”).
C.    The parties desire to enter into this Agreement to perfect each Secured
Party’s security interest in the Deposit Accounts and to describe the parties’
respective rights and duties with respect to the Deposit Accounts.
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.
SECTION 1.    Interpretation. Capitalized terms not otherwise defined herein
shall have the respective meanings given to those terms in the Credit Agreement
or the Security Agreement, as applicable. The rules of interpretation set forth
in Article I of the Credit Agreement shall apply to this Agreement and are
hereby incorporated mutatis mutandis. References in this Agreement to “Sections”
are to sections herein unless otherwise indicated.

2.
SECTION 2.    Control of Deposit Accounts. The Customer hereby grants control of
each Deposit Account to the Collateral Agent, and the Bank hereby acknowledges
the grant of control subject to the terms of this Agreement. Each Deposit
Account shall be titled in the Customer’s name and designated as a “Deposit
Account” pledged pursuant to Section 2(e) of the Security Agreement. The
Customer shall not change the name or account number of any Deposit Account
without the prior consent of each Secured Party.

3.
SECTION 3.    Notice of Blockage; Notice to Direct Funds; Etc.

a.
Except for those times that the Bank is in receipt of a notice from the
Collateral Agent to block each Deposit Account (such notice, a “Notice of
Blockage”) in substantially the form of Exhibit B and such Notice of Blockage is
in full force and effect, it is intended that the Customer, in its discretion,
may deposit funds in and withdraw funds from each Deposit Account, and, in the
case of any withdrawal of funds from any Deposit Account, solely via a transfer
of funds to the Concentration Account set forth in Exhibit D, and the Bank shall
only permit withdrawal of funds from such Deposit Account via a transfer of
funds to the Concentration Account based on the Customer’s instructions to the
Bank.

b.
After the Bank’s receipt of a Notice of Blockage, the Customer will have no
rights of withdrawal (but will have the right to deposit) with respect to each
Deposit Account until the occurrence of any of the following: (i) the Bank is in
receipt of a notice executed by the Collateral Agent that all Notices of
Blockage are withdrawn or rescinded (such notice, a “Rescission Notice”);
(ii) the Bank is in receipt of a final order of a court of competent
jurisdiction ordering the disposition of the collected funds in the Deposit
Accounts to or at the direction of the Customer; or (iii) this Agreement is
terminated as hereinafter provided.

c.
Within a reasonable time, but in any event no more than two Business Days after
the Bank’s receipt of a notice executed by the Collateral Agent, in
substantially the form of Exhibit C (such notice, a “Notice to Direct Funds”),
instructing the Bank to direct the disposition of the collected funds in any
Deposit Account, the Bank will comply with the Notice to Direct Funds
(i) without further consent from or notice to the Customer, and (ii) without
regard to any inconsistent or conflicting orders given to the Bank by the
Customer, even if acting on the Notice to Direct Funds results in the
dishonoring by the Bank of items presented for payment from the Deposit
Accounts.

d.
[The Collateral Agent may only give a Notice of Blockage or a Notice to Direct
Funds upon the occurrence and continuation of an Event of Default.]

e.
The Customer acknowledges and agrees that the Bank shall have no obligation to
inquire or investigate as to whether any Loan Document or Secured Hedging
Document gives the Collateral Agent the right to issue a Notice of Blockage or a
Notice to Direct Funds. The Customer further acknowledges and agrees that the
Bank will not be liable to the Customer for complying with the direction of the
Collateral Agent under a Notice of Blockage or a Notice to Direct Funds after
the Bank’s receipt of such a Notice of Blockage or Notice to Direct Funds, even
if the Customer notifies the Bank that the Collateral Agent was not justified in
issuing a Notice of Blockage or a Notice to Direct Funds.

4.
SECTION 4.    No Lien. No other pledge or control agreement is presently in
effect for the benefit of any other creditor or party (except the Secured
Parties) with respect to the Deposit Accounts.

5.
SECTION 5.    Right of Set-off. Nothing in this Agreement shall affect any right
of setoff, deduction or other claim or charge by the Bank against the Deposit
Accounts for customary fees and expenses chargeable by the Bank in respect of
the Deposit Accounts. The Bank is authorized to charge the Deposit Accounts for
customary service charges and fees associated with the Deposit Accounts and to
follow its usual procedures in the event the Deposit Accounts should be or
become the subject of any writ, levy, order or other similar judicial or
regulatory order or process.

6.
SECTION 6.    Notices. In order for any Notice of Blockage, Notice to Direct
Funds, Rescission Notice or any other notice to be binding, such notice must be
in writing and shall be delivered by hand, mailed by United States registered or
certified first class mail, postage prepaid and return receipt requested, or
sent by overnight courier, addressed to the intended recipient at its address
and to the attention of the person or persons set forth on the signature page
hereto or to such other address for notices as the intended recipient shall last
have furnished in writing to the other parties hereto. Any such notice or
communication shall be deemed to have been duly given or made and to have become
effective at the time of the receipt thereof by the recipient.

7.
SECTION 7.    Applicability. This Agreement shall apply only to each Deposit
Account and any replacement thereof to which the Collateral Agent has given its
prior consent and otherwise satisfied the provisions of Sections 3(a) and 3(b)
with respect to notification to the Bank. Except as otherwise provided in this
Section 7, this Agreement shall not apply to any other accounts of the Customer
now existing or hereafter created at the Bank.

8.
SECTION 8.    Bank’s Obligations. Except with respect to the obligations and
duties expressly provided in this Agreement, this Agreement shall not impose or
create any obligations or duties upon the Bank that are greater than or in
addition to the usual and customary obligations and duties, if any, of the Bank
with respect to the Deposit Accounts or the Customer. Except for this Agreement,
the Bank shall have no obligation or duty whatsoever to interpret the terms of
any Loan Document or Secured Hedging Document or to determine whether the
Collateral Agent has the right to issue a Notice of Blockage or a Notice to
Direct Funds.

9.
SECTION 9.    Bank’s Liability.

a.
The Bank may act upon any instrument or other writing believed by it in good
faith and upon reasonable investigation to be genuine and to have been signed or
presented by a person purporting to be the Collateral Agent or the Customer (or
any agent thereof). The Bank shall have no liability in the event that at the
time it receives and has an opportunity to act on a Notice of Blockage or a
Notice to Direct Funds, the Customer has made withdrawals of collected funds in
any Deposit Account so that the amount of collected funds in such Deposit
Account is less than the amount of collected funds on the date hereof or is
zero. The Bank’s duties shall be determined only with reference to this
Agreement and any applicable Requirement of Law, and the Bank shall not be
charged with knowledge of, or any duties or responsibilities in connection with,
any other document or agreement. If in doubt as to its duties and
responsibilities hereunder, the Bank may consult with counsel of its choice and
shall be protected in any action taken or omitted to be taken in connection with
the advice or opinion of such counsel, except if arising from the gross
negligence or willful misconduct of the Bank (to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment).

b.
The Bank shall not be liable for any failure or delay in performance of its
obligations under this Agreement arising out of or caused, directly or
indirectly, by instructions, action, or omission of the Customer or the
Collateral Agent. The Bank will be excused from failing to act or delay in
acting if (i) such failure or delay is caused by circumstances beyond the Bank’s
control, including legal constraint, emergency conditions, action or inaction of
government, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public, private or common carrier communications or transmission
facilities, equipment failure, or act, negligence or default of the Customer or
the Collateral Agent or (ii) such failure or delay would result in the violation
any applicable Requirement of Law. In no event shall the Bank be liable for
special, incidental, punitive or consequential damages, or lost profits or loss
of business, arising under or in connection with this Agreement, even if
previously informed of the possibility of such damages and regardless of the
form of action.

10.
SECTION 10. Conflict of Terms. The Customer hereby irrevocably authorizes and
instructs the Bank to perform and comply with the terms of this Agreement and to
the extent there is any conflict between this Agreement and the relevant account
agreement that governs any Deposit Account, the provisions of this Agreement
will control.

11.
SECTION 11. Indemnification. The Customer shall indemnify and hold harmless the
Bank and its officers, directors, employees and agents from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including reasonable attorney’s fees) and liabilities
of every nature and character arising out of or related to this Agreement or the
transactions contemplated hereby or any act or omission by the Bank except for
those arising from the Bank’s willful misconduct or gross negligence (to the
extent determined by a court of competent jurisdiction in a final and
non-appealable judgment). The foregoing indemnifications shall survive any
termination of this Agreement.

12.
SECTION 12. Amendments, Termination, Etc.

a.
Subject to Section 10.1 of the Credit Agreement, no amendment, modification,
supplement, extension, termination or waiver of any provision of this Agreement
may in any event be effective unless signed by the Bank, the Customer and the
Collateral Agent with the approval or upon the instructions of the required
number of Lenders or the relevant affected Secured Hedging Counterparty, as
applicable, and then only in the specific instance and for the specific purpose
given and any such amendment, modification, supplement, extension, termination,
waiver, approval or consent shall be binding upon the Bank, the Customer and the
Collateral Agent.

b.
Notwithstanding the foregoing, the Customer may not terminate this Agreement.
The Collateral Agent may terminate this Agreement at any time upon notice to the
Bank. The Bank may terminate this Agreement upon notice within 10 Business Days
to the Collateral Agent and the Customer. In the event that the Bank does not
receive instruction regarding the disposition of the collected funds in the
Deposit Accounts within 20 Business Days from the date of the Bank’s notice of
termination, the Bank shall transfer the collected funds to an account
designated by the Collateral Agent.

c.
Upon the termination of this Agreement, the Bank may take such steps as the
Customer may request to vest full ownership and control of the Deposit Accounts
in the Customer.

13.
SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

14.
SECTION 14. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the internal law of the State of New York, except
that matters concerning the validity and perfection of a security interest shall
be governed by the UCC.

15.
SECTION 15. Complete Agreement. This Agreement constitutes the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter hereof.

16.
SECTION 16. Jurisdiction.

a.
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States for the Southern District of New York and, by
execution and delivery of this Agreement, each party hereto hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.

b.
Each party hereto hereby irrevocably waives personal service of any and all
legal process, summons, notices and other documents and other service of process
of any kind and consents to such service in any suit, action or proceeding
brought in the United States with respect to or otherwise arising out of or in
connection with this Agreement by any means permitted by applicable Requirements
of Law, including by the mailing thereof (by registered or certified mail,
postage prepaid) to the address of each party hereto specified in Exhibit E (and
shall be effective when such mailing shall be effective, as provided therein).
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

c.
Nothing contained in this Section 16 shall affect the right to serve process in
any other manner permitted by applicable Requirements of Law or the right of any
party hereto to commence legal proceedings or otherwise proceed against any
party hereto in any other jurisdiction.

17.
SECTION 17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR RELATED HERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


CINEDIGM CORP.,
as Customer




By: ______________________________
Name:    ___________________________
Title:    ___________________________




SOCIÉTÉ GÉNÉRALE,
as Collateral Agent




By: ______________________________
Name:    ___________________________
Title:    ___________________________


SOCIÉTÉ GÉNÉRALE,
as Bank




By: ______________________________
Name:    ___________________________
Title:    ___________________________






EXHIBIT A
LIST OF DEPOSIT ACCOUNTS


TYPE OF ACCOUNT
ACCOUNT NUMBER
1.    [-]


[-]





EXHIBIT B
FORM OF NOTICE OF BLOCKAGE


Date:
To:
[-]

Re:    [-]
Ladies and Gentlemen:
Reference is made to the Blocked Account Control Agreement, dated as of October
[-], 2013 (the “Agreement”), among Cinedigm Corp., Société Générale and you
regarding the above-captioned account[s] (the “Deposit Account[s]”).
In accordance with Section 2(a) of the Agreement, please be advised that the
Customer shall have no rights of withdrawal (but will have the right to deposit)
with respect to the Deposit Account[s].
Sincerely,
SOCIÉTÉ GÉNÉRALE,
As Collateral Agent


By: _____________________________
Name:    ___________________________
Title:    ___________________________
EXHIBIT C
FORM OF NOTICE TO DIRECT FUNDS


Date;
To:
[-]

Re:    [-]
Ladies and Gentlemen:
Reference is made to the Blocked Account Control Agreement, dated as of October
[-], 2013 (the “Agreement”), among Cinedigm Corp., Société Générale and you
regarding the above-captioned account[s] (the “Deposit Account[s]”).
In accordance with Section 2(c) of the Agreement, we hereby instruct you to
transfer all collected funds in the Deposit Account[s] as instructed below:
To:
Bank Name:
Location:
ABA Routing Number:
Credit Account Number:
Reference Information:

Sincerely,
SOCIÉTÉ GÉNÉRALE,
As Collateral Agent


By: _____________________________
Name:    ___________________________
Title:    ___________________________


EXHIBIT D
CONCENTRATION ACCOUNT
[-]
EXHIBIT E
NOTICES


If to the Bank: [-]




If to the Collateral Agent: [-]




If to the Customer: [-]




Exhibit K – Form of Lockbox Control Agreement


[FORM OF LOCKBOX CONTROL AGREEMENT]
This Lockbox Control Agreement (“Agreement”), dated as of October [-], 2013, is
made by and among CINEDIGM CORP., a Delaware corporation (the “Customer”),
SOCIÉTÉ GÉNÉRALE, as Collateral Agent for the Secured Parties (in such capacity,
the “Collateral Agent”) and [-] (the “Bank”).
RECITALS
D.    Pursuant to that certain Credit Agreement, dated as October 17, 2013 (the
“Credit Agreement”), among the Customer, the lenders thereunder from time to
time (the “Lenders”), and Société Générale, as Administrative Agent and the
Collateral Agent, the Lenders have agreed to extend certain senior secured
credit facilities to the Customer upon the terms and subject to the conditions
set forth therein.
E.    The Lenders’ obligations to extend the senior secured credit facilities to
the Borrower under the Credit Agreement are subject to the terms of the Security
Agreement, dated as of October 20, 2013 (the “Security Agreement”), among the
Customer, the other Loan Parties signatory thereto, certain Subsidiaries of the
Customer that may become party thereto from time to time, and the Collateral
Agent, which Security Agreement grants a Lien in, among other things, the
deposit accounts set forth on Exhibit A attached hereto, which are maintained in
the name of the Customer at the Bank (each such account and all collected funds
at any time on deposit therein are collectively referred to herein as the
“Deposit Accounts”).
F.    The parties desire to enter into this Agreement to perfect each Secured
Party’s security interest in the Deposit Accounts and to describe the parties’
respective rights and duties with respect to the Deposit Accounts.
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.
SECTION 1.    Interpretation. Capitalized terms not otherwise defined herein
shall have the respective meanings given to those terms in the Credit Agreement
or the Security Agreement, as applicable. The rules of interpretation set forth
in Article I of the Credit Agreement shall apply to this Agreement and are
hereby incorporated mutatis mutandis. References in this Agreement to “Sections”
are to sections herein unless otherwise indicated.

2.
SECTION 2.    Control of Deposit Accounts. The Customer hereby grants control of
each Deposit Account to the Collateral Agent, and the Bank hereby acknowledges
the grant of control subject to the terms of this Agreement. Each Deposit
Account shall be titled in the Customer’s name and designated as a “Deposit
Account” pledged pursuant to Section 2(e) of the Security Agreement. The
Customer shall not change the name or account number of any Deposit Account
without the prior consent of each Secured Party.

3.
SECTION 3.    Notice of Blockage; Notice to Direct Funds; Etc.

a.
Except for those times that the Bank is in receipt of a notice from the
Collateral Agent to block each Deposit Account (such notice, a “Notice of
Blockage”) in substantially the form of Exhibit B and such Notice of Blockage is
in full force and effect, it is intended that the Customer, in its discretion,
may deposit funds in and withdraw funds from each Deposit Account, and, in the
case of any withdrawal of funds from any Deposit Account, solely via a transfer
of funds to the Concentration Account set forth in Exhibit D, and the Bank shall
only permit withdrawal of funds from such Deposit Account via a transfer of
funds to the Concentration Account based on the Customer’s instructions to the
Bank.

b.
After the Bank’s receipt of a Notice of Blockage, the Customer will have no
rights of withdrawal (but will have the right to deposit) with respect to each
Deposit Account until the occurrence of any of the following: (i) the Bank is in
receipt of a notice executed by the Collateral Agent that all Notices of
Blockage are withdrawn or rescinded (such notice, a “Rescission Notice”);
(ii) the Bank is in receipt of a final order of a court of competent
jurisdiction ordering the disposition of the collected funds in the Deposit
Accounts to or at the direction of the Customer; or (iii) this Agreement is
terminated as hereinafter provided.

c.
Within a reasonable time, but in any event no more than two Business Days after
the Bank’s receipt of a notice executed by the Collateral Agent, in
substantially the form of Exhibit C (such notice, a “Notice to Direct Funds”),
instructing the Bank to direct the disposition of the collected funds in any
Deposit Account, the Bank will comply with the Notice to Direct Funds
(i) without further consent from or notice to the Customer, and (ii) without
regard to any inconsistent or conflicting orders given to the Bank by the
Customer, even if acting on the Notice to Direct Funds results in the
dishonoring by the Bank of items presented for payment from the Deposit
Accounts.

d.
[The Collateral Agent may only give a Notice of Blockage or a Notice to Direct
Funds upon the occurrence and continuation of an Event of Default.]

e.
The Customer acknowledges and agrees that the Bank shall have no obligation to
inquire or investigate as to whether any Loan Document or Secured Hedging
Document gives the Collateral Agent the right to issue a Notice of Blockage or a
Notice to Direct Funds. The Customer further acknowledges and agrees that the
Bank will not be liable to the Customer for complying with the direction of the
Collateral Agent under a Notice of Blockage or a Notice to Direct Funds after
the Bank’s receipt of such a Notice of Blockage or Notice to Direct Funds, even
if the Customer notifies the Bank that the Collateral Agent was not justified in
issuing a Notice of Blockage or a Notice to Direct Funds.

4.
SECTION 4.    No Lien. No other pledge or control agreement is presently in
effect for the benefit of any other creditor or party (except the Secured
Parties) with respect to the Deposit Accounts.

5.
SECTION 5.    Right of Set-off. Nothing in this Agreement shall affect any right
of setoff, deduction or other claim or charge by the Bank against the Deposit
Accounts for customary fees and expenses chargeable by the Bank in respect of
the Deposit Accounts. The Bank is authorized to charge the Deposit Accounts for
customary service charges and fees associated with the Deposit Accounts and to
follow its usual procedures in the event the Deposit Accounts should be or
become the subject of any writ, levy, order or other similar judicial or
regulatory order or process.

6.
SECTION 6.    Notices. In order for any Notice of Blockage, Notice to Direct
Funds, Rescission Notice or any other notice to be binding, such notice must be
in writing and shall be delivered by hand, mailed by United States registered or
certified first class mail, postage prepaid and return receipt requested, or
sent by overnight courier, addressed to the intended recipient at its address
and to the attention of the person or persons set forth on the signature page
hereto or to such other address for notices as the intended recipient shall last
have furnished in writing to the other parties hereto. Any such notice or
communication shall be deemed to have been duly given or made and to have become
effective at the time of the receipt thereof by the recipient.

7.
SECTION 7.    Applicability. This Agreement shall apply only to each Deposit
Account and any replacement thereof to which the Collateral Agent has given its
prior consent and otherwise satisfied the provisions of Sections 3(a) and 3(b)
with respect to notification to the Bank. Except as otherwise provided in this
Section 7, this Agreement shall not apply to any other accounts of the Customer
now existing or hereafter created at the Bank.

8.
SECTION 8.    Bank’s Obligations. Except with respect to the obligations and
duties expressly provided in this Agreement, this Agreement shall not impose or
create any obligations or duties upon the Bank that are greater than or in
addition to the usual and customary obligations and duties, if any, of the Bank
with respect to the Deposit Accounts or the Customer. Except for this Agreement,
the Bank shall have no obligation or duty whatsoever to interpret the terms of
any Loan Document or Secured Hedging Document or to determine whether the
Collateral Agent has the right to issue a Notice of Blockage or a Notice to
Direct Funds.

9.
SECTION 9.    Bank’s Liability.

d.
The Bank may act upon any instrument or other writing believed by it in good
faith and upon reasonable investigation to be genuine and to have been signed or
presented by a person purporting to be the Collateral Agent or the Customer (or
any agent thereof). The Bank shall have no liability in the event that at the
time it receives and has an opportunity to act on a Notice of Blockage or a
Notice to Direct Funds, the Customer has made withdrawals of collected funds in
any Deposit Account so that the amount of collected funds in such Deposit
Account is less than the amount of collected funds on the date hereof or is
zero. The Bank’s duties shall be determined only with reference to this
Agreement and any applicable Requirement of Law, and the Bank shall not be
charged with knowledge of, or any duties or responsibilities in connection with,
any other document or agreement. If in doubt as to its duties and
responsibilities hereunder, the Bank may consult with counsel of its choice and
shall be protected in any action taken or omitted to be taken in connection with
the advice or opinion of such counsel, except if arising from the gross
negligence or willful misconduct of the Bank (to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment).

e.
The Bank shall not be liable for any failure or delay in performance of its
obligations under this Agreement arising out of or caused, directly or
indirectly, by instructions, action, or omission of the Customer or the
Collateral Agent. The Bank will be excused from failing to act or delay in
acting if (i) such failure or delay is caused by circumstances beyond the Bank’s
control, including legal constraint, emergency conditions, action or inaction of
government, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public, private or common carrier communications or transmission
facilities, equipment failure, or act, negligence or default of the Customer or
the Collateral Agent or (ii) such failure or delay would result in the violation
any applicable Requirement of Law. In no event shall the Bank be liable for
special, incidental, punitive or consequential damages, or lost profits or loss
of business, arising under or in connection with this Agreement, even if
previously informed of the possibility of such damages and regardless of the
form of action.

10.
SECTION 10. Conflict of Terms. The Customer hereby irrevocably authorizes and
instructs the Bank to perform and comply with the terms of this Agreement and to
the extent there is any conflict between this Agreement and the relevant account
agreement that governs any Deposit Account, the provisions of this Agreement
will control.

11.
SECTION 11. Indemnification. The Customer shall indemnify and hold harmless the
Bank and its officers, directors, employees and agents from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including reasonable attorney’s fees) and liabilities
of every nature and character arising out of or related to this Agreement or the
transactions contemplated hereby or any act or omission by the Bank except for
those arising from the Bank’s willful misconduct or gross negligence (to the
extent determined by a court of competent jurisdiction in a final and
non-appealable judgment). The foregoing indemnifications shall survive any
termination of this Agreement.

12.
SECTION 12. Amendments, Termination, Etc.

a.
Subject to Section 10.1 of the Credit Agreement, no amendment, modification,
supplement, extension, termination or waiver of any provision of this Agreement
may in any event be effective unless signed by the Bank, the Customer and the
Collateral Agent with the approval or upon the instructions of the required
number of Lenders or the relevant affected Secured Hedging Counterparty, as
applicable, and then only in the specific instance and for the specific purpose
given and any such amendment, modification, supplement, extension, termination,
waiver, approval or consent shall be binding upon the Bank, the Customer and the
Collateral Agent.

b.
Notwithstanding the foregoing, the Customer may not terminate this Agreement.
The Collateral Agent may terminate this Agreement at any time upon notice to the
Bank. The Bank may terminate this Agreement upon notice within 10 Business Days
to the Collateral Agent and the Customer. In the event that the Bank does not
receive instruction regarding the disposition of the collected funds in the
Deposit Accounts within 20 Business Days from the date of the Bank’s notice of
termination, the Bank shall transfer the collected funds to an account
designated by the Collateral Agent.

c.
Upon the termination of this Agreement, the Bank may take such steps as the
Customer may request to vest full ownership and control of the Deposit Accounts
in the Customer.

13.
SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

14.
SECTION 14. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the internal law of the State of New York, except
that matters concerning the validity and perfection of a security interest shall
be governed by the UCC.

15.
SECTION 15. Complete Agreement. This Agreement constitutes the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter hereof.

16.
SECTION 16. Jurisdiction.

a.
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States for the Southern District of New York and, by
execution and delivery of this Agreement, each party hereto hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.

b.
Each party hereto hereby irrevocably waives personal service of any and all
legal process, summons, notices and other documents and other service of process
of any kind and consents to such service in any suit, action or proceeding
brought in the United States with respect to or otherwise arising out of or in
connection with this Agreement by any means permitted by applicable Requirements
of Law, including by the mailing thereof (by registered or certified mail,
postage prepaid) to the address of each party hereto specified in Exhibit E (and
shall be effective when such mailing shall be effective, as provided therein).
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

c.
Nothing contained in this Section 16 shall affect the right to serve process in
any other manner permitted by applicable Requirements of Law or the right of any
party hereto to commence legal proceedings or otherwise proceed against any
party hereto in any other jurisdiction.

17.
SECTION 17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR RELATED HERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


CINEDIGM CORP.,
as Customer




By: ______________________________
Name:    ___________________________
Title:    ___________________________




SOCIÉTÉ GÉNÉRALE,
as Collateral Agent




By: ______________________________
Name:    ___________________________
Title:    ___________________________


[-],
as Bank




By: ______________________________
Name:    ___________________________
Title:    ___________________________






EXHIBIT A
LIST OF DEPOSIT ACCOUNTS


TYPE OF ACCOUNT
ACCOUNT NUMBER
1.    [-]
[-]





EXHIBIT B
FORM OF NOTICE OF BLOCKAGE


Date:
To:
[-]

Re:    [-]
Ladies and Gentlemen:
Reference is made to the Lockbox Accounts Control Agreement, dated as of October
[-], 2013 (the “Agreement”), among Cinedigm Corp., Société Générale and you
regarding the above-captioned lockbox account[s] (the “Deposit Account[s]”).
In accordance with Section 2(a) of the Agreement, please be advised that the
Customer shall have no rights of withdrawal (but will have the right to deposit)
with respect to the Deposit Account[s].
Sincerely,
SOCIÉTÉ GÉNÉRALE,
As Collateral Agent


By: _____________________________
Name:    ___________________________
Title:    ___________________________


EXHIBIT C
FORM OF NOTICE TO DIRECT FUNDS


Date;
To:
[-]

Re:    [-]
Ladies and Gentlemen:
Reference is made to the Lockbox Accounts Control Agreement, dated as of October
[-], 2013 (the “Agreement”), among Cinedigm Corp., Société Générale and you
regarding the above-captioned lockbox account[s] (the “Deposit Account[s]”).
In accordance with Section 2(c) of the Agreement, we hereby instruct you to
transfer all collected funds in the Deposit Account[s] as instructed below:
To:
Bank Name:
Location:
ABA Routing Number:
Credit Account Number:
Reference Information:

Sincerely,
SOCIÉTÉ GÉNÉRALE,
As Collateral Agent


By: _____________________________
Name:    ___________________________
Title:    ___________________________


EXHIBIT D
CONCENTRATION ACCOUNT
[-]


EXHIBIT E
NOTICES


If to the Bank: [-]




If to the Collateral Agent: [-]




If to the Customer: [-]




Exhibit L – Account Roll-Forward Computations
[ny012666425v1publican_image3.gif][ny012666425v1publican_image4.gif]



Exhibit A to Credit Agreement – Form of Assignment

